 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192Fleming Companies, Inc., Memphis General Mer-chandise Division and Teamsters Local Union 667, International Brotherhood of Teamsters, AFLŒCIO. Cases 26ŒCAŒ17899, 26ŒCAŒ17966, 26ŒCAŒ18075, 26ŒCAŒ18101, 26ŒCAŒ18122, 26ŒCAŒ18231, 26ŒCAŒ18271, and 26ŒCAŒ18401 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On September 18, 1998, Administrative Law Judge Richard J. Linton issued the attached decision.  The Re-spondent and the Charging Party filed exceptions and supporting briefs.  The General Counsel filed a brief in response to the Respondent™s exceptions and in support of the Charging Party™s exceptions.  The Charging Party filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 1. The Respondent excepts to the judge™s finding that it violated Section 8(a)(1) by informing employees, through Leadman Mitch Zweig™s statements to employee Vessie Reynolds, that it was imposing more stringent working conditions and would start enforcing rules con-cerning use of assigned timeclocks because of union or-ganizing activity.3  The Respondent asserts that Zweig was not its statutory agent or supervisor when he made the comments in question and that therefore these com-ments did not violate the Act.                                                                                                                      1 The Respondent and the Charging Party have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s dismissal of the allegation that the Respon-dent violated Sec. 8(a)(3) by discharging Stanley Jones, we disavow the judge™s findings and discussion in sec. D,1,b,1,c of his decision con-cerning a tape recording not in evidence.  We also disavow the judge™s statement at sec. D,1,b,1,b, par. 6, that ﬁJones, it appears, is not satis-fied with industrial due process, but only with triumph.ﬂ  In addition, we do not rely on Jones™ surreptitious taping of a conversation with management representatives, cited in the last paragraph of sec. D,1,b,1,a of the judge™s decision, as a basis for discrediting Jones™ testimony. We adopt the judge™s finding that the Respondent violated Sec. 8(a)(1) by threatening employees with closure of the facility and threat-ening employee Stanley Jones with discharge for distributing union literature in the breakroom and posting it on the breakroom bulletin board.  Because he inadvertently omitted the cease-and-desist provi-sions corresponding to these violations, we shall modify the judge™s order accordingly and issue a new notice to employees. The Respondent did not except to the judge™s findings that it unlaw-fully promulgated a rule prohibiting union solicitation and unlawfully threatened employee Duc Le. We agree with the judge that Mitch Zweig was acting as the Respondent™s agent when he made the comments in question.  Under the common-law doctrine of apparent authority, ﬁan agency relationship is established where a principal™s manifestations to a third party supply a rea-sonable basis for the third party to believe that the prin-cipal has authorized the alleged agent to perform the acts in question.ﬂ  Mercy General Hospital, 334 NLRB 100, 101 (2001) (citing Allegany Aggregates, 311 NLRB 1165 (1993)).  Thus, the Board considers ﬁwhether, under all [the] circumstances, the employees would reasonably believe that the employee in question was reflecting company policy and speaking and acting for manage-ment.ﬂ  Einhorn Enterprises, 279 NLRB 576 (1986), enfd. 843 F.2d 1507 (2d Cir. 1988), cert. denied 488 U.S. 828 (1988) (footnote omitted). Here, the Respondent™s conduct reasonably led em-ployees to believe that Zweig, in his role as leadperson, was acting as the Respondent™s agent.  The Respondent™s division president, Russ Hill, told an employee that Zweig™s position was not posted for bid because it is su-pervisory and the Respondent informed employees that Zweig, among others, was a ﬁTeam Leader.ﬂ  Zweig di-rected the employees™ work.  The Respondent does not contest the fact that, at the direction of higher manage-ment, Zweig gave Reynolds her disciplinary ﬁinterviewﬂ and explained it to her.4  As a result, we find that the Respondent cloaked Zweig with at least apparent, if not actual, authority and that the employees would reasona-bly believe that Zweig was reflecting company policy and speaking and acting for management.  See, e.g., Delta Mechanical, Inc., 323 NLRB 76, 77Œ78 (1997) (leadman™s direction of work supports agency finding); Victor™s Cafe 52, 321 NLRB 504 fn. 1 (1996) (commu-nication of management™s views and directives indicates apparent authority); and Great American Products, 312 NLRB 962, 963 (1993) (leadman possessed apparent authority where introduced to employees as a supervisor and new employees instructed to direct work-related questions to him).5   3 Zweig, as discussed in sec. 3 below, also violated Sec. 8(a)(1) by removing union literature from the Respondent™s bulletin boards and other property. 4 The evidence also reflects that Zweig reported employee conduct to management. 5 In adopting the judge™s finding that Zweig™s statements violate Sec. 8(a)(1), we disavow the judge™s statement in sec. C,3,c,1,a, par. 3 of his decision that ﬁ[n]othing in what [Human Resources Manager] Gaither 336 NLRB No. 15  FLEMING COS. 1932. The Respondent also excepts to the judge™s finding 
that it violated Section 8(a)(1) by unlawfully threatening 
employees with plant closure 
if the employees selected 
the Union to represent them.  In adopting the judge™s 
finding, we note the following.  On or about June 3, 
1997, Hill stated in a speech to a large number of em-
ployees that their division had been losing money and 

that other Fleming divisions (union and nonunion) had 
closed but not any of the GMDs (general merchandise 
divisions, which included their division).  The judge 
credited the testimony of two employees that Hill further 
stated, however, that, if th
e employees voted in the Un-
ion, their division ﬁwould 
go in the hole and the place 
might close downﬂ or ﬁcould close down.ﬂ
6  In determining whether an employer™s statements con-
stitute unlawful threats or permissible predictions rea-
sonably based on fact, the Board examines the totality of 
the circumstances.  
NLRB v. Gissel Packing Co., 395 U.S. 575, 618 (1969) (ambiguous statement may be 
unlawful when it is not ﬁcarefully phrased on the basis of 
objective fact to co
nvey an employer™s belief as to de-
monstrably probable consequences beyond his controlﬂ).  
In the context of the speech, though noting the Respon-
dent™s financial difficulties, Hill stated no objective evi-
dence linking the possible closing of the division to mar-
ket or economic forces or any other objective basis. 
We find, in agreement with 
the judge, that employees 
reasonably would understand Hill™s message to be a 

threat to close if employees 
chose the Union to represent 
them although he couched it in terms of ﬁmightﬂ or 
ﬁcouldﬂ rather than ﬁwouldﬂ close down.  The Respon-
dent effectively linked the threat of job loss with a vote 
for the Union.  See, e.g., 
Debbie Reynolds Hotel,
 332 
NLRB 466, 475 (2000) (statement that the union could 

be very detrimental because of employer™s poor financial 
condition resulting in partial or complete shutdown 
found unlawful); and 
Ludwig Motor Corp.,
 222 NLRB 
                                                                                            
                                                           
said or did indicates any awareness of a union organizing campaignﬂ on 
February 5, 1997, when Zweig made these statements.  Gaither showed 
his awareness of the organizing campaign when, as the judge found, on 
the same date Gaither unlawfully threatened employee Duc Le for 
talking about the Union, stating that 
Le could not talk about the Union, 
that he knew how to take care of Le, 
and that Le did not have a right to 
organize in the warehouse.  In add
ition, we note that proof of such 
awareness is not required to find an unl
awful threat in violation of Sec. 
8(a)(1).  See, e.g., 
Cox Fire Protection,
 308 NLRB 793 (1992) (the test 
is not one of intent, but rather whether the threatened conduct has the 
tendency to interfere with, restrain, or
 coerce employees in the exercise 
of their Sec. 7 rights). 
We further note that no exceptions were filed to the judge™s failure 
to find Mitch Zweig a statutory supervisor. 
6 The judge did not resolve whether Hill said ﬁmightﬂ or ﬁcould.ﬂ  In 
agreement with the judge, we find the difference immaterial in this 

case. 635, 636 (1976) (implication that the company might 
move or close in event of unionization unlawful where 
not linked to union demands). 
3.  The Respondent also excepts to the judge™s finding 
that it violated Section 8(a)(1) by removing union litera-

ture from an employee bulletin board and by threatening 
an employee with discipline for posting union literature 
on it and distributing the literature in the break room.  
For the reasons set forth below, we agree with the judge 
that the Respondent™s conduct was unlawful.  The facts 

are as follows. 
The Respondent™s facility has nine bulletin boards with 
one in each of the three breakrooms and one by each of 
the six timeclocks.  As th
e judge found, employees for 
years have posted on the bull
etin boards ﬁa multitudeﬂ of 
items including wedding anno
uncements, birthday cards, 
ﬁthank youﬂ cards, and notices selling personal property 
such as cars and a television.  Managers have observed 
such notices.  The Respondent posts production sheets 
alongside the personal items and removes personal items 
after they have been posted for days or weeks. 
The union campaign began in January 1997
7 and the 
Union filed its election petition on April 16.  Prior to 
work on March 19, employee Stanley Jones posted union 
literature
8 on the breakroom bulletin board and the break-
room door.  Later that day, the Respondent™s agent, 
Mitch Zweig, removed union literature from bulletin 
boards that had been posted earlier that day.  Also, Hu-
man Resources Manager Danny Gaither, accompanied by 
Zweig, orally warned Jones that he could be disciplined, 
and possibly discharged if he continued to post union 
materials on the bulletin boards or warehouse walls. 
The judge discredited Gaither™s testimony that the Re-
spondent maintained a rule prohibiting the posting of any 
personal item on the bulletin 
boards because they are 

reserved for company business.  Based on the evidence, 
the judge further found that the Respondent maintained 
no restriction on the posting of personal items other than 
removing them after they have been posted ﬁfor all the 
time needed.ﬂ
9  7 All dates hereafter are in 1997 unless otherwise noted. 
8 The literature consisted of flyers entitled ﬁ35 Things Management 
Cannot Doﬂ that set forth and explained Secs. 7 and 8 of the Act and 
listed employer conduct that violates the Act. 
9 The judge added that there is no evidence that the Respondent has 
ever allowed an employee to pos
t any notice ﬁexpressing ideas and 
designed to induce action by employees as a group . . . including an 
employees™ advisory committee whose purpose would be to deal with 
Fleming over wages, hours, or wo
rking conditions.ﬂ  Relying on 
Guardian Industries Corp. v. NLRB,
 49 F.3d 317, 321Œ322 (7th Cir. 
1995), and 
Be-Lo Stores, 
318 NLRB 1, 10Œ11 (1995), reversed in part, 
affirmed in part, and remanded on ot
her grounds 126 F.3d 268 (4th Cir. 
1997), which he implied are in conflict with 
Benteler Industries,
 323 NLRB 712 (1997), enfd. mem. 149 F.3d 1184 (6th Cir. 1998), the judge 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194Board law on this point is clear.  In 
Honeywell, Inc.,
 262 NLRB 1402 (1982), enfd. 722 F.2d 405 (8th Cir. 
1983), the Board declared: 
 In general, ﬁthere is no statutory right of employees or a 

union to use an employer™s bulletin board.ﬂ  However, 
where an employer permits its employees to utilize its 
bulletin boards for the posting of notices relating to 
personal items such as social or religious affairs, sales 
of personal property, cards, thank you notes, articles, 
and cartoons, commercial notices and advertisements, 
or, in general, any nonwork-related matters, it may not 
ﬁvalidly discriminate against notices of union meetings 
which employees also posted.ﬂ  Moreover, in cases 
such as these an employer™s motivation, no matter how 
well meant, is irrelevant. 
 (Footnotes and citations omitted.)  Accord: 
Roadway Ex-
press, Inc. v. NLRB, 
831 F.2d 1285, 1290 (6th Cir. 1987) 
(where employer, by policy or practice, ﬁpermits employee 

access to bulletin boards for any purpose, section 7 of the 
Act . . . secures the employees™ right to post union materi-
alsﬂ).  
We find this case easily distinguishable from the 
court™s opinion in 
Guardian Industries Corp. v. NLRB,
 supra, cited by the judge and 
the Respondent.  There, the 
court found that the employer
 expressly and consistently 
limited its bulletin board use to employee ﬁswap and 

shopﬂ notices prohibiting all meeting announcements 
and, therefore, in the court™
s view, lawfully excluded all 
other notices, including union notices.  Here, the Re-
spondent allowed a wide range of personal postings.  See 
Venture Industries,
 330 NLRB 1133, 1134 fn. 7 (2000) 
(distinguishing 
Guardian Industries
 on basis that em-
ployer permitted employee notices in numerous catego-
ries).  Accord: 
Be-Lo Stores,
 supra, 318 NLRB at 10Œ12.  
Thus, we conclude that the Respondent violated Section 

8(a)(1) by removing union literature from an employee 
bulletin board and by threatening an employee with dis-
cipline for posting union literature on it and distributing 
the literature in the breakroom. 
                                                                                            
 stated that if the Board were to draw a distinction between group and 
individual postings, he would fi
nd the Respondent™s prohibition of 
union material to be a lawful ﬁmorale-boostingﬂ practice. 
We do not adopt the judge™s suggestion that we draw such a distinc-
tion as it would be antithetical to
 Sec. 7™s express protection of con-certed activity.  In any event, the Respondent did not rely on a distinc-
tion between individual employee ac
tion and group action to prohibit 
the postings, as the judge urges; rather it relied on its witnesses™ dis-
credited testimony that it prohibited all nonwork postings.  We further 
note that the Board™s distinguishing of 
Guardian Industries 
in Be-Lo 
Stores, 
318 NLRB at 11Œ12, did not cons
titute the Board™s acquies-cence in the court™s analysis in 
Guardian Industries
. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders th
at the Respondent, Fleming 
Companies, Inc., Memphis General Merchandise Divi-
sion, Memphis, Tennessee, 
its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 
recommended Order as modified. 
Insert the following as paragraphs 1(e) and (f) and 
reletter the subsequent paragraph. 
ﬁ(e) Threatening employees w
ith closure of the facility 
if they select the Union 
as their representative. 
ﬁ(f) Threatening an employ
ee with discharge for dis-
tributing union literature in the breakroom and posting it 

on the breakroom bulletin board.ﬂ 
 CHAIRMAN HURTGEN, dissenting in part. 
Contrary to my colleagues, 
I find that the Respondent 
did not violate Section 8(a)(1) by removing union litera-
ture from a company bulletin board.  Accordingly, I 
would dismiss this allegation. 
As more fully set forth by the judge, the Respondent 
maintained a written rule specifying that company bulle-
tin boards were to be used only for company business.  In 
practice, however, the Resp
ondent routinely tolerated 
employee postings of individual messages (such as 

ﬁthank youﬂ notes, wedding announcements, etc.) and 
individual notices of sale (such as cars or a television).  
As found by the judge, howeve
r, there is no evidence that 
the Respondent ever permitted employees to post notices 
of outside clubs or organizations.  Nor does the record 
demonstrate that the Respondent ever countenanced em-
ployee postings of notices inducing group action by so-
cial, sports, political, or any other type of outside organi-
zation.  Notwithstanding the fact that the Respondent had 
never permitted the posting of notices like the union lit-
erature here at issue, my colleagues find that, having 
permitted these other postings, it was precluded from 
prohibiting the instant posting.  Based largely on the ra-
tionale of the Seventh Circuit in 
Guardian Industries 
Corp. v. NLRB,
 49 F.3d 317 (7th Cir. 1995), I disagree. 
In Guardian,
 the court held that the employer did not 
violate the Act when it prohibited employees from post-
ing notices of union meetings on its bulletin boards.  The 
court noted that the employer had permitted employees 
to post notices of individual sale (so-called ﬁswap and 
shopﬂ notices), but not the posting of general meetings of 
outside organizations (such as religious or charitable 
groups).  The court theref
ore found that there was no 
basis for concluding that the employer had unlawfully 
discriminated against employee Section 7 rights.  As 
stated by the court, ﬁ[a] person making a claim of dis-
 FLEMING COS. 195crimination must identify another case that has been 
treated differently and explain why that case is ‚the 
same™ in the respects the law d
eems relevant.ﬂ Id. at 319.  
The court noted that such discrimination would be shown 
had the employer maintained a rule distinguishing be-
tween prounion organization and antiunion organization.
1  However, the court stated th
at it was impossible to un-
derstand how a rule equally applied to all outside organi-

zations could constitute disparate treatment of unions.  
Id. at 320.  I find this analysis directly applicable to the 

instant case.  My colleagues seek to distinguish 
Guardian
 on the ba-
sis that here the Respondent allowed a wide range of 
personal postings.  Those postings, however, consisted of 
wedding announcements, birthday cards, ﬁthank youﬂ 
cards, and notices selling personal property such as cars 
and a television.  Unlike the situation in 
Be-Lo Stores,
2 on which my colleagues rely, the notices that were toler-
ated here did not pertain to sales of products or services 
of outside organizations or to the distribution of political, 
religious or ﬁpersuaderﬂ literature.  Thus, assuming ar-

guendo that 
Be-Lo Stores
 was correctly decided, the in-
stant case is distinguishable, and is in fact more similar 

to 
Guardian
.  As in Guardian
, I find that the union litera-
ture removed by the Respondent was not comparable to 
the permitted postings.
3  My colleagues also argue that, notwithstanding the fact 
that the removed union literature differed from the indi-
vidual employee postings tolerated by the Respondent, 
the former must be permitted because, to do otherwise, 
ﬁwould be antithetical to Section 7™s express protection 
of concerted
 activity.ﬂ  I disagree.  There is no Section 7 
right to post literature on company bulletin boards.  

There is only a Section 7 right to be free from discrimi-
natory treatment.  Thus, the relevant inquiry is whether 
the Respondent™s posting policy treats, even-handedly, 
like postings.  If, as here, it does, there is no warrant for a 
special exception for union literature.  
I would therefore dismiss this allegation.
4                                                           
 1 I do not necessarily agree that th
is the only kind of discrimination 
that would be unlawful.  
2 318 NLRB 1 (1995), reversed in part, affirmed in part, and re-
manded 126 F.3d 268 (4th Cir. 1997). 
3 As noted by the court in 
Guardian, 
supra, and 
Honeywell, Inc.,
 262 NLRB 1402 (1982), enfd. 722 F.2d 405 (8th Cir. 1983), and 
Roadway 
Express, Inc. v. NLRB,
 831 F.2d 1285 (6th Cir. 1987), are likewise 
factually distinguishable in that 
both involved employers permitting the 
use of their bulletin boards for some organizational meetings, while 
excluding the union notices. 
4 Accordingly, I would also dism
iss the allegation that the Respon-
dent unlawfully warned Stanley Jones. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT prohibit by rule solicitation of any 
kind on company property.  
WE WILL NOT threaten you 
with unspecified repri-
sals or other discipline for engaging in activities on be-
half of a union. 
WE WILL NOT inform you that Fleming Companies 
is imposing more stringent working conditions or will 

now enforce rules as to tim
eclocks, because of a union 
organizing campaign. 
WE WILL NOT remove union literature from the bul-
letin boards while permitting you to post personal items 
there.  WE WILL NOT threaten closur
e of the facility if you 
select the Union as your representative.  
WE WILL NOT threaten you with discharge for dis-
tributing union literature in the breakroom and posting it 
on the breakroom bulletin board. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 FLEMING COMPANIES, INC., MEMPHIS 
GENERAL MERCHANDISE DIVISION 
 Susan B. Greenberg, Esq., 
for the General Counsel.
 Bart N. Sisk, Esq. 
and J. Wilson Eaton III, Esq. (Kullman 
Firm), 
of Memphis, Tennessee, 
for the Respondent, Flem-ing Companies. DECISION STATEMENT OF THE CASE
 RICHARD J. LINTON, Administrative Law Judge.  This is 
a discharge case.  Finding insufficient evidence as to the Gov-
ernment™s discrimination allegations, I dismiss the main portion 
of the General Counsel™s complain
t.  The events in Stanley W. 
Jones™ discharge case prove once again the age-old wisdom, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196expressed some 2300 years ago by Qoheleth (the Preacher), and 
popularized in the mid-1960s by The Byrds with their recording 
of Pete Seeger™s 1962 song, 
Turn! Turn! Turn!
  That lesson is:   
ﬁTo every thing there is a season.ﬂ  Later in this decision, Qo-
heleth gives us his specific instruction.
 I presided at this 7-day trial 
in Memphis, Tennessee, begin-
ning January 5, 1998, and closin
g March 20, 1998.  Trial was 
pursuant to the December 5, 1997 amended consolidated com-

plaint (complaint), as amended by the December 31, 1997 third 
order consolidating cases and amendment to the consolidated 
complaint and notice of hearing.  Issued by the General Coun-

sel of the National Labor Relations Board through the Regional 
Director for Region 26 of the Board, the trial complaint is 
based on charges filed against 
Fleming Companies, Inc., Mem-
phis General Merchandise Divisi
on (Fleming, FCI, or Respon-dent) beginning February 12, 1997, 
with the charge in the first 
case, 26ŒCAŒ17899, and ending December 4, 1997 with the 
charge filed in the last case
, 26ŒCAŒ18401, by Teamsters Local 
Union 667, International Brotherhood of Teamsters, AFLŒCIO 

(Union or Local 667). 
1 The pleadings establish that the Board has both statutory and 
discretionary jurisdiction over Fleming, that Fleming is a statu-
tory employer, and that the Union is a statutory labor organiza-
tion.  As the pleadings establish that Fleming is a corporation, 
and as Fleming™s answer renders 
its name with a closing ﬁInc.,ﬂ 
as do some of the exhibits, I ha
ve modified the caption of the 
case to show FCI™s name with a concluding ﬁInc.ﬂ
 From about January 15, 1997, to about June 3, 1997, the 
complaint alleges, Fleming engaged in more than a half dozen independent violations of Sectio
n 8(a)(1) of the Act, including 
promulgating and maintaining an
 unlawful no solicitation rule, 
threatening employees with unspecified reprisals, discipline, 
more stringent working conditions
, and plant closure, dispar-
ately enforcing work rules, an
d by removing union literature 
from the bulletin board in the 
breakroom.  Fleming denies. The complaint also alleges that Fleming violated Section 
8(a)(3) of the Act by issuing disciplinary warnings to Vessie 

Reynolds about February 5, 
August 25, and November 26, 1997, and about February 5 and August 25, 1997, to Richard 
Campbell, and by suspending Stanley Jones about June 25, 
1997, and discharging him about
 September 18, 1997.  Admit-
ting the disciplinary events, Fleming denies violating the Act.  
At trial the General Counsel amended the Government™s com-
plaint to correct the dates of tw
o 8(a)(1) allegations to February 
5, 1997.  (1:46).
2 For the first of the Government™s 12 witnesses, the General 
Counsel called Danny Gaither, 
the human resources manager 
for Fleming™s Memphis facility.  
(1:68).  When the Government 
conditionally rested (subject to matters pertaining to some 
tapes) (5:820Œ821), and after I had denied Fleming™s motion 
(5:821) to dismiss complaint paragraphs 14 and 15 (the Febru-
ary 5 warnings to Vessie Reynolds and Richard Campbell, 
respectively) (5:826), Fleming proceeded to call its seven wit-
                                                          
 1 All dates are for 1997 unless otherwise indicated. 
2 References to the seven-volume tr
anscript of testimony are by vol-
ume and page.  Exhibits are designated GCX for the General Counsel™s 
and RX for those of 
Respondent Fleming. 
nesses.  In addition to five le
adpersons, supervisors, and man-
agers, Fleming called Peggy S. 
Cates (5:828), the secretary to 
the Distribution Manager Mark Aldridge, and Deborah 
Grandberry (7:1168), a checker at 
the Memphis facility.  At the 
rebuttal stage the General Counsel
 recalled alleged discrimina-
tee Stanley W. Jones.  (7:
1337).  There was no surrebuttal.
 On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel and by Fleming [neither party 

attached a proposed order and notice; private parties are well 
advised to offer suggestions at 
the formative stage rather than 
later trying to modify that which does not suit their pleasure], I 

make these FINDINGS OF FACT
 A. Fleming™s Memphis Operations
 A wholesale grocery distribution company (1:70, Gaither) 
headquartered in Oklahoma City, Oklahoma (1:81, Gaither; 
7:1330, Aldridge), Fleming opera
tes a 590,000 square foot two-
building warehouse in Memphis (1
:73), the facility involved in 
this proceeding.  During most of 1997, the relevant time period, 
Russ Hill was the division president in charge of the Memphis 
facility, and Human Resources Manager Gaither reported to 
Hill.  (1:72; GCX 2 at 2).  On December 27, 1997, Hill left 
Fleming, and a restructuring 
occurred in which Gaither and 
certain others at Memphis bega
n reporting to Aldridge, with 
Aldridge reporting to Wiley Raper, the Vice President of Op-
erations, whose office is in 
Oklahoma City.  (1:71; 7:1330).  
[Currently, Tom Ficht is the Di
rector of Sales and General 
Manager at Memphis, and he also reports to a superior at Okla-
homa City.  (1:72).]
 During 1997, Warehouse Supervisor (5:852) Doug Sanders 
reported to (1:75; GCX 2 at 
3) Distribution Manager Mark 
Aldridge, and (6:1012) still does.  Mark Henry has been one of 

two warehouse comanagers, with De
nnis Strait being the other.  
(1:74; GCX 2 at 2).  They reported to Aldridge during 1997.  
(1:74-75).  Since about January 1997 Robert B. ﬁBobbyﬂ Mar-
ston has been the leadperson in the Receiving Department re-
porting to Dennis Strait.  (6:1055, 1070; GCX 2 at 3).  Finally, 
Michael A. ﬁMitchﬂ Zweig is th
e leadperson for the stockers.  
(7:1223).  He reported to both Henry and Strait, the warehouse 

comanagers  (GCX 2 at 3).
 The complaint alleges that Zwei
g has been a statutory super-
visor during the relevant time.  
Fleming denies.  Three 8(a)(1) 
counts (complaint pars. 9, 10, an
d 12) allege conduct attributed 
to Zweig.  As Zweig is merely 
an alleged perpetrator, and not 
alleged by the General Counsel 
as a discriminatee (with Flem-ing claiming a right to discipline a statutory supervisor), I need 
not resolve supervisory status, for it is sufficient if the evidence 

shows that Zweig was Fleming™s statutory agent at the time of 
the alleged unlawful conduct.  
NLRB v. Thermon Heat Tracing 
Services, 143 F.3d 181, 188 (5th Cir. 1998); Industrial Con-struction Services, 
323 NLRB 1037 (1997); Delta Mechanical, 
323 NLRB 76, 78 and fn. 7 (1997).
 The complaint does not allege that Leadperson Marston was 
a statutory supervisor or statutory agent during the relevant 

time.  However, the parties stipulated that under company pol-
 FLEMING COS. 197icy, nonsupervisory employees we
re required to show some 
deference to leadpersons.  (6:1098Œ1100).
 B. Overview of the Union™s Organizing Campaign
 About January 1997 the Union began an organizing drive at 
Fleming™s Memphis facility.  (3
:505, 512).  The parties stipu-
lated that the Union filed its election petition on April 16 (in 
Case 26ŒRCŒ7907 concerning what, for simplicity, I refer to as 
a general warehouse unit), and that an election was held on 
June 4, 1997.  Of 139 eligible voters, 65 voted Yes, 63 No, and 
9 ballots were challenged.  The Union and Fleming filed objec-
tions.  The Regional Director for NLRB Region 26 directed a hearing on the challenges and objections.  Thereafter, a 4-day 

hearing was held in October, and the Hearing Officer™s Report 
issued on December 5, 1997.  As of the trial before me, the 
time had not expired for filing exceptions to the report.  I re-
ceived the stipulation.  (2:182Œ184).  As the parties have not 
notified me otherwise, I assume that the representation case 
remains pending before the Board.
  The parties also stipulated 
that alleged discriminatee St
anley Jones was one of two ob-

servers for the Union at the election of June 4, 1997, and that 
his name appears on two (GCXs 14, 15) of the election docu-
ments.  (1:64; 2:181Œ182).
 C. Alleged Acts of Coercion
 1. No solicitation rule
 About January 15, 1997, Flemi
ng issued its revised em-
ployee handbook, ﬁProduct Supply Ce
nter Work Procedures.ﬂ  
(GCX 3).  Rule XVIII of the handbook provides (GCX 3 at 

internal 5):
  Solicitation of any kind is prohibited on company property.  
Associates [Fleming™s term fo
r employees, 2:139] or others 
may not solicit or canvass for outside organizations, collect 

donations, or solicit money.  This includes, but is not limited 
to, the sale of chances, raffle tickets, Avon, Tupperware, chain 
letters, lodges, etc.
  The complaint alleges that Fleming violated Section 8(a)(1) 
by promulgating and maintaining 
the rule.  Fleming defends on 
the basis that employees were not inhibited in soliciting for the 
Union during the campaign, nor were they disciplined for doing 
so.  Fleming overlooks the February 5, 1997 instruction which 
Human Resources Mana
ger Gaither gave employee Duc Le, 
discussed in the next section. 
 In any event, Fleming misper-
ceives its burden which was to 
demonstrate that the presump-tively unlawful rule was ﬁcommunicated or applied in such a 
way as to convey an intent clear
ly to permit solicitation during 
breaktime or other periods when employees are not actively at 
work.ﬂ  
MTD Products, 310 NLRB 733 (1993).  As in 
MTD, Fleming did not ﬁadduce any evidence that it told employees 

that solicitation during nonworking time was permitted.  Nor 
did Respondent show that it k
nowingly tolerated solicitation 
during nonworking time.ﬂ  Id.  I find the rule™s promulgation 
and maintenance to violate Section 8(a)(1) of the Act, as al-
leged.  Fleming must be ordered 
to rescind the rule, to the ex-
tent it has not already done so.
 The General Counsel (Brief at 5) cites and quotes from ﬁG.G. Exh.-R 65.ﬂ  From the code supplied by the General 
Counsel for such references, th
e ﬁRﬂ means Rejected, for GCX 65 is a rejected exhibit (7:1332, 1344).  GCX 65-Rejected is a 
one-page notice (dated January
 14, 1998) to employees con-
cerning a revision, or ﬁclarificati
on,ﬂ of certain rules, including 
the no solicitation rule.  In the 
absence of a motion requesting 
that I reconsider my ruling rejecting the offer of GCX 65, the 
General Counsel improperly cite
s and quotes from the rejected 
exhibit. 2. February 5, 1997ŠDuc Le
 a. Facts
 Complaint paragraph 8 alleges 
that about February 5, 1997 
Human Resources Manager Gaither ﬁthreatened an employee 
with unspecified reprisals for engaging in activity on behalf of 

the Union and engaging in concer
ted activity.ﬂ  Fleming denies.
 Duc Le worked for Fleming some 10 years.  He was a 
stocker in the Housewares Department when the Union™s orga-nizing campaign began in January 1997.  (3:511Œ512).  On 
February 5 employee Tri Dang a
pproached Le and asked Le the 
amount of union dues per week.  As Le was talking to another 
employee, he waved Dang off w
ithout looking at Dang.  Ap-
parently insulted and angered by this perceived slight, Dang 

loudly told Le that not to ever speak to him about the Union, 
and if he ever did, then Dang would go straight to the office 
and report it.  (2:513, 515Œ516, 527Œ529).
 No more than 10 minutes later (3:516), as Le was standing 
on the platform of his ﬁpickerﬂ (a lift machine) at floor level, 
Human Resources Manager Gaither suddenly appeared about a 
foot from Le™s face and, pointing his right index finger at Le™s 
face, told Le:  ﬁDon™t talk about the Union shit.  I know how to 
take care of you.ﬂ  Gaither then
 took a step back, and Le said 
that he had not talked about the Union.  Gaither responded, 
ﬁYou have a right to organize
, but not in the warehouse.ﬂ  
Gaither then left.  (3:514, 518, 525).
 Gaither admits (1:90) that, apparently based on a report that 
Le was ﬁfollowing Dang concerning the Union,ﬂ he told Le 
something similar to ﬁkeep that Union shit out of here.ﬂ  
Gaither does not further address the matter when he later was 
called during Fleming™
s case in defense.
 A week later, concerned over Gaither™s actions and com-
ments, and fearful that Gaither c
ould find a pretext to fire him, 
Le went to see Gaither in the latter™s office.  Saying that 

Gaither had hurt him by his remark
s, and his statement that he 
knew how to ﬁtake care ofﬂ Le, Le asked Gaither what he had 
meant.  Gaither said that, alt
hough Le had a right to organize, 
he was not to do it in the workplace.  Gaither disclosed that Jim 
Falin had reported Le™s conduct.  Gaither told Le that he should 
not harass the people.  Le rep
lied that he was not foolish 
enough to do that.  If so, and if that did not happen, Gaither 
replied, then ﬁI apologize.ﬂ  (3:520Œ521).  Le did not begin 
wearing any Union insignia until about 2 weeks after his sec-
ond conversation (February 12) with Gaither.  (3:526).
 Respecting potential bias by Le against Fleming, record evi-
dence shows that Fleming terminated Le on July 22, 1997.  
(3:530).  As early as 1994 Le filed charges with the EEOC 
against Fleming, and these were amended to encompass his 
discharge.  Currently his EEOC charges are pending before a 
court.  (3:530Œ532).  Le also filed NLRB charges concerning 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198his discharge (and preliminary discipline) by Fleming.  The 
parties stipulated that those ch
arges were dismissed by NLRB 
Region 26 in September 1997.  (7:1145Œ1147).
 b. Discussion
 Notwithstanding the charges and other litigation which Le 
has filed, past and present, ag
ainst Fleming, and weighing those 
matters in the balance, I observe that Le testified with a favor-
able demeanor, and I credit him.  I also find that Gaither was 
acting on a report, however distorte
d, that Le had been talking 
in the warehouse to another employee ﬁconcerning the Union.ﬂ  

Without the benefit of any inve
stigation, such as asking for 
Le™s version, Gaither accosted Le and threatened him.  When 

Le protested his innocence of talk
ing union, Gaither recited, in 
effect, the unlawful Rule XVIII. Citing Gaither™s apology and lack of any discipline against 
Le over the matter, Fleming™s 
defense is that ﬁnothing hap-
pened.ﬂ  (Brief at 62).  But something did happen.  As alleged 
in complaint paragraph 8, Gaither
 (apparently relying on Flem-
ing™s unlawful Rule XVIII) threatened Le with ﬁunspecified 
reprisalsﬂ based on suspected Union activities by Le inside the 
warehouse.  The violation of Secti
on 8(a)(1), as alleged, is es-
tablished.
 [In light of the very strong evidence on this allegation, and 
the absence of any contradictory evidence, Fleming™s position 
would have been far more commendable had it just conceded.  
Such a commendable action serves to enhance the general 
credibility of a party™s overall
 positionŠand that is not some-
thing to be squandered.]
 3. February 5, 1997ŠRichard Campbell and Vessie Reynolds
 a. Introduction Before his August 1996 assignment as distribution manager at Memphis, Mark Aldridge was the warehouse manager in 
Kansas City [Kansas or Missouri not specified].  (7:1306).  
After arriving in Memphis (and 
having even earlier reviewed 
the facility™s work rules), Aldr
idge ﬁstood back and observed 
how things were being applied 
and whether or not they were 
being followed.ﬂ  ﬁQ.  What did you see?ﬂ  ﬁA.  They weren™t 
being followed.ﬂ  Asked what he did, Aldridge describes how, 
after determining that enforcem
ent was lax, he began holding 
meetings with managers and supervisors in an effort, appar-

ently, to tighten up the enforcement of the work rules.  He 
found that the employees (Associ
ates) had to be reminded of 
the rules, and on occasion still have to be reminded.  (7:1320Œ
1321, 1331).
 All this bears on the allegations to be considered here.  Two 
8(a)(1) allegations (complaint 
pars. 9 and 10) focus on alleged 
supervisor Mitch Zweig concerni
ng events on February 5.  As 
two 8(a)(3) allegations (complaint pars. 14 and 15) arise from 
the same incident, I address 
the four paragraphs here.
 Paragraph 9 alleges that, about February 5, 1997, Zweig, ﬁby 
informing an employee that th
e Employer would be watching 
employee break times, informed an employee that the Em-
ployer was imposing more stringent work conditions because of 
the union campaign.ﬂ  Fleming deni
es.  Also on the same date, 
complaint paragraph 10 alleges, 
Zweig, ﬁby informing employ-
ees that they must clock in at their assigned time clocks, dispar-
ately enforced work rules in re
sponse to the union campaign.ﬂ  
Fleming denies. Disciplinary warnings issued 
to Vessie Reynolds and Rich-
ard Campbell on February 5 are attacked by complaint para-

graphs 14 and 15, respectively. 
 Fleming admits the fact but 
denies any violation.
 As noted earlier, although the complaint alleges that Michael 
A. ﬁMitchﬂ Zweig is a statutory 
supervisor and statutory agent, 
in this case I need determine me
rely whether he was a statutory 
agent during the relevant time.  My finding is that he was.  
Initially Fleming announced that Zweig™s title, on his mid-
January promotion from forklift 
operator (7:1223), was ﬁsuper-
visor.ﬂ  When order selector 
Verna L. Brown asked Division 
President Hill why the position had not been posted for bid, 
Hill told Brown that it was because the position was supervi-
sory.  (3:407Œ408).  Distribution Manager Aldridge reaffirmed 
the title as supe
rvisor.  (3:408Œ409).  Later that spring, before 
the June election, it is undisput
ed that Fleming announced to 
employees that Zweig and others were ﬁTeam Leaders.ﬂ  The 
record reflects that Zweig, af
ter his mid-January promotion, 
directed employees in their work.  They looked on him as their 

immediate supervisor.  Aldridge
 testified that
, although lead-persons have no authority to 
discipline employees, they can 
report matters to the supervisor
 for action and can submit to 
supervision written reports of their observations.  (7:1311).  

Finding that the employees w
ould reasonably view Mitch Zweig as speaking to them on behalf of management, I further 

find that, during the relevant time, Zweig was a statutory agent 
of Fleming.  I use the title of ﬁleadpersonﬂ for Zweig because 
that is his official wo
rk title.  (7:1223, 1307Œ1309).
 b. Facts
 On February 5 stocker Vessie Reynolds clocked in 15 min-
utes before her 6 a.m. starting time.  Stocker Richard Campbell 
clocked in at 5:50 a.m., 10 minutes early.  Both went to the 
breakroom where, at 6:15 a.m., they were observed seated at a 
table by Leadperson Zweig and Human Resources Manager 
Gaither.  Gaither testified that Fleming maintains a rule allow-
ing employees to punch in no earlier than 5 minutes before their 
scheduled shift.  (7:1192).  ﬁI
nterviews,ﬂ normally the least 
form or first step of Flemi
ng™s disciplinary system (6:1024; 
7:1188; GCX 3 at internal 7-8), were issued to Reynolds (GCX 
5) and to Campbell (GCX 6) for 
ﬁstealing time.ﬂ  Gaither de-
termined the level of discipline to issue.  (7:1194).  There is no 

evidence that, on this occasion, either Reynolds or Campbell 
was wearing any union insignia.  Gaither had never seen Rey-
nolds wearing any union insignia before then (7:1192), nor had 
Zweig (7:1228).  Zweig also testified that that on February 5 he 
did not know that Reynolds was supporting the Union, nor did 
he, at any time on or before February 5, tell Gaither that Rey-
nolds was supporting the Union.  (7:1225).  Reynolds concedes 
that she did not begin wearing union insignia until about 
March.  (3:501Œ506).  Campbell rath
er tentatively st
ates that he began wearing union insignia about late January to early Febru-
ary.  As all the employees who wore the insignia came out with 
them the same day, apparently 
in March (3:506), I find that 
Campbell™s recollection of the time is about a month or so 
early.
  FLEMING COS. 199Evidence respecting Fleming™s pa
st practice is mixed, with 
warnings having issued for such things as clocking in early and 
not in assigned area (RX 25; 5Œ14Œ93); punching in earlier than 
the allowed 5 minutes before starting time (RX 10; 4Œ20-95); and failing to clock out for 45 minutes, suggesting possible ﬁstealing paid timeﬂ (RX 30; 7Œ11Œ95).  On the other hand, 

there is testimony that such rules, at least before January 1997, 
were only sporadically enforced.  Aside from Fleming™s argu-
ment that ﬁpast practiceﬂ really
 must be deemed as beginning 
with the new, tighter enforcem
ent policy of Distribution Man-
ager Aldridge, Fleming argues that the decisive factors are 
these:(1) no showing of knowledge
 of union activities by Rey-
nolds or Campbell, and (2) no s
howing of disparity (that is, no 
showing that management ever condoned an employee™s clock-
ing in early and then sitting 
in the breakroom for 15 minutes 
into his or her shift).  Indeed, while Government witnesses do 

testify that management has obser
ved them taking their lunch to 
the refrigerator in the breakroom after they clocked in and into 
their shift, none describes taking a seat in the breakroom, and 
especially being so seated 15 minutes into the shift.
 To show a violation, the Gene
ral Counsel relies on a conver-
sation held that February 5 between Reynolds and Zweig when 
Zweig gave Reynolds her ﬁinterviewﬂ warning.  Reynolds se-
cretly tape recorded the conversation.  That portion of the tape 
(GCX 54) is in evidence, as are transcripts (GCX 61, Govern-
ment™s version; and RX 40, Fleming™s version).  Although most 
of the differences in the transcripts are minor, at two points the 
Government™s version adds words when voice overspeaking on 
the tape actually renders that portion of the conversation unin-
telligible.  These two points are th
e fourth entry for Zweig, with 
the addition of ﬁYeah, because.ﬂ  The other is the fifth from last 
entry for Zweig, ﬁThat™s what Richard.ﬂ (GCX 61 at 2).  Ac-
cordingly, I rely only on RX 40 
as the more accurate version.
 As the transcript reflects, Zw
eig begins by apologizing for 
calling Reynolds in to issue her th
e warning.  He explains that 
the decision was not his, but Gaither™s.  [At trial Zweig con-
firms this (7:1304), although Gaither asserts (7:1194) that 

Zweig agreed with Gaither that 
some form of discipline should 
issue.]  After expressing her 
understanding that the employees 

could go put their lunch in the refrigerator, Reynolds states that 
she would not sign the form because ﬁthat™s just Danny 
[mostly] upset more than anythi
ng about the union stuff.ﬂ  (RX 
40). Zweig does not ask, ﬁWhat union stuff?ﬂ  Instead, he pro-
ceeds to state that Gaither ﬁwent through that this morning and 

he had to bust up that thing down there in the lift room ... All I 
can tell you is he™s on the warp
ath.ﬂ  At trial Zweig testified 
that, as to the lift room matter [apparently the Duc Le, Tri 
Dang, and Gaither events desc
ribed earlier], he had ﬁheard 
there was a gathering of a few people in there.ﬂ  (7:1296).  
Zweig also explains that, on that 
February 5 date, he had been a 
leadperson for less than 3 weeks, this was his first time to issue 

a disciplinary interview, he was trying to relate to Reynolds™ 
situation, and reference to a ﬁwarpathﬂ was his own statement.  
(7:1304Œ1305).  Gaither denies that he was on any ﬁwarpath.ﬂ  
(7:1195). The next three exchanges, most
ly about signing or not sign-
ing, also include another referen
ce by Reynolds to the union by 
her assertion that she knows that
 ﬁthey are just upset over the 
union thing, but I can™t sign it.ﬂ
  Again, Zweig does not respond 
to her reference to a ﬁunion thingﬂ or to management™s (obvi-
ously the ﬁtheyﬂ in her statement) being ﬁupset.ﬂ
 ﬁIn the future,ﬂ Zweig continue
s [adding that ﬁthis is me tell-
ing you this,ﬂ], and this apparently is where the complaint alle-
gation focuses, ﬁthey [managemen
t, 7:1297] got Dennis [Strait, 
7:1297] down there [front office, 7:1297] printing up a letter 
about punching in on the right clock so nobody can get in early 
... and they™re going to be looking at breaks and (inaudible) and 
stuff like that.ﬂ  The letter Zweig refers to apparently is the 
February 6, 1997 memo (GCX 7)
 from Strait to all employees 
concerning ﬁEmployee Clocks.ﬂ  Strait there reminds employ-

ees that they are to punch in on their ﬁhomeﬂ clocks, and not to 
expand their breaks.  ﬁNo more will there be going early and 
staying late.  (Follow the horns.)ﬂ  The memo then tells em-
ployees they should not be taking a lot of time between punch-
ing in and logging on to ﬁReal-Time,ﬂ but should be ﬁlogged on 
shortly after you arrive to work.ﬂ  Then, ﬁAll of the above will 
be monitored and I expect to 
see a great improvement.ﬂ  The 
complaint does not attack Strait™s memo of February 6.  Gaither 

testified that Strait™s memo sets forth nothing new, but is a 
reminder or ﬁclarificationﬂ for employees because of the confu-
sion on the part of the two empl
oyees [Reynolds and Campbell, 
obviously].  (1:101Œ102).
 There follows some small talk in which Reynolds once again 
refers to ﬁunion,ﬂ this time re
ferring to a union meeting (RX 40 
at 2):ﬂAnd like we told them yesterday in the union meeting 
[there is no evidence that management had begun its employee 
meetings at this early date, so this apparently is a reference to a 
meeting of some employees with a Union representative], they 
don™t know what we™re talking about.  We have to discuss 
things, what™s going on with our jobs.ﬂ  In his response to this, 
Zweig makes no reference to a union or union meeting.
 After an abbreviated comment 
by Reynolds, Zweig makes a 
controversial statement (RX 40 at
 2):ﬂLike I said,ﬂ [nothing 
shows he previously has said 
what follows], ﬁthis union stuff 
has them stirred.ﬂ  Zweig testified that ﬁunion stuffﬂ means talk 

of a union, that ﬁthemﬂ is ma
nagement, that no one told him 
management was ﬁstirred,ﬂ and that no one in management 
appeared to him to have been 
ﬁstirredﬂ by any ﬁunion stuff,ﬂ 
that the phrase was simply his own personal expression, and 
that it was not based on any ob
servation, but on his personal 
feeling.  (7:1298Œ1299, 1305).
 Among the few remaining excha
nges (mostly statements by 
Zweig that he tries to treat people properly and have a good 
relationship, and with Reynolds™ telling him that he is doing a 
good job), Zweig cautions Reynolds, ﬁBe careful.  That™s my 
personal word to you.ﬂ  (RX 40 at 2).
 c. Discussion
 (1) The 8(a)(1) allegations
 (a) Watching breaktimes
 Complaint paragraph 9 attacks Zweig™s statement that Flem-
ing would be ﬁlooking at breaks.ﬂ  Indeed, the very next day 
Warehouse Manager Strait issued a memo (not attacked by the 
complaint and not litigated as an unfair labor practice) remind-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200ing employees to adhere to their break times.  Recall that for-
mer Division President Russ Hill left at the end of December 
1996, and Distribution Manager Mark Aldridge assumed com-
mand of, apparently, everything concerning the warehouse and 
distribution system.  Beginning January 1997, Aldridge was 
free to impose his own tighter-
operating system on the ware-
house.  That the Union™s organizing campaign began about this 
same time does not mean that some freeze order was imposed 
by law on Fleming™s ability to 
manage its business.  Fleming 
remained free to remind employees to adhere to the rules, as it 
has done in the past [indeed, it has issued written warnings in 
the past], even though it may be aware of a union organizing 
campaign. The problem is that Aldridge did not issue some memo in 
early January advising employees that henceforth the rules 
must be followed, and that after clocking in they were to go 
straight to their work stations
.  He did not say that they no 
longer could take their lunches to the refrigerator in the break-
room before going to work.  Yet many employees had been 
doing the latter for years with nothing said, even though their 
trip to the breakroom caused them to be there after the starting 
time of their shift.  For example, as Richard Campbell credibly 
testified, during 1996 Human Resources Manager Gaither saw 
him on such occasions after the start of his shift in the break-
room four or five times during 1996, yet Gaither never said 
anything to him that he should not be there after his shift 
started.  (4:557).  
 As of February 5, Gaither ex
pressly was concerned that Duc 
Le was violating Fleming™s (unl
awful) rule about not soliciting 
for a union on the premises.  Nothing in what Gaither said or 
did indicates any awareness of 
a union organizing campaign.  
The only asserted inference of 
Fleming™s knowledge of that, as 
of February 5, comes from the Fe
bruary 5 transcript of leadper-
son Zweig™s remarks.  Distribu
tion Manager Aldridge testified 
that management™s first indicat
ion of visible union activity was 
when some employees began we
aring union insignia about mid to late February 1997.  (7:1314).  Although Gaither ﬁthinksﬂ the 

Union™s organizing began in ﬁearly
 Februaryﬂ (1:90), that could 
be a description of a later assessment rather than a statement of 

when he first learned (a question neither he nor Aldridge was 
asked). That takes us back to the transcript of Leadperson Zweig™s 
remarks.  Resolution of this 
8(a)(1) allegation turns on what 
Zweig said.  What he said on 
this point was that Human Re-
sources Manager Gaither was on the ﬁwarpathﬂ following the 
ﬁthing down there in the lift ro
omﬂ and that management was 
ﬁgoing to be looking at breaks.ﬂ  Those remarks could be am-

biguous (because Zweig does not explain what he is referring 
to) except that Zweig does not deny Reynolds™ statement that 
Gaither is mostly upset about the ﬁunion stuff.ﬂ  Although 
Zweig does not initially respond 
to Reynolds™ references to a 
ﬁunionﬂ and ﬁunion thing,ﬂ that could be consistent with a pos-
sible fear by Zweig that anything he said about a union would 
be improper and therefore the be
tter course would be to say 
nothingŠexcept that is not the course Zweig follows.
 Eventually Zweig does refer to ﬁunionﬂ when he states that 
the ﬁunion stuffﬂ has management 
(ﬁthemﬂ) ﬁstirred.ﬂ  And that 
statement is followed by an in
terrupted expression of opinion 
that ﬁThere should be a notice out 
on the board about the . . . .ﬂ  
In short, Zweig, as I find, was expressing the opinion that man-

agement should have alerted the 
employees that strict enforce-
ment would be imposed before management began issuing 
warnings.  Note the intertwining
 references to ﬁunionﬂ or ﬁun-
ion stuffﬂ by both Reynolds a
nd Zweig, and Zweig™s statement that Warehouse Manager Strait was even then drafting a memo 
about these matters, and that ma
nagement ﬁwould be looking at 
breaks.ﬂ  Add to that Zweig™s expression of opinion that man-
agement should have posted a warning memo before it began 
issuing warnings over stricter enforcement of the rules, coupled 
with the text of the warnings th
emselves requiring employees to 
go directly to their work stations after they punch in, the con-

clusion is compelled that the overall statement was coercive.  I 
therefore find, on this February 5, 1997, Leadperson Mitch 
Zweig told employee Vessie Reynol
ds that Fleming (complaint 
para. 9) ﬁwas imposing more st
ringent working conditions be-
cause of the union campaign.ﬂ  I therefore find that, by such 
coercive statement, Fleming violat
ed Section 8(a)(1) of the Act, 
as alleged.
 (b) Use assigned timeclocks
 For support of this allegation (complaint paragraph 10), the 
Government apparently relies on
 Zweig™s transcript reference 
that management had Dennis St
rait ﬁdown there printing up a letter about punching in on the right clock so nobody can get in 
early . . .ﬂ (RX 40 at 1Œ2), as well
 as statements in the warnings (GCXs 5, 6).  Under the topic of ﬁWhat Does The Company 

Expect,ﬂ the warnings read (the wording is slightly different in 
the warnings, but Gaither apparently intended that the text read 
the same, which I find as follows):
  Associates to go to work immediately after punching in.  We 

have scheduled breaks.  Associates have no need to be in 
breakroom at any other time.  The Company also expects As-
sociates to punch in & out on their assigned time clocks.  

[Here the text gives the assigned clock number and area for 
Reynolds and for Campbell on their respective warnings.]  No 
Associate should punch in before 5 minutes before the sched-
uled shift without the prior approval of a supervisor.
  The text for ﬁUnder Future Actionﬂ reads, as to Reynolds™ 
warning (GCX 5):
  Written warning is the normal second step.  This act could be 
construed as stealing time which could result in discharge 
without further warning.
  Campbell™s states essentially the same, but is a bit more ab-
breviated.  (GCX 6).
 As Human Resources Manager Gaither explains, the time 
clocks3 are geared to, and located near, work areas.  The clocks 
are programmed with employees™ work schedules for that area.  
If an employee attempts to clock in earlier than 5 minutes be-
fore his scheduled time, the time clock will not register the 
time.  However, time clocks located elsewhere will accept the 
magnetic card.  Employees have been told to use the time 
                                                          
 3 The timeclocks are not ﬁpunched.ﬂ  The system uses magnetic 
cards, similar in appearance to a 
credit card, which each employee 
swipes through an electronic reader.  (1:97Œ98; 7:1310). 
 FLEMING COS. 201clocks in or near their work areas.  (1:98Œ99; 7:1192, Gaither).  
The employee handbook (GCX 3, revised, January 15, 1997), 
in describing the rules for use 
of timeclocks (Rule IX), says 
nothing about assigned clocks.  
Nevertheless, Richard Camp-bell confirms that employees ha
ve assigned clocks based on 
work areas.  (4:554, 564, 614).  Acknowledging that employees 
are not to clock in earlier than 5 minutes before the start of their 
shift (3:456), Reynolds asserts (3
:457) that employees ﬁhad just 
been punching in anywhere.ﬂ
 Richard Campbell, a 20-year employee (4:551), testified that 
if he was arriving late he would clock in at the first time clock 
he came to in order not to be tardy.  (4:554, 565, 612Œ613).  
From time to time, Campbell suggests (4:565)
, management would ﬁenforceﬂ its assigned-cloc
k policy.  Stocker Charles S. 
Anthony, on the other hand, who likewise did this for most of 
1997, has not been told to stop doing it.  (4:639).
 Complaint paragraph 10 apparently attacks Zweig™s tran-
script statement about Strait™s 
ﬁprinting up a letter about punch-ing in on the right clockﬂ plus the text on the warning that em-

ployees are to use their assigned 
clocks.  As with the discussion 
about complaint paragraph 9, the same analysis applies here.  
With all the references in the conversation between Zweig and 
Vessie Reynolds, especially the 
reference that 
management was 
ﬁstirredﬂ about the ﬁUnion stuff,
ﬂ a reasonable interpretation an 
employee would draw is that 
management was imposing this 
particular enforcement (unlike previous enforcements) of the 

assigned-clock rule because of 
the union organizing campaign.  
I so find.  As such a message is
 unlawfully coercive, I find that 
by such coercive message Flemi
ng violated Section 8(a)(1) of 
the Act, as alleged.
 (2) The related 8(a)(3) allegations
 Respecting the issue of knowledge, the parties focus their ar-
guments, on brief, concerning 
whether Fleming had knowledge 
of any union activities as of February 5, 1997, as to Vessie 

Reynolds and Richard Campbell.  The evidence fails to show 
knowledge either by Leadperson Zweig or by Human Re-
sources Manager Gaither concerning union activities by either 
Reynolds or Campbell.  Ordinari
ly this would be fatal to the 
8(a)(3) allegations concerning th
e February 5 warnings to Rey-
nolds (complaint par. 14) and 
Campbell (complaint par. 15).  
However, the Government™s theory
, as expressed at trial, ap-
pears to extend to a union-based tightening of the rules for eve-
ryone, with Reynolds and Campbe
ll simply being the first to 
suffer discipline because of the union-based stricter enforce-
ment.  (5:825Œ826).  Although Fleming disagrees that such 
would be a violation (5:825Œ826), it
 is well established that an 
unlawfully motivated decision to 
discriminate against a group 
renders each individual application of the decision unlawful 

regardless of a showing of protected activity by each member 
of the group.  See 
NLRB v. Thermon Heat Tracing Services
, 143 F.3d 181, 188 (5th Cir. 1998); 
NLRB v. McClain of Geor-
gia, 138 F.3d 1418, 1423Œ1424 (11th Cir. 1998); Treanor Mov-ing & Storage Co., 
311 NLRB 371 at 371 (1993).
 It is clear, and I find, that the timing for the February 5 warn-
ings to Vessie Reynolds and 
Richard Campbell was the aware-
ness which Fleming™s management had obtained (as reflected 
by the transcript, RX 40, of Leadperson Zweig™s February 5 
conversation with Vessie Reynol
ds) of the union organizing.  
As Zweig put it, management wa
s ﬁstirredﬂ over this ﬁunion 
stuff,ﬂ and so much so that it had warehouse manager Dennis Strait printing a memo telling em
ployees to punch in on their 
assigned clocks, addressing breaks
, and ﬁstuff like that,ﬂ  And that is exactly what Strait™s me
mo (GCX 7), which issued the 
very next day, covered.  As to 
breaks, Strait told employees, in 
part, ﬁNo more will there be going early and staying late.  (Fol-
low the horns.)ﬂ Now if it was not the union organizing that triggered Strait™s 
memo, what incident did?  Gaith
er says it was the February 5 
conduct of Vessie Reynolds and 
of Richard Campbell.  (1:101Œ
102).  From the transcript (RX 40) of Leadperson Zweig™s re-
marks to Vessie Reynolds, however, we learn that it was the 
former, not the latter.  On Februa
ry 5 Zweig told Reynolds that 
it was all that ﬁunion stuff.ﬂ  Clearly, all the ﬁgoing early and 

staying lateﬂ on breaks had been
 tolerated, generally (there 
have been a few warnings in sporadic enforcement in previous 
years), until management learne
d of the union organizing.  And 
union organizing, I find, is so
mething that management at 
Fleming would not tolerate.
 Earlier I found that Leadperson Michael A. ﬁMitchﬂ Zweig, 
during the relevant time, was Flem
ing™s statutory agent.  That 
means Fleming is responsible for the comments which Zweig 
made to Vessie Reynolds on Februa
ry 5.  As Zweig™s February 
5 remarks reflect, Fl
eming™s motivation for imposing stricter 
enforcement of its rules was union based.  That is, it was to 
warn employees, in a vivid way,
 of the seriously adverse con-
sequences which would be visited on employees if they did not 

forget about supporting any union organizing effort.  Accord-
ingly, I find that the Government demonstrated, by a prepon-
derance of the evidence, that a motivating reason for the Febru-
ary 5, 1997 warnings to Vessie Reynolds and Richard Camp-
bell was Fleming™s desire to st
op the union organizing before it 
advanced any further.
 Because the Government established, prima facie, that the 
warnings violated Section 8(a)(3) of the Act, the burden then 
shifted to Fleming to demonstrate by a preponderance of the 
evidence (as an affirmative defense) that it would have issued 
the warnings even had there be
en no union considerations.  Did 
Fleming do so?  I find that it did.
 Although the evidence shows th
at many employees would 
clock in and first go to the breakroom, where they would put 
their lunches in the refrigerator, or to get a drink of cold water, 
and that this process would find them not leaving the break-
room for the first very few minutes after the start of their shift, 
no description is given (not even by Vessie Reynolds or Rich-
ard Campbell) that they, or any of them, ever sat at tables in the 
breakroom and talked for 15 minutes into their shift.  Yet Rey-
nolds and Richard Campbell were seated at a table in the break-
room at 6:15 a.m.Š15 minutes after 
their shift had started.  In 
view of the unprecedented duration of this delay in the break-
room by Vessie Reynolds and Richard Campbell, their 15-
minute absence from their work stations falls more into the 
category of other past warnings
 issued for similar absences, 
from the work area, to one Kenneth Harris in February 1994 

(RX 26) and October 1994 (RX 27).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202For these reasons I shall dismiss complaint paragraphs 14 
and 15 regarding the February 5,
 1997 warnings issued to Ves-sie Reynolds and to Richard Campbell.
 4. March 19, 1997Šbulletin board postings
 a. Introduction The next two allegations i
nvolve postings on the bulletin 
boards on March 19, 1997.  The fi
rst, complaint paragraph 11, 
pertains to postings by Stanley W.
 Jones.  The allegation is that, 
on this occasion (the allegation actually uses a different date) 
Fleming, by Human Resources 
Manager Gaither, ﬁthreatened 
an employee with discipline, in
cluding discharge, for distribut-ing union literature in the breakroom and posting union litera-
ture on a bulletin board.ﬂ  Fleming denies.
 Complaint paragraph 12 alleges that, for the same time pe-
riod, leadperson Mitch Zweig ﬁremoved union literature from 
the bulletin board in the break
 room.ﬂ  Fleming denies.
 Among the rules in its employ
ee handbook, Rule XII covers 
ﬁBulletin board Policy.ﬂ  The rule™s single provision reads:  
ﬁThe use of company bulletin boards are [is] for company busi-
ness purposes only.ﬂ  (GCX 3 at 
internal 4; 7:1212, Gaither).
 Human Resources Manager Gaither reports (1:93Œ94) that the facility has 9 bulletin boardsŠone in each of 3 breakrooms, 
and 1 by each of the facility™s 6 time clocks.  The boards are 
similar to corkboard, they are covered by clear plastic with 
plastic pockets, and they are unlocked.  (3:327Œ330, Bland).  
[Order selector Annie P. Harris asserts that at least one bulletin 
board is covered by glass.  (3:388).]  Gaither asserts that, under 
Fleming™s bulletin board rule, employees are not permitted to 
post personal items on any of the bulletin boards because they 
are reserved for company business.  Occasionally an employee 
asks about posting a notice of a ch
arity event at a local church, 
and Gaither informs the employee
 that such posting is not per-mitted because the bulletin boards are reserved for company 
business.  Gaither has never granted approval for an employee 
to post a personal notice on a bulletin board.  About once a 

week, on average, Gaither walk
s through the facility checking 
the bulletin boards.  He sometimes finds a ﬁthank you card or 

something and, of course, I have to regretfully take it down.ﬂ  
When Gaither knows who posted th
e (signed, apparently) item, 
he removes the item and about ﬁ45 percentﬂ of the time he as-sertedly advises the employee of the company™s policy.  He 
does not undertake to impose any discipline when an identified 
employee has posted a pers
onal item.  (1:94Œ95; 7:1189).
 The Government™s employee w
itnesses give a description 
which differs on a couple of points.  They describe a multitude 
of postings of personal items such as wedding announcements, birthday cards, thank you cards 
after, for example, a death
4  (4:652Œ653, Anthony), and simila
r personal items.  The wit-
nesses describe how, for many years, some of these items may 
remain posted for days or even 
weeks.  Annette Bland advises 
(2:263) that supervisors and ma
nagers walk past the bulletin 
boards.  (2:263).  Supervisor Rose Gholston posts production 
sheets beside the personal postings.  (3:394).  Supervisor Ghol-
                                                          
 4 Forklift driver Annette Johnson Bland explains that employees fre-
quently collect money for an employee who has suffered the loss a 
family member.  (2:262; 3:328, 332, 340). 
ston is named as one who remove
s such personal items, but that 
is after they have been there awhile.  (3:393).  However, when a 
thank you note was posted by Stanley Jones, Supervisor Ghol-
ston removed it the same morni
ng.  (3:387, 390, 395).  When Jones reposted it, Gholston agai
n removed it and gave it to 
Annie P. Harris to give to Jones.
  Gholston told Harris to tell 
Jones that such items could not be posted.  (3:395Œ396, Harris).  
Because Jones had a rather prominent status, and problems, at 
Fleming, I find that Gholston™
s removal of the Jones posting 
was an exception to her usual de
layed response. Thus, I find 
that Supervisor Gholston (who did 
not testify) consistently and 
knowingly allowed personal items 
to remain posted for days 
before she removed them.
 I also find that Human Resources Manager Gaither™s 
description of his trips through the plant checking the bulletin 
boards, and occasionally advi
sing employees of Fleming™s 
bulletin board policy, is mostly 
self serving and unreliable.  
That is, while most testimony, by nature, serves the interest of a 
witness, I mean here that Gaither™s delivery of his testimony 
was unpersuasive and his demeanor unfavorable on this point.  
As to this, I generally do not believe him.  This is not to say 

that he has never done this.  But, I find, his doing so is a seldom 
event.  Thus, I credit the version of the employees that, in prac-
tice, there is no restriction 
on the posting of personal items 
other than, after a notice has been posted for all the time 

needed, a supervisor will remove the notice if the employee 
who posted it has not done so.
 In addition to posting many notices of weddings, births, and 
similar personal matters, employees sometimes post notices of 
items they wish to sell, such
 as motor vehicles (2:186Œ187, Jones; 2:262; 3:340Œ341, Bland) 
or (4:654, Anthony) a big-
screen television.  With one exception, all such items described 

by the witnesses are have been
 the personal property of the 
employees.  There is no evidence that any employee was en-

gaged in selling personal property for profit as part of a part 
time business.  Thus, there is no evidence that employees post 

notices that they sell Avon, Tupperware, or any other commer-
cial product. The one exception to this evidence of employee-only items is 
given by Order Selector Verna J.
 Brown.  According to Brown, 
sometime about the spring of 1997, but before she became 
aware of union activity (she gives no approximate date when 
she became aware), she overheard employee Lula Robertson 
ask Distribution Manager Mark Al
dridge if she could post, on a bulletin board, an advertisement for pictures made, for a price, 

at her church.  Aldridge said 
she could, and she did.  Brown 
cannot recall how long the chur
ch advertisement remained posted  (3:401Œ403).  Robertson did not testify.  No other em-
ployee corroborates this matter 
by, for example, testifying that 
he or she saw the posted advertisement of the church or that he 

or she responded to the advertisement and had a picture made.
 Acknowledging that Robertson, 
about May 1997, did request 
permission to post a church announcement about a photogra-
pher™s taking family portraits, Al
dridge explains that he told 
Robertson that such information could not be posted on the 
bulletin boards.  However, Aldri
dge told Robertson, he person-
ally might be interested, and he
 suggested that she bring the information to his office.  She did so.  (7:1318, 1319).  On this 
 FLEMING COS. 203point I credit Aldridge who test
ified with more conviction and 
detail that did Brown.  I also note the lack of corroboration by 
any witness (including the absent Lulu Robertson) that any 
such church announcement was actually posted.
 Moreover, the fact that the asserted exception is just thatŠa 
single claimed exception out of a universe of commercial, 
charitable, civic, religious, and 
political groups always eager to 
gain access to company bulletin boards.  This fact detracts from 
the plausibility of one such event.  That is, the rational likeli-
hood is that if one commercial posting had been allowed, others 
would have followed.  The absence of evidence that any others 
did follow strongly suggests that there never was a first time.  
Also as to plausibility, I find it unlikely that Aldridge, who 
credibly testified that he read the facility™s work rules before he 
arrived there, would have granted an on-the-spot exception to 
Fleming™s bulletin board policy when he would had to have recognized that such an exception for one commercial venture 
would open the flood gates as to 
all.  Finding that Brown was 
mistaken in what she heard, and remembered, and crediting 

Aldridge, I find that, so far as the record shows, Fleming has 
never knowingly permitted (even by ﬁseeing no evilﬂ) any em-
ployee to post notices of an out
side organization (commercial 
or otherwise) on any of 
Fleming™s bulletin boards.
 Finally, there is no evidence that Fleming has ever allowed 
an employee to post any notice expressing ideas and designed 
to induce action by employees as
 a group, such as an invest-ment club, travel club, sports club, religious club, political club, 
or any similar club or committeeŠincluding an employees™ 
advisory committee whose purpose would be to deal with 
Fleming over wages, hours, or working conditions.
 b. Mitch Zweig
 (1) Facts Forklift driver Annette Johnson Bland testified that, on 
March 19, 1997, when she was a stocker working for Mitch 
Zweig (2:258Œ259), she observed 
Zweig removing union litera-
ture that someone had posted on a breakroom door and on a 
computer cabinet.  It was a 
Wednesday morning.  Bland had 
clocked in about 10 minutes earlier, at 6 a.m.  Zweig had the 
papers rolled up in his hand.  
The flyers also were posted ﬁon 
the bulletin boards when you first walk in and I saw him taking 
them down and he had them ro
lled up in his hand like this.ﬂ
5  (2:258Œ260; 3:330Œ331).  Zweig did not address this testimony 

when he took the stand.
 Although some of Bland™s test
imony tends to raise a ques-
tion as to whether she observed Zweig actually removing the 
flyers from one or more of the bulletin boards, the other testi-
mony never specifically negate
s the testimony quoted above.  
As Bland™s description is plausi
ble, and as Zweig does not deny 
it, I credit her and find that, on this occasion, Leadperson 
Zweig removed union literature that
 recently [that morning, in 
fact, as we see when the next allegation is summarized] had 

been posted on some of the company bulletin boards and other 
property.
                                                           
 5 Complaint par. 12 alleges removal from the bulletin board ﬁin the 
break room.ﬂ  As Fleming did not object to the variance, the matter was 
tried by implied consent as a matter of law.  FRCP 15(b). 
(2) Discussion
 When Zweig removed the union literature from the bulletin 
boards, the General Counsel ar
gues (Brief at 35), Fleming 
ﬁconveyed to employees that th
ey could not engage in pro-
tected, concerted activity.ﬂ  Flem
ing contends there is no viola-tion because Gaither periodically removed the personal items 
that employees sometimes pos
t, and the General Counsel 
ﬁnever established that Res
pondent had knowledge of the al-
leged inappropriate postings, and failed to act on that knowl-
edge by removing the postings.ﬂ  (Brief at 69).
 I find constructive knowledge.  The evidence shows that, for 
years, employees have poste
d personal items on Fleming™s 
bulletin boards, that the items frequently remain there days, 

even weeks, and that supervisor
s and managers frequently walk 
past the posted items.  Thus, Gaither™s ﬁaverageﬂ checking time 
of once a week easily allows for such postings to remain for 
weeks at a time before, usually,
 the employee who posted it 
removes it.  [Four business trips 
by Gaither to the warehouse in 
one day would allow 4 weeks to pa
ss before Gaither had to tour again in order to meet his standard of once-a-week average.]  

Moreover, Supervisor Gholston posts production sheets along-
side personal items that are posted on the bulletin board in her 
department.  In view of all the evidence, I find that Gaither™s 
ﬁaverageﬂ checking procedure and Gholston™s practice of ignor-
ing personal postings for a reasonable time (that is, for several 
days) is part of an overall stra
tegy by supervision and manage-
ment at Fleming.  That is to say, it reflects an Fleming™s infor-
mal, but actual, policy of ﬁsee no evil.ﬂ
 What plausible basis is there for this ﬁsee no evilﬂ strategy?  
There is a very good business reason for this strategyŠgood 
productivity.  And good productivity helps any company to be 
competitive in its industry.  If the business is competitive it has 
a better chance of surviving, even making a profit, in its busi-
ness environment.  So how does the ﬁsee no evilﬂ practice assist 
in achieving good productivity?  Simple.  Fleming™s employ-
ees, as production employees at mo
st plants, want to post these 
personal items.  If Fleming really
 decided to stop the practice, it could do so easily and quicklyŠjus
t threaten to fire the next employee who signs the announ
cement, thank you note, or 
sales item that gets posted.  But 
if Fleming did that it would get 
a workforce characterized by resentment rather than by good 
productivity.
 Good employee morale is essential to good productivity.  
[As we see later when examining the annual evaluations of 
Stanley Jones, such as GCXs 47 and 48, an entire page, ﬁHow 
Are Things Going?ﬂ, is devoted to questions about morale and 
what the employee thinks management could do to improve it.]  
In short, Fleming™s business strategy is designed, I find, to pro-
duce and maintain good employ
ee moraleŠnot
 necessarily because Fleming thinks that is the right thing to do morally, but 
because it is the smart thing to do to get good productivity.  In 
other words, the strategy is ba
sed to meet its business needs, 
while leaving the written policy (modified in practice) to keep 
out all organizations and to de
fend against legal assaults.
 Does Fleming™s ﬁsee no evilﬂ practice as to personal items 
mean that, when Zweig pounced 
on the union literature, Flem-
ing acted unlawfully by disparately enforcing [personal items 
yes; outside organizations, no] its written bulletin board policy?  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204The Government apparently proceeds on the theory that any 
deviation [such as permitting personal items to be posted] from 
Fleming™s written company business only rule opens the door 
as to all postings.  For years the Board has recognized that an 
employer does not violate Section 8(a)(1) by permitting ﬁa 
small number of isolated ‚beneficent acts™ as narrow exceptions 
to a no-solicitation rule.ﬂ  
Be-Lo Stores, 
318 NLRB 1, 10Œ11 
(1995) [remanded on other grounds, 126 F.3d 268 (4th Cir. 
1997)], citing and quoting from 
Hammary Mfg. Corp., 
265 
NLRB 57 fn. 4 (1982).  The 
Hammary exception does not ap-
ply here because the ﬁbeneficent actsﬂ are more than isolated 
(although they are by employees, and not by outside organiza-
tions such as the United Way or American Red Cross) and be-
cause the range of topics of th
e personal items is broader than merely charitable collections for an employee whose family has 

suffered a death or fire.
 Although not cited by the General Counsel, a recent case 
stating the no-deviation proposition is 
Benteler Industries, 
323 NLRB 712 (adopted by Board, May 12, 1997).  The facts there 

are quite similar to those here, except there the employer made 
the practice, allowing 
only personal items to be posted, an ex-
press part of the written rule.  But under the Board™s established 

rule, any deviation allowing nonwork items to be posted [the 
test applied, as reflected in 
Benteler, 
is whether the posted item 
is work or nonwork] opens the bulletin boards to employee 

postings of union matters.
 The court in Guardian Industries Corp. v. NLRB, 49 F.3d 
317, 321Œ322 (7th Cir. 1995), distinguishes individual em-
ployee action (such as ﬁswap a
nd shopﬂ sale notices) from no-
tices of organizational meetings or activities.  In 
Be-Lo Stores the Board distinguished the court distinction in 
Guardian In-dustries on the basis that the employer in 
Be-Lo Stores permit-
ted much more than ﬁswap and shopﬂ notices, including sales of 
products of outside organizations, such products including 
cookies, greeting cards, incense, 
and oils, plus the distribution 
of political and religious literature and notices of activities that 
ﬁcommunicated ideas.ﬂ  
Be-Lo Stores, 318 NLRB 1 at 11Œ12.
 In Be-Lo Stores the Board does not disagree with the Sev-
enth Circuit™s assessment that the Board could lawfully draw a 
distinction between ﬁswap a
nd shopﬂ notices and announce-ments of meetings of 
all organizations.  If 
Be-Lo Stores
 were more recent than 
Benteler Industries,
 I would not hesitate to 
write that the Board has modified the no-deviation concept by 
switching from a work/nonwork test to a test of individ-ual/group activity.  The former prevents an employer from 
permitting the obvious morale-boosting practice of personal 
item postings, whereas the latter test would allow it.  Because 
Benteler Industries is the later decision, I accept the view ex-
pressed there as being the Board™s continuing position.  But if 

the test were individual/group action, then I would find that 
Fleming™s practice of permitting the posting of personal interest 
notices does not disparately disfa
vor notices of union activities, 
or notices from unions, in viola
tion of Section 8(a)(1) of the 
Act. I would so find because, under a test of individual/group ac-
tion, personal interest notices ar
e all individually oriented and 
focused by and for employees as
 individuals, whereas notices 
by or about unions directly promote group action and support 
of an outside organization.  In our case all postings are indi-
vidually oriented and focused.  
No postings pertai
n to employee 
clubs or committees.  None of the postings involve ﬁcommuni-

cated ideas.ﬂ  Even when funds are collected to assist an em-
ployee, the money is collected fo
r an individual, and the money 
is not collected by any employee assistance committee or other 
appointed or elected group.  In 
short, the postings here, includ-
ing the ﬁswap and shopﬂ notices
, are individual in character, 
involve employees only, and have no focus on promoting activ-
ity by employees as a group.
 To say ﬁindividualﬂ is not to sa
y that the privilege of posting 
an item of personal interest (a
s distinguished from the item 
itself) is unique to the individual
 doing the posting.  This is so because most employees get married [wedding announce-
ments], and most employees who ma
rry will have babies [birth 
announcements].  Many employee
s will have grandchildren 
[and no doubt photos of new grandchildren have been posted].  
And, sadly, there will be an occasional announcement that 
friend, neighbor, and fellow employee
 has lost a child or is now 
a widow.6  The common thread of interest to employees is the 
emotional bond that people have
 about the human conditionŠlife, death, and humans sharing the joy and sorrow (and giving 
financial assistance as they can) of their fellow humans when 
these events of joy and sadness occur.  Allowing for the expres-
sion of these basic human emo
tions assists in building em-
ployee morale (while promoting better productivity) without 

discriminating against the ability of employees to exercise their 
rights under Section 7 of the Act.  If the law prohibits such 
personal postings by superimpos
ing a requirement that an-nouncements about unions must be given an equal status, then 
the ghost of Dickens would surely rise and post on bulletin 
boards throughout the land Mr. Bumble™s quote [paraphrased 
here], ﬁIf the law says that, the law is, well, so unnecessary.ﬂ  
C. Dickens, 
Oliver Twist
 (1837Œ1839, chap. 51).
 Actually, were it not for the rather similar facts in 
Benteler 
Industries, I would find that posting of personal items and 
ﬁswap and shopﬂ notices, as described in this case, conform to 
the Board™s work/nonwork test because such items are work 
related in that the purpose, as 
I have found, for Fleming™s per-mitting them to be posted is directly related to the success of its 

businessŠto achieve and maintain good productivity by pro-
moting good morale of its employees.  Overruling 
Benteler 
Industries, however, is something only the Board can do.
 Because 
Benteler Industries, 
323 NLRB 712 (1997), appears 
to be the controlling authority to which I must adhere, I find 
that as alleged and litigated under complaint paragraph 12 (in 
conjunction with par. 21), Flemi
ng violated Section 8(a)(1) of 
the Act when Leadperson Mitc
h Zweig removed union litera-
ture from some of Fleming™s 
bulletin boards the morning of 
March 19, 1997.  I shall order 
Fleming to cease and desist.
                                                           
 6 ﬁI have seen babies die; I™ve b
een there when the widow cries.ﬂ  
Annie Herring, The Master™s Hand
 (1990, album ﬁWaiting For My 
Ride To Comeﬂ). 
 FLEMING COS. 205c. Danny Gaither
 (1) Facts I need not detail everything here because my view of the 
governing law, as set forth 
above, dictates the result.
 Alleged discriminatee, and former forklift driver (1:180), 
Stanley W. Jones advises that he
 arrived before work the morn-
ing of March 19, 1997, with copies of union literature (GCX 33 
and 34) which he posted on hi
s Housewares Department™s 
breakroom door and the breakroom
 bulletin board there (where 
personal interest items are posted)
.  He also placed copies on 
the table and chairs in the breakroom.  (2:185Œ188; 5:785).  

One of the flyers, quoting provisions of the statute and listing 

ﬁ35 Things Management Cann
ot Do!ﬂ (GCX 33; 2:195Œ196), 
may be a near duplicate of th
e ﬁIt™s The Law!ﬂ document de-
scribed in Best Lock Corp., 
305 NLRB 648, 651Œ652 (1991).
 As summarized earlier, Annette Bland observed Leadperson 
Mitch Zweig gathering and removing the union flyers.  He had 
them rolled up in his hand.  
After gathering them, Zweig left 
the Housewares area.  This was about 6:10 a.m.  (2:260).  
When Bland saw Zweig a little la
ter that morning, Zweig still 
had the literature rolled up in
 his hand and Gaither was with 
him.  They were standing with
 Jones some 25 feet from where 
she was situated.  Only Gaith
er and Jones spoke.  (2:260Œ263; 
3:330Œ333). Human Resources Manager Gaithe
r testified that Zweig and 
others brought literature to him which reportedly exemplified 
literature that Stanley Jones was posting on bulletin boards and 
other company property.  Gaithe
r testified that he proceeded 
out to talk to Jones ﬁto remind him of our bulletin board pol-
icy.ﬂ  Gaither had no intention of imposing any discipline.  ﬁI 
just wanted to remind him of our policy.ﬂ  Gaither took Zweig 
along as a witness.  (1:91Œ92; 7:1187)
.  While a witness at trial, 
Zweig did not address this event.
 Jones recalls that Gaither and Zweig approached him about 
7:30 a.m.  According to Jones, early in the conversation Gaither 
asked whether Jones had been posting union literature in ﬁthe 
warehouse.ﬂ  Jones said he had done so in the Housewares 
breakroom on his own time.  Gaither told him not to put up any 
more in the warehouse, for if he
 did Fleming would discipline him in some manner ﬁto the point 
of firing me.ﬂ  Other employ-
ees had gathered and were watching the scene.  (2:190).  As 
Jones continues (2:189Œ190):
  At that point I was really not interested in the conversation, so 
I told them so.  I said, ﬁSir, I™m no longerŠI™m not interested 
in the conversation.  I more or less turned my back to do my 
work and Mr. Gaither continued to follow me.
  The episode ended with Gaither™s threatening that if Jones 
posted any more flyers, ﬁYou™ll see what happens.ﬂ  (2:190).
 The chief difference between Gaither™s account and that of 
Jones is that Gaither remembers Jones as speaking to him in a 
loud voice when asking, several ti
mes and in a louder tone each 
time, if Gaither was threatening him.  (1:92).  Based on the 
incident, Gaither prepared a disciplinary interview report (GCX 
4) for the personnel file of Jones.  Under the topic for what the company expects, Gaither wrote that Jones was to abide by all 

company policies, particularly the bulletin board policy.  Under 
ﬁFuture Actionﬂ Gaither wrote, ﬁPossible termination because it would be insubordination at this point.ﬂ  For the facts, Gaither 

attached a second page.  He there records Jones admitting that 
he had posted union literature that morning on the bulletin 
boards and walls.  The balance 
of the second page reads (GCX 
4):  GAITHER:  I just want to remind you we do have a 
bulletin board policy here and we do not allow any infor-

mation or materials to go on our bulletin boards or walls 
except for company business.  If we catch you placing in-
formation or any materials on our boards or walls, we will 
have to take disciplinary ac
tion up to and including termi-
nation.
 JONES:  Are you telling me you would fire me for 
that?
 GAITHER:  If you continue to violate our policy, Yes.
 JONES:  (In a louder tone)  Are you threatening me?
 GAITHER:  No, what I am telling you is we have a 
bulletin board policy and do not allow any literature or 
materials on our boards or walls except for company busi-
ness purposes. JONES:  (A little loude
r)  Are you threatening me?
 GAITHER:  (Reiteration of first response)
 JONES:  (Still a loud voice)  Are you threatening me?
 GAITHER:  (Reiteration of firs response)
 JONES: (Interrupting several times to say)  I don™t 
even want to hear this.
 GAITHER:  You do what you want to do, but if you 
violate our policy, I will take disciplinary action up to and 
including termination.  Please,
 do not violate our policies.
  According to Annette Bland,
 whose account is otherwise 
generally consistent with that 
of Jones and Gaither, Jones de-
nied posting any union flyers on 
the bulletin board.  (3:333).  
Of course, Jones essentially admits that he did, as Gaither as-
serts.  I do not credit Bland as to this.  Bland testified that she 
heard Jones ask Gaither, ﬁAre you threatening me?ﬂ  Gaither 
replied, ﬁNo, I™m not threatening 
you.  I™m just telling you not 
to put up any flyers in here.ﬂ  (2:261; 3:334Œ338).  Bland re-
calls that Jones and Gaither we
re speaking a conversational 
tone of voice.  (3:334).  She also remembers that Jones also told 
Gaither, ﬁJust leave me alone.  Get out of my face.ﬂ  (3:339Œ
340).  Supposedly, Jones did not appear angry when he said 
this.  (3:369Œ370).
 Gaither testified that no discipline had ever been imposed on 
anyone previously for violating the company™s bulletin board 
policy.  (1:94Œ95).  However, Gaither further testified, no dis-
cipline would have issued to 
Jones had Jones simply acknowl-
edged Gaither™s oral notice not to post union literature on com-
pany property, including the bulletin boards.  Gaither wrote up 
the incident as a disciplinary 
interview only because Jones be-
came argumentative, leaving Gaither with the impression that 

Jones would post such materials again.  (1:95; 7:1187).
 As the witnesses describe, both sides in the union organizing 
campaign thereafter posted or distributed campaign literature.  
As Bland expresses it, ﬁLiterature
 was everywhere.ﬂ  (3:337).  
[Although not on the bulletin boards.  3:338.]  Gaither testified 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206that no employee was disciplined for this.  (7:1190Œ1191, 
1213Œ1214). (2) Discussion
 To the extent the versions differ, I credit the account of Hu-
man Resources Manager Gaither. 
 He testified more persua-
sively, and his version is suppor
ted by a contemporaneous file 
memo concerning the incident.  As noted, I do not credit 

Bland™s assertion that Jones did 
not admit to Gaither that Jones 
had posted the Union material on 
the bulletin board.  Although 
Gaither™s account does not include the ﬁGet out of my faceﬂ 

portion described by Bland, I cr
edit Bland in that respect.  
Thus, I find that, while it is possible that Gaither did not hear 
the statement (possibly because he was turning to leave), I nev-
ertheless find that Jones voiced it for the purpose that Gaither 
hear it.
 Complaint paragraph 11 attacks Human Resources Manager 
Gaither™s March 19 oral threat of
 discipline for Jones™ distribut-ing literature in the breakroom 
and for posting union literature 
on a company bulletin board.  It does not attack the disciplinary 
interview placed in Jones™ personne
l file.  [In fact, the basis for 
that memo was to address the insubordinate responses and atti-

tude displayed by Jones.]
 The credited evidence shows that, in the presence of other 
employees on the warehouse floor [thereby violating his own 
procedure of giving discipline in
 the privacy of his office, 
7:1190], Gaither orally warned St
anley Jones that Jones could 
be disciplined, and possibly discharged, if he ever posted ﬁany 
materialsﬂ [this specifically 
includes union literature because 
that is what Gaither asked Jone
s if he had posted] on the ware-
house walls or bulletin boards.  While the ﬁwallsﬂ portion of 
that warning was not improper, under current Board law (as 
discussed respecting the previous
 allegation) Fleming could not 
lawfully prohibit employees
 from posting union materials on 
the bulletin boards because, as I have found, it knowingly has 
permitted employees to post personal items, including ﬁswap 
and shopﬂ notices, on the bulletin boards.
 Because I am bound to apply existing Board law, I find that 
Fleming violated Section 8(a)(1) of the Act (complaint para-
graphs 11 and 21) when Human Resources Manager Danny 
Gaither warned forklift driver Stanley Jones of possible disci-
pline, including possible termination, if he did any further post-
ing of [nonwork] materials on any 
of Fleming™s bulletin boards.  
[Indeed, had Gaither™s oral warning been for the insubordinate 

nature of Jones™ responses, rather than warning of possible 
discharge if he ever again pos
ted any materials on the bulletin 
board, there would have been no violation.]  I shall order Flem-

ing to cease and desist from such warnings unless and until it 
notifies its employees, in writing, that personal items, including 
ﬁswap and shopﬂ sale items, also
 may not be posted and that 
any employee who does so will be subject to discipline up to 

and including discharge.
 5. June 3, 1997Šplant closure threat by Russ Hill
 a. Introduction About June 3, 1997, complain
t paragraph 13 alleges, Divi-
sion President Russ Hill threatened employees ﬁwith plant clo-
sure if the Union was selected to representﬂ the employees.  
Fleming denies.  Order Selectors Verna Brown (3:399) and 
Marilyn Lipford (3:419) testified in support of the allegation, 
and Distribution Manager Mark Al
dridge (7:1305) testified in 
opposition.  Recall that the election was conducted on (Wed-

nesday) June 4, 1997 (2:182Œ184), and that Russ Hill left Flem-
ing in late December 1996 when 
Fleming eliminated the posi-tion of Division President (1:71, 73, 79; 7:1307).
 The witnesses agree that Division President Hill delivered a 
speech to employees on, or about, June 3.  Distribution Man-
ager Mark Aldridge also spoke.  They also agree that Hill read 
from a prepared text.  There is disagreement concerning what 
Hill said.  No party offered the text of Hill™s speech into evi-
dence. b. Facts
 Verna Brown testified that ne
arly 100 employees were pre-
sent, as were Hill, Aldridge, Human Resources Manager 
Gaither, and Supervisor Rose Gholston.  Hill, Brown testified, 
told the employees that ﬁit was coming to the ending of the 
thing about the Union where we 
vote and he was just telling us if we voted for that, you know, he was showing us where the 

company would go in the hole 
and the place might close down 
and stuff like that.  They were likeŠyou know, it was kind of 

like7 they were pleading their side, you know.ﬂ  Brown recalls 
that Hill spoke fo
r about 15 minutes.  (3:399Œ401, 410Œ412).
 Marilyn Lipford recalls only about 10 or 15 being present at 
the meeting (or at least at the meeting she attended), with Hill, 
Aldridge, and Gaither also present.  In reading his two to three 
page text, Hill said that other 
divisions that were union had 
closed and that if the Union came in ﬁit™s a possible chance that 
ours could close.™  Something to that extent, yes.ﬂ  She does not 
recall whether Hill explained why he thought that might hap-
pen.  (3:421Œ422).
 Lipford recalls that Aldridge also spoke.  During Hill™s read-
ing, Lipford testified on cross examination, Hill said the Divi-
sion had been losing money.  He
 referred to other divisions, 
some union some nonunion, that 
had closed.  Respecting the 
Memphis GMD, Hill said it was on a list of several more which 
would be closing ﬁand if the Union got in it was a possible 
chance that it will be closed.ﬂ  Lipford concedes that such is 
ﬁprobably not exactly what he 
said, but that™s the way I under-
stood it to be.ﬂ  [I find that to be the equivalent of stating that it 

is her best recollection of what Hill said.]  Although Lipford 
does not recall Hill™s saying, ﬁW
ith or without the Union our 
jobs and our existence in Memphis is [are] squarely on the 
line,ﬂ she states that he ﬁcoul
d haveﬂ said it.  (3:423Œ426).  
[This last item is mostly mean
ingless because no witness testi-
fied to that which Lipford concedes Hill ﬁcould haveﬂ said.  
Hill ﬁcould haveﬂ said many things in 15 minutes.  The General 
Counsel put on positive evidence concerning some of the things 
Hill did say.  It was up to Fleming to rebut that evidence, if it 
could.] Mark Aldridge testified that Russ Hill described the Divi-
sion™s economic condition, stating that for years it had lost 
                                                          
 7 At various places in the record, and with different speakers, the 
typist for the court reporting service has substituted ﬁkindly likeﬂ for 
ﬁkind of like.ﬂ 
 FLEMING COS. 207money.  Hill did not tell the employees that if the Union won 
the election the facility ﬁwouldﬂ cl
ose.  Hill, Aldridge contin-ues, reported that other divi
sions, union and nonunion, were 
being ﬁlooked atﬂ [apparently for 
possible future closings], and 
that other Fleming divisions, 
but not GMD divisions [as Mem-phis is], closed in the past had been both union and nonunion.  

(7:1314Œ1316). c. Discussion
 The message which Division President Russ Hill conveyed 
to the employees on June 3, 1997, as described by the employ-
ees, is that the Division was losing money, and had been for 
years.  Other Fleming di
visions, union and nonunion, had 
closed, but [as Aldridge testified Hill said] no GMD divisions.  
However, if the employees voted in the Union, the Division 
ﬁwould go in the hole and the place might [Brown; or ﬁcould,ﬂ 
Lipford] close down.
 Distribution Manager Mark Aldridge™s very limited testi-
mony about the speech does not dispute the foregoing descrip-
tion.  [Although he denies that H
ill said ﬁwouldﬂ close, that is 
not the statement of the employ
ees.]  Indeed, his limited de-
scription generally is consistent with that of the employees.
 As can be seen, Hill cited no objective evidence linking a 
vote for the Union to market or
 economic forces that would 
translate into a ﬁmightﬂ or ﬁcouldﬂ closure of the Memphis 
facility.  It is immaterial that Hill said ﬁcouldﬂ or ﬁmightﬂ rather 
than ﬁwould,ﬂ for the impact of
 the message reasonably would 
be that voting for the Union could result in closure of the 

Memphis facility (and loss of a
ll jobs).  No explanation was 
given as to why the other divisi
ons closed, and, as just noted, 
no explanationŠaside from voting in the UnionŠwas given as 
to what could cause Memphis to close.  That blatantly and di-
rectly [no objective conditions 
listed, much less explained] 
links voting-in the Union with possible closure of the facility.  

Such a message is unlawfully coercive.
 In view of the foregoing, I find that, as alleged, Fleming vio-
lated Section 8(a)(1) of the Act,
 as alleged (complaint pars. 13 
and 21), by the June 3, 1997 speech delivered by Division 

President Russ Hill.
 D. Alleged Acts of Discrimination
 1. Stanley W. Jones
 a. Introduction The complaint alleges that Fleming twice violated Section 
8(a)(3) of the Act respecting St
anley JonesŠfirst, by suspend-
ing him on June 25, 1997 (complai
nt paragraph 17) and, sec-
ond, by discharging Jones on Se
ptember 18 (complaint para-
graph 19).  Admitting the fact, Fleming denies that such sus-
pension and discharge of Jones violated the Act.  Much of the 
record is devoted to these two allegations.
 The General Counsel™s theory is simple:  ﬁOn March 19, 
1997, Gaither threatened to discharge Stanley Jones because he 
posted union literature on the bulle
tin board.  Gaither™s threat 
came to pass on September 18,
 1997, when Respondent fired 
Jones.ﬂ  (Brief at 38).  Contending that Fleming tolerated what 
management, for several years, had viewed as loud, rude, abu-
sive, and even hostile behavior on the part of Jones before the 
Union showed up, the General Counsel argues that it was 
Jones™ support of the Union, not his assertedly hostile conduct, 
that prompted Fleming belatedly 
to get serious about disciplin-ing him.  The move to get rid of this 21-year employee began 

with the March 19 threat, was 
unmistakably signaled by the 
June 25 suspension (which culmi
nated in a final warning on 
July 2), and ended with his discharge on September 18, 1997.
 Presenting a different
 perspective, Flem
ing contends that 
Jones, rather than being the pe
aceable person respectful of au-
thority as he claims (2:204, 207)
, developed, over the past sev-
eral years, a confrontational approach toward and disrespectful 
response to supervision.  Thus, in 1997 when a leadperson, 
supervisor, or manager approach
ed Jones merely to remind him 
of a company policy, Jones™ 
conduct would escalate the inci-
dent from a mere informal remi
nder into an insubordinate con-
frontation resulting in discipline 
progressively more
 serious.  In 
effect, Fleming contends 
that Jones fired himself.
 Pointing to Jones™ stuttering problem and his difficulty in 
sometimes expressing himself (2:240), the General Counsel 
argues (Brief at 39) that, in 
a pivotal conversation on Septem-
ber 18, Leadperson Robert B. ﬁBobbyﬂ Marston interrupted 
Jones and tried to cut him off, as 
Jones testified.  (2:241).  ﬁThe 
tape [GCX 36, side 1, 5th and 
last conversation; GCX 60, side 
A; GCX 37 is transcript] of th
e conversation supports Jones™ 
assertion.  [A half truth.  What
 the tape shows is that Jones and 
Marston interrupted each other.]  Jones did not believe his 
manner or tone were disruptive. 
 He was simply flustered and 
frustrated by his inability to 
communicate.  What Respondent 
apparently perceived as hostility can
 be attributed to stuttering.  
It is unfortunate that while Jones did not think he was rude or 

hostile, managers perceived him that way.ﬂ  (Brief at 39).
 What is ﬁunfortunateﬂ is that the General Counsel does not 
recognize how silly this argument is. 
 It is silly because it is so 
unfounded.  And in the process of demeaning Jones (by sug-

gesting that he has to have the crutch of being a victim of dis-
crimination against stutterers
), the Government™s argument implies that the discrimination is 
not union based.  In fact, the 
record clearly shows that J
ones had no problem expressing 
himself.  [Not succinctly, perhaps, because, at least at trial, he 
had a tendency to ramble, and the rambling had nothing to do 
with stuttering.]  Jones™ stuttering problem had nothing to do 
with his discipline problem.  As
 for expressing himself, the record shows, and I find, that Jones had a tendency to express 
himself when he should have ke
pt quiet and accepted simple 
reminders [with no discipline in
tended until Jones™ insubordi-
nate conduct would ignite a cont
roversy] that leadpersons or 
members of management were trying to give him.
 As one of his coworkers, Receiving Clerk Deborah 
Grandberry, a 21-year employee (7:1169) expresses it (7:1172Œ
1173), Jones can fan a small flame 
into ﬁa giant fire.ﬂ  Jones claims that on the job he tries to avoid confrontations and ar-
gumentative situations (5:796Œ797)
, yet he admits (2:241), ﬁI™m 
the type person if I see a situat
ion that I feel is wrong, I don™t 
think it™s wrong for me to ask a question about it.ﬂ  Yes, and 
rather than yielding to leadpersons or managers on small mat-
ters [as the saying goes, ﬁThe bo
ss may not be right, but he is 
always the boss.ﬂ], Jones vigorously pursued his habit of debat-

ing, to the point of loud insubordination, even the smallest of 
matters with leadpersons and management.  To the extent that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208Jones was permitted to develop 
this confrontational mode over 
several years without being disciplined, all that changed when 
Mark Aldridge arrived and 
took charge of distribution.
 Also, we must not lose sight of
 the fact that for some 15 
years Jones had been a good employee.  Many employers will 
cut some slack for a 15-year employee, and avoid imposing 
discipline right away.  Evaluations will state a need for im-
provement.  Receiving Clerk Gra
ndberry asserts that she got 
along fine with Jones (as she does with all others, 7:1173) and 

that he was a ﬁreal nice guyﬂ until about 1995.  (7:1178Œ1179).  
Similarly, 21-year employee Peggy Cates, who has been the 
distribution secretary for 18 years (5:828), testified that initially 
Jones was a ﬁnice personﬂ and, 
so far as she knows, he got 
along with everyone until about 1993.  She does not know what 
happened to bring about the change for the worse in his conduct 
and attitude, but, for example, he began to complain that every-
one was ﬁpicking onﬂ him.  Her 
first taste of that occurred in 
about 1993.  Jones was in the office to pick up his check and 
that of another person.  When Cates informed him that, by the 
rules, she could not turn over another employee™s check to him, 
Jones became angry and upset, saying that ﬁY™all is picking on 
me.ﬂ  When Cates assured him th
at no one was picking on him, 
he ﬁslung the door open and went out.ﬂ  (5:832Œ834).
 As for Jones™ annual evaluations, his first three in evidence 
(GCXs 44, 45, 46), covering (a
pproximately) annual periods 
from February 1990 to January
 1993, show generally good 
marks, with the exception of 
attendance (tardiness and some 

absenteeism).  Significantly, in the spaces for the employee™s 
remarks, Jones™ remarks are generally positive and upbeat 
about everyone, including the employer (Malone & Hyde in 
those years).  Note that for the 
first of those evaluations, Febru-
ary 1990 to February 1991 (GCX 44)
, the reviewing supervisor 
was Mark Henry (4:548), later to become the warehouse man-
ager.  Henry supervised Jones for several years and had no 
problems.  (7:1158Œ1159).  Jones 
fared well under a new su-
pervisor for the June 1991 to June 1992 evaluation (GCX 45), 
and under a third supervisor for the period of about June 1992 
to January 1993 (GCX 46).
 But now clouds begin to form on the horizon.  Under a new 
supervisor, Rick Daugherty, for 
the review period of January 
31, 1993 to January 31, 1994 (GCX 47, Malone & Hyde), sev-
eral negative comments are entered, and the accompanying 
remarks of Jones also show so
me dissatisfaction creeping in.  
Daugherty asserts that Jones ﬁcoul
d work better with others,ﬂ faults his attitude toward his coworkers, and writes that Jones 
ﬁneeds to work on cooperating with coworkers, and strive to 
improve his productivity.ﬂ  Among 
his remarks, Jones states that management could improve 
morale by not showing favorit-
ism.
 By a file memo (RX 31) dated April 21, 1994, Supervisor 
Marty Fennell, filling in at the time for Daugherty (7:1208, 
Gaither), describes an incident in which he found Jones reading 
a newspaper rather than working.  When Fennell asked Jones to 
resume working, Jones said he was waiting on a pallet.  Fennell 
said that was fine but not to read the newspaper.  Jones then 

stated that Fennell was ﬁpicking 
onﬂ him.  Fennell denied that 
he was, asserting that he was watching everyone.  In any event, 
Fennell added, it was Jones 
who was ﬁreading the paper.ﬂ
 If Daugherty and Jones did not 
get along well, their relation-
ship no doubt really soured in 
June 1994.  As described in a 
June 15, 1994 file memo (RX 4) by Daugherty, Daugherty 
stopped Jones as the latter was st
arting to leave about 3 p.m.  
Apparently there still was work to be done.  According to the 
memo (disputed by Jones at 
trial, 5:793, 815Œ820), Jones be-
came angry, disruptive, and ﬁthreatening.ﬂ  The next evaluation 
(GCX 57, 1/94 through 1/95; 5:791, with Fleming the em-
ployer) reflected this.  Thus, 
ﬁHis [Jones™] attitude towards 
associates and management is hostile and threatening.  These 
areas were addressed in Stan™s last performance review.ﬂ  Also, 
ﬁStan™s performance is unsatisfactory.  He must learn to coop-
erate with associates and mana
gement.ﬂ  Jones denies having 
threatened anyone.  (5:792).  For his part, Jones did not enter 
any remarks on the evaluation.
 At some point in 1995, apparent
ly, Arthur Williams Jr. took 
over as Jones™ supervisor, and he did the January 1996 evalua-
tion (GCX 48).  Williams was Jones™ supervisor in 1996 
(2:180) until about September 
1996 when Williams was trans-
ferred to Shipping.  (6:1093, Ma
rston).  In the January 1996 
evaluation, Williams gives Jones good marks for most every-
thing but quantity and attendan
ce, and quantity is adversely 
affected because Jones was help
ing others.  Williams writes, ﬁStanley is a valued long serv
ice associate who knows his job 
very well.ﬂ  For his remarks on the employee form accompany-

ing the evaluation, Jones has 
several no comments or ﬁno opin-
ion.ﬂ  These range from whether he is proud to work for the 

company, whether his pay is fair
 for his job, whether he has a 
clear understanding of company 
policies and benefits, whether 
the company cares for its associates, whether he has confidence 
in the company™s leadership, and whether substance abuse of 
drugs or alcohol is not a problem in the facility.  On the other 
hand, Jones checks agreement with several of the positive 
items, including number 18, ﬁI can
 express my honest feelings 
at work without fear of punishment,ﬂ and 7, ﬁIn my area, asso-

ciates are disciplined fairly.ﬂ  
He marked disagreement on item 
11, ﬁI am satisfied with the total benefits package hereﬂ and 16, 
ﬁI have job security with this company.ﬂ  On the form for rating 
morale of himself and employ
ees, and how it could be im-
proved, Jones made no entries.
 Although there is no (assumed) January 1997 evaluation in 
evidence, there is one bit of
 ﬁevaluationﬂ occurring in 1996 
which is of record.  At Jones™ request (2:167), Human Re-
sources Manager Gaither wrote a ﬁTo whom it may concernﬂ 
letter (GCX 31) of recommendation for Jones.  After an open-
ing paragraph briefly describing J
ones™ work history, the April 
4, 1996 letter reads (emphasis added):
  Stanley knows his job requirements well, is fork lift 
certified, has a neat personal appearance 
and possesses a 
calm quiet demeanor. Stanley has expressed a desire to explore other em-
ployment opportunities.  I feel Stanley has outstanding po-
tential and could be a positive asset to an organization.
 If I may be of further assistance, please let me know.
  Although claiming that he takes his recommending letters se-
riously, and that they are truthful (2:165Œ166), Gaither never-

theless hedges by asserting that
 the reference to ﬁoutstanding 
 FLEMING COS. 209potentialﬂ really means that something is ﬁlacking.ﬂ  As to 
Jones, ﬁI didn™t want to downplay him so I just say he has po-
tential.ﬂ  If we were to read ot
her such letters we would see, 
Gaither assures us, that he has 
described the employee in terms 
of, for example, ﬁoutstanding 
attendanceﬂ and ﬁcooperates with others.ﬂ  (2:168).  Fleming ap
parently could not find any of 
these other letters, for it did not offer any.  Nevertheless, I find 

that Gaither indeed did not want to downplay Jones, and went 
so far as to be misleading about a ﬁcalm quiet demeanorﬂ in the 
hope that the letter would assi
st Jones in finding employment 
elsewhere.
 I say ﬁmisleadingﬂ because wh
ile Jones probably still did 
display a ﬁcalm quiet
 demeanorﬂ in a casual conversation or 
atmosphere, any conflict at all, especially with a leadperson or 
manager, could cause Jones to er
upt.  And Jones™ personnel file 
[and Gaither is the custodian of the personnel files, 1:75; 
2:156], as of April 1996, had some documentation as to this.  
On the other hand, the most recent evaluation was by Supervi-
sor Williams, in January 1996, and Williams gave Jones mostly 
good marks.  (GCX 48)  Thus, in preparing his letter, Gaither 
was faced with something of a mixed work history on the part 
of Jones  As we turn to the suspension (and final warning) and dis-
charge, note that those disciplinary actions arise from trivial 
incidents.  [That is, the initial part of the incidents was trivial.  
The insubordination which followed was serious.]  The former 
was sparked over an extended use by Jones of a pay telephone 
during working time and Jones™ arguing when Warehouse 

Manager Henry intended merely
 to remind Jones to follow 
company policy.  The latter de
veloped over Jones™ arguing with 
Leadperson Bobby Marston about repositioning some freight.  
As Receiving Clerk Grandberry expresses it, ﬁall he [Jones] had 
to do was just goﬂ and move the freight.  ﬁYou know, lift driv-
ers make that mistake all the time. . . and all he had to do, 
really, was go and just move the freight.ﬂ  (7:1174).  Indeed, 
Lift Driver Annette Bland, seeing an argument between two 
union supporters (Jones and Rodney 
Jackson) such as herself, decided to go move the freight herself, but by that time it was 
too late because Jackson had already called his leadperson to 
resolve the matter.  (2:287, 290; 3:352).
 b. Suspended June 25, 1997
 (1) Facts (a) The telephone call incident
 For many years individual em
ployees at Fleming have 
stopped work briefly to make 
short [a posted sign instructs 
employees to limit cal
ls to no more than 3 minutes, (3:345Œ346, Bland)] personal calls on pay telephones during working time 

without first obtaining their s
upervisor™s permission.  They have done so despite a rule which provides (Rule XI.4; GCX 

3):  4.  Pay phones are provided for your personal calls 
during breaks and lunches.  Use of the phone outside of these times requires your
 Supervisor™s approval.
  As Warehouse Manager Henry 
testified (6:1123; 7:1154Œ
1156), it is ﬁpretty standardﬂ pr
actice among the supervisors, 
and himself, that no employee is written up for short calls even 
during working time.  The emphas
is is on ﬁshort.ﬂ  As Henry 
rather vividly expresses it (6:1123):
  A minute or two [during working time] I can live with, but 

when you™re on the phone for 18 to 28 minutes and the Ware-
house Manager sees that [then] 
you™ve [management] got to 
address it or it™s open season for everybody.
  On Wednesday, June 25, 1997, 
Stanley Jones stopped work 
to use one of the pay telephones to
 call his wife at her place of 
employment.  Jones was placed on ﬁholdﬂ for a time waiting for 
his wife to come on the line.  During his wait he saw that 
Warehouse Manager Henry was obs
erving him.  Eventually Jones spoke with his wife.  According to Jones, he was on the telephone ﬁno more than about 5 minutes.ﬂ  He pegs the time he 
placed the call at about 11:15 a.m. with the completion time 
being about 11:20 a.m.  During part of this time another em-
ployee, Rodney Jackson, was on th
e telephone next to Jones.  
The purpose of Jones™ call was to ascertain when his wife 

would be getting off work, and to alert her, apparently, that he 
would not have to work beyond
 his normal 2:30 p.m. end of 
shift.  (2:198Œ199; 5:759Œ762).  Jones™ lunch period was sched-uled to begin at 11:30 a.m.  (7:1150).
 Warehouse Manager Mark Henry te
stified that as he walked 
out of the Distribution Office about 11:10 a.m. he met Leadper-
son Mitch Zweig who informed him that Jones had been on the 
telephone for some 10 minutes.  [During his own testimony, 

Zweig did not address the matte
r of his having observed Jones 
on the telephone for 10 minutes or of his having reported this to 

Henry.]  From where he stood, Henry could see Jones on the 
telephone.  Henry decided to ob
serve.  After 10 minutes of 
observing, Henry left to find Robert B. ﬁBobbyﬂ Marston, 
Jones™ leadperson.  Ascertainin
g that Marston was at lunch, then seeing Jones hang up at 11:28 a.m., and concerned about 
the length of the call, Henry deci
ded to talk to Jones himself.  
(6:1106Œ1109; 7:1147Œ1148).  Significantly, Henry™s purpose 
in approaching Jones was not disciplinary.  Concerned about 
the length of time Jones wa
s on the phone (6:1123; 7:1148, 
1154, 1156), Henry merely wanted to ascertain whether a su-
pervisor or leadperson had approved of such, and if not, to tell 
Jones to be sure and clear it in the future.  No discipline would 
have issued.  (6:1122Œ1123; 7:1148Œ1149).  On the warehouse 
floor with Jones, Henry never got a chance to discuss with 
Jones the excessive time that Jo
nes had been on the telephone.  
(7:1156). As between Mark Henry and Stanley Jones on the timing is-
sue, I credit Henry who impre
ssed me as a more believable 
witness.  Moreover, as we see shortly, Jones admittedly (2:203Œ
204; 5:771) lied to management
 concerning whether he was 
tape recording a meeting with th
em on June 26.  While Jones™ 
desire to tape the meeting, so th
at the tape could be his witness, 
is understandable, I also must weigh the fact of the falsehood 
when resolving credibility on issues that affect the interests of 
Stanley Jones.
 (b) The meeting of June 25, 1997
 Having credited Warehouse Manager Henry concerning the 
length of time he observed Jones 
on the telephone, I also credit 
his version (6:1109Œ1116; 7:1148Œ1149, 1156, 1160, 1164Œ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2101165; RX 21) of the ensuing conversation between himself and 
Jones which occurred not far from the Receiving office.  Al-
though I generally do not credit
 Jones respecting his version 
(2:199Œ201; 5:762Œ767; 7:1339), at places Jones™ version is 
consistent with Henry™s.  In summary, on this occasion Henry 
approached Jones and asked 
whether he had asked ﬁBobbyﬂ 
[Leadperson Marston] whether he could use the telephone.  
Rather than answering the 
warehouse manager™s question, 
Jones responded with his own ques
tion [a rather typical tactic 
of Jones] of, ﬁBobby.  What™s Bobby?ﬂ
 Jones™ response, of course, was 
sarcasm.  At trial Jones con-
cedes that, at the time, he was well aware of the company™s 
preelection position that Marston was a leadperson and eligible 
to vote in the election.  (2:200;
 5:765).  Apparently the Union 
challenged the ballots of the leadpersons such as Marston.  Just 
3 weeks earlier Jones had served as one of the Union™s two 
observers at the election.  
Jones™ responding question was a 
sarcastic effort to bait Henry into a debate over whether Mar-
ston™s title was really that of ﬁleadpersonﬂ or, as originally an-
nounced, ﬁsupervisor.ﬂ  From there the conversation went 
downhill with Jones being argumentative, accusing Henry of 
harassing him and, eventually 
getting up close to Henry™s face 
and telling him, in a loud voice, ﬁDon™t do itﬂ before Jones turned and began walking away.  Henry told the receding Jones 
that Henry would ask any empl
oyee a question about company 
matters.  Henry then walked into the adjacent Receiving office 

for a moment, gathered his thou
ghts, and stepped back onto the warehouse floor.  Jones then reappeared and, coming to within 
about 6 inches of Henry™s face, told Henry, ﬁAnd get out of my 
face!ﬂ
8  Henry had not been ﬁinﬂ Jones face.  Henry told Jones 
to come with him to the Distribution office.  When Jones asked 
why, Henry had to tell him again.
 The Distribution office is in the center of the warehouse.  
(1:102).  Distribution Manager Mark Aldridge has his office in 
the Distribution office, and his secretary, Peggy Cates, sits 
outside Aldridge™s office.  As Henry started to enter the office 
of Mark Aldridge, he told Jones to have a seat outside Aldridge™s office.  Instead of doing so, Jones followed behind 

Henry so that Henry could not close the door.  Jones com-
plained that it was his lunch pe
riod.  Observing what was hap-
pening, Aldridge told Jones to have a seat outside, that he 
would receive his full lunch period.  (7:1324Œ1325).  After 
Henry briefed Aldridge on his en
counter with Jones, Jones was 
called into Aldridge™s office.  
Present were Jones, Henry, and 
Aldridge. According to Jones, he tape recorded the ensuing session in 
Aldridge™s office.  (5:769Œ770).  No such tape was identified or 
offered, along with an authenticat
ed transcript, into evidence.  
Nevertheless, the General Counsel 
(Brief at 14) cites ﬁTr. 770, G.C.-R53ﬂ with the reference to ﬁG.C.-R53ﬂ evidently being a 
contention that GCX 53 (rejected at 7:1334) contains the June 
                                                          
 8 The General Counsel (Brief at 14 fn. 15) quotes Annette Bland™s 
testimony about hearing Jones telling 
Henry, ﬁGet out of my face,ﬂ but 
(3:372) Jones was not threatening and 
seemed tired of being harassed.  
Bland™s testimony (3:339, 369Œ370), as
 I discussed earlier, referred to 
the bulletin board incident of March 19 with Human Resources Man-
ager Gaither, not to th
is event of June 25. 
25 conversation in Aldridge™s office.  Not according to Jones, 
for he testified that one side (side A, presumably) contains the 
meeting of June 26 and that the other side has the [final warn-
ing] meeting of July 2.  (7:1339Œ1340).  Moreover, GCX 53 
(rejected) was not offered for that
 purpose.  [As I mention again 
in a moment, it was offered at the close of the Government™s 

rebuttal to impeach (someone about something) respecting, 
apparently, the meeting 
of June 26.  7:1339Œ1344.].
 The June 25 meeting was mostly preliminary to the investi-
gation which followed.  I do not credit Jones™ version of the 
June 25 meeting.  Actually, it appears that Jones™ memory has 
tricked him so that he misplace
s some of the topics and ex-
changes between the meetings of 
June 25 and June 26.  I credit 
Fleming™s version because Fleming™s witnesses (Henry, 
6:1117Œ1119; Aldridge, 7:1325) appear more reliable.  Actu-
ally, Aldridge made notes of th
e rather short meeting, and his 
notes appear to be the most complete account.  Aldridge™s notes 

(picking up with the first words 
spoken in the meeting) for the session read [I have substi
tuted surnames] (GCX 66):
  ALDRIDGE: Mark [Henry] has explained to me some 
very disturbing things about 
your conversation with him.
 JONES: He could tell you anything.
 ALDRIDGE: Stanley, it is my understanding that 
Mark asked you if you had the OK from anyone to be us-
ing the phone during working hours.
 JONES: Other people use the phone and I™m not sure 
if they ask.
 ALDRIDGE: Stanley, all you needed to do was answer 
the man™s question.  Instead you are trying to make an is-
sue out of a simple question.  In fact your action was in-
subordinate. JONES: I wasn™t insubordinate.  All you guys are do-
ing is harassing me.  What about the time when Bobby 
[Marston] pointed his finger at me or when Wayne Jordan 
cussed at me.  You didn™t do anything with them.
 ALDRIDGE: Stanley, once again you refuse to talk 
about the issue at hand in a calm manner.  Just have a seat outside my office.
 I then called Danny Gaither and explained to him what 
was going on.  The decision was made to send Stanley 
home to allow him to cool off and to allow time for further 
investigation.  I called Stanley back into my office.  
Gaither joined the meeting at this point.  I told Stanley to 
clock out and to go home.  I asked him to return tomorrow 
to the distribution office at 10:00 and we would continue 
our investigation.
  Jones™ reference to Marston™s 
pointing his finger at him [and 
supposedly saying he was sick and tired of him] and Jordan™s 

cursing [a vulgarity, actually] h
im are side issues of very lim-
ited relevance, if any.  It is unclear that Jones, at the meeting, 
said much more about these item
s than what Aldridge describes 
in the notes quoted above.  At trial Jones describes the incidents 
at some length.  His complaint to Aldridge at the meeting is that 
when Jones complained about th
e matters, Aldridge did not 
punish the men.  On cross-examination Jones concedes that, on 

the Jordan matter, Aldridge investigated by calling in both men, 
listening to them [Jones admits that Jordan denied Jones™ alle-
 FLEMING COS. 211gation of cursing him], and asked if they could work together.  
They assured Aldridge that they 
could.  Incident closed.  Jones 
also concedes that the Marst
on matter went before Warehouse 
Comanager Strait (along with Marston™s version).  The out-
come is not clearly specified in the record.  Apparently, how-
ever, Strait was faced with different versions and his resolution, 
whatever it was, did not satisfy Jones.  There is no evidence 
that the matter was ever submitted beyond Strait to Aldridge.  
Jones, it appears, is not satisfie
d with industrial due process, but 
only with triumph.
 Henry credibly asserts that 
Jones was loud throughout [the 
rather short] meeting of June 25.  (7:1165).  Distribution Secre-

tary Peggy Cates confirms that 
Jones not only tried to push his 
way into Aldridge™s office, bu
t that she heard him ﬁyellingﬂ 
during the meeting, and that when Jones left, he ﬁslung the door backﬂ as he came out.  (5:840Œ841).  Suggesting that Cates is 
unworthy of belief, the General Counsel (Brief at 37 and foot-
note 21) asserts that a comparis
on of the tape (ﬁG.C. Exh.-R. 
53ﬂ) ﬁdemonstrates that no voices
 were raised.ﬂ  The General 
Counsel then renews the Government™s [tardy and incomplete] 
impeachment offer (7:1339Œ1341, 1344) of GCX 53 (rejected),
9  but this time only for the purpos
e of hearing the tone [and 
level] of the voices on the tape, and ﬁnot for its content.ﬂ  As 
noted above, the claimed tape
 for the June 25 was never 
marked, identified, authenticated, or offered, much less re-
ceived.  As noted above, Stanle
y Jones testified that GCX 53 
(rejected) has the recorded meet
ing of June 26 in Aldridge™s 
office, and that the other side 
contains the July 2, 1997 [final 
warning] meeting in Aldridge™s office.  (7:1339Œ1340).  Ac-
cordingly, as the evidence which the Government desires to 
offer for impeachment is not part of the record, I deny the Gen-
eral Counsel™s motion.
 (c) The meeting of June 26, 1997
 Turn now to the meeting of Thursday, June 26, 1997.  
Aldridge™s three-page set of notes (GCX 67) begin by listing 
the names of those present:Stanley Jones, Mark Henry, Danny 
Gaither, (and Mark Aldridge).  As
 already discussed, Jones tape 
recorded (GCX 53, rejected) the 
meeting.  (2:204; 5:769).  Al-
though the tape is not in evidence, any offer of such a tape 
raises a question whether an ev
identiary bar s
hould be imposed 
(or not imposed because a request for a witness was denied).  

Compare 
Opryland Hotel, 323 NLRB 723 fn. 3 (1997), respect-
ing reinstatement and backpay.  I need not address the eviden-

tiary bar issue because the tape is a rejected exhibit.  (GCX 53, 
rejected).  Potentially, however, reinstatement and backpay 
could become issues.  Unlike the employer in 
Opryland Hotel
, Fleming had a rule prohibiting tape players in the work area.  

The rule, XVII.1, ﬁRadios, Tape Players, Cellular Phones,ﬂ 
reads (GCX 3 at 5):
  Distribution jobs require full a
ttention, therefore radios, tape 
players, cellular phones, etc. are not allowed in the work area.  
                                                          
 9 Other than a general claim that 
the tape would re
but ﬁthe conclu-sions and the testimony of at leas
t one of Respondent™s witnessesﬂ 
(7:1340), the General Counsel never specifies who would be impeached 
and as to what specifics. 
In addition, it is important that you be able to hear approach-
ing forklift trucks and electric pallet jacks.
  The ostensible purpose of the rule
 clearly is threefold:  One, 
to promote the quantity and qua
lity of production by eliminat-
ing the distraction generated by 
the types of devices specified; 
Two, to maintain a safe work
ing environment by banning those 
devices, and Three, to achieve these goals in the work area.  
Note that the rule does not pr
ohibit possession of such devices anywhere on the company™s premises (such as a lunchroom or 
parking lot), but only in a ﬁw
ork areaﬂ and for the purposes 
specified.  A tape player plays 
(distracting) music, but a tape 
recorder generally is not used to
 play music.  
Nevertheless, I assume at this point that a tape recorder, which is similar to the 
listed devices, would be included
 under the ﬁetc.ﬂ classification because attention to setting it, turning it off or on, or loading a 
recording cassette, could be a di
straction and a safety hazard.  
[Vessie Reynolds asserts that her use of a tape recorder never 

interfered with her work (5:738Œ739), but she does not address 
the safety issue.]  Finally, w
ould Aldridge™s office be consid-
ered as a ﬁwork areaﬂ under the rule?
 Although Fleming, on brief, does
 not address this issue, it could be argued that Aldridge
, by asking whether Jones was 
taping the meeting, impliedly was stating (1) that a tape re-
corder is covered under the rule; (2) that his office is a ﬁwork 
areaﬂ under the rule, and (3) that Jones could not have a tape 
recorder (much less secretly record the meeting) in his posses-
sion in Aldridge™s office.  A counter argument could be that the 
rule, as then written and interpreted, (1) addresses production 
and safety concerns, and neither of these are involved when an 
employee is meeting with manage
ment in a manager™s office, and (2) the manager™s office, fo
r those same reasons, does not qualify as a ﬁwork areaﬂ under the rule.
 As this matter was not litigated
, I need not devote further at-
tention to it.  Clearly Fleming 
did not undertake to show that, 
even if it is found, prima faci
e, to have been unlawfully moti-
vated in the disciplinary actions 
against Stanley Jones, an order 
for reinstatement would not be
 proper because Jones™ conduct 
in secretly tape recording the meetings of June 26 and July 2, 
1997 [not to mention the discha
rge meeting of September 18, 
1997] was conduct for which Flem
ing (had it discovered the 
conduct before September 1997) would have discharged 
Stanley Jones in any event.  Accordingly, I now address the 
meeting of June 26, 1997.
 Again, with one exception, the most reliable record evidence 
of this meeting appears to be the notes taken by Aldridge.  As 
his notes begin, present were Stanley Jones, Mark Henry, 
Danny Gaither, and Aldridge.  The first question, as shown 

below, asks about a tape recording.  Before that, however, and 
the exception I mention above, Jones asked if he could bring in 
someone he trusted from the ware
house as his witness.  He was told no.  Gaither even asked if Jones wanted ﬁto go home?ﬂ  

Jones said that was up to them, that they had told him to be 
there.  (2:203).  Because it is quite plausible that Jones would 
have asked for a witness, and as none of the management wit-nesses denies this, I credit Jones as to this.  I also credit him 

respecting the second part because it is a possibility and, again, 
none of the management witnesses, 
including Gaither, denies it.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212Aldridge™s notes read (GCX 67, with a few minor changes in 
spelling or punctuation):
  ALDRIDGE: Stanley, before we begin, are you re-
cording our conversation?  [As Henry explains, Jones was 
carrying a briefcase.  6:1120.]
 JONES: No I™m not, are you?
 ALDRIDGE: No. ALDRIDGE: Yesterday it was quite obvious to me 
and others [that] you were upset and would not settle 
down and answer the questions being asked.  That is why 
you were asked to clock out and go home.  Today we will 
be asking you questions about 
yesterday and I expect you 
to tell us exactly what took place.  Yesterday while you 
were on the phone were you on the clock and about what 
time was it?
 JONES: Yes, I was on the cloc
k.  I™m not sure of the time.
 ALDRIDGE: Was your call an emergency?
 JONES: Yeah. ALDRIDGE: Someone notified you that you had an 
emergency phone call?
 JONES: No, it was just
 an emergency to me.
 ALDRIDGE: So no one gave you the ok to use the 
phone on company time.
 JONES: No, no one has ever told me I had to ask.  I 
never have and I have neve
r seen anyone else ask.
 ALDRIDGE: Are you familiar with the policy book?  
(I handed Stanley a copy.)
 JONES: Yeah, I have a copy
 that Danny Gaither gave 
me.  I™m not sure what year it is, [it] may be the 1996 ver-
sion. ALDRIDGE: Have you read the book and understand 
it?
 JONES: I have read the book.
 ALDRIDGE: What does section 11 number 4 state?
 JONES: Pay phones are provided for your personal 
calls during breaks and lunches.  Use of the phone outside 
of these times requires your S
upervisor™s approval.  [GCX 
3 at 4, rule XI.4.]
 ALDRIDGE: So the policy book does explain phone 
usage? JONES: Yeah, I guess so.  But I have a question.  Is 
Bobby Marston my supervisor?
 ALDRIDGE: Bobby is the leadperson who oversees 
receiving.
 ALDRIDGE: Now, after Ma
rk [Henry] approached 
you about being on the phone, what took place?
 JONES: He asked me if I had permission to be on the 
phone.  Then I asked if I needed to [have permission].
 ALDRIDGE: Was that all?
 JONES: I asked Mark why he
 is harassing me.  Mark is always trying to harass me.  Like the time an associate 
came up to me to talk about something and Mark told me 
to go back to work.
 ALDRIDGE: The example I think you™re referring to I 
gave Mark the directive to break up the conversation be-
cause the other person was off the clock and the conversa-

tion had gone on for some time.
 JONES: Oh yeah?  Who was I talking to?
 ALDRIDGE: I don™t recall. 
 The conversation was tak-
ing place on the front dock.
 JONES: What door was I sitting at?
 ALDRIDGE: That™s enough of that.  Let™s get back to the matter at hand.  What else was said?
 JONES: I think Mark said that he wasn™t harassing me.  
He then said something about me knowing the rules.  Then I started to walk back to my forklift and he followed me 
on his tugger almost hitting me.  I then told him that I 
didn™t want to hear any more of this.  That is when he told 
me to come to the office and I asked him for what reason?  
He just said, ﬁCome on let™s go.ﬂ
 ALDRIDGE: Was there anything else?
 JONES: No. ALDRIDGE: Stanley, did you say to Mark, ﬁGet out 
of my faceﬂ and ﬁDon™t do it any moreﬂ?
 JONES: Not that I recall.
 ALDRIDGE: Your conduct towards Mark, do you 
think it™s OK?
 JONES: Yea. ALDRIDGE: With the questions I just asked you and 
the answers you just gave me, do you feel there is any-
thing more you would like to add.
 JONES: Why wasn™t the other person on the phone 
talked to?
 ALDRIDGE: Who was that? JONES: I know but I would prefer not to say.
 ALDRIDGE: Stanley, it is [in] your best interest to tell 
us everything.
 JONES: Well, Rodney Jackson was on the phone.
 ALDRIDGE: Was it during the same time that Mark 
was talking to you about.
 JONES: I™m not sure.  I think so.
 ALDRIDGE: I have nothing else at this time if you 
don™t.  We have a very serious 
issue here to address.  Go 

on home and we will get back with you on our decision af-
ter we have completed the investigation.
 JONES: Am I fired?
 ALDRIDGE: You are relieved of duty pending further 
investigation.
  Following the meeting the managers, or at least Henry, in-
vestigated further.  This incl
uded Henry™s interviewing several 
employees and supervisors, in
cluding Supervisor Arthur Wil-
liams (by trial, no longer with
 Fleming) who mentioned the 
1994 incident between Supervisor Rick Daugherty (also no 
longer with Fleming).  Henry, w
ith Dennis Strait present, also 
interviewed Rodney Jackson.
  (1:72; 6:1121; 7:1157, 1161Œ
1164). From Jackson Henry learned th
at Jackson, who carries a 
pager, had received a call on his pager and had gone to the 
telephone about 11:12 a.m. for about 2 minutes.  Jackson re-ported that Stanley Jones also was on the telephone, and that 
Jackson had not seen Henry.  He
nry informed Jackson that he 
needed to check with someone before using the telephone.  
 FLEMING COS. 213Jackson said, ﬁNo problem, I understand.ﬂ  Henry documented 
the July 1 interview by a one-page memo (RX 23) of that date.  
(6:1121Œ1122; 7:1160Œ1168).  Henry had observed Jackson 
wearing union insignia during the preelection period.  (6:1123Œ
1124).  No discipline was imposed on Jackson (3:440, Jackson) because, Henry testified (6:1122Œ1123; 7:1149), ﬁa minute or 

two I can live with.ﬂ
 Jackson confirms the essentials
 of Henry™s description, add-
ing that he was paged about 
11:05 a.m., was on the telephone 2 
or 3 minutes, and got off the telephone about 11:11 a.m.  As 

Jackson recalls, he and Jones a
pproached the telephones at the 
same time.  They stood side by
 side at telephones.  Jones re-
mained on the telephone when Jackson returned to work.  

(3:433Œ435, 439Œ441).
 With Jackson™s July interview the final step in the investiga-
tion (6:1124), management then met to decide what action to 
take.  (6:1126Œ1127).  Leaning to
ward discharge were Gaither, 
Aldridge, and Division Presid
ent Hill.  Henry recommended 
giving Jones another chance, c
iting his own experience of su-
pervising Jones for several years with no similar problem.  
Based on Henry™s recommendation,
 the group decided against 
discharge.  (6:1126Œ1129; 7:1197). 
 Jones was called to return 
for a meeting the following day, 
July 2.  (2:205; 5:774), Jones).
 (d) The final warning of July 2, 1997
 In a meeting held July 2 with
 Gaither, Henry, and Aldridge, 
Jones was given a ﬁFinal Warning,
ﬂ which Henry read to Jones.  
(2:206Œ209; 5:774Œ776, Jones;
 6:1125Œ1126, 1129, Henry; 
7:1138, Aldridge; GCX 16).  As noted earlier, Jones testified 

(5:774; 7:1339Œ1340) that he taped this meeting and that such 
is recorded on one side (side 2, or B, presumably) of GCX 53 
(rejected).  The text of the final warning reads (GCX 16):
  CIRCUMSTANCES;There have been numerous docu-
mented instances of wasting time and disrespectful behav-
ior by Stanley Jones.  On June 25, 1997, Stanley Jones 
was observed for several mi
nutes talking on the phone 
while he was on the time clock and while he should be 
working.  Per our policy, use of the phone outside of 
breaks and lunch requires approval.  Mark Henry (Ware-
house Manager), whose attention to the lengthy period of 
time Stanley had already been on the phone by a lead per-

son, approached Stanley when he got off the phone.  Mark 
Henry inquired if Stanley had received permission to use 
the phone and remind him of our policy.  Stanley™s reac-
tion and behavior were totally
 inappropriate, disruptive, 
and argumentative, very nearly approaching insubordina-
tion.  (See attached.)  [The ﬁa
ttachedﬂ is a copy of RX 21, 
Henry™s five-page file memo of 6Œ25Œ97; 6:1105.]   

Stanley was suspended without
 pay beginning at approxi-
mately 11:45 a.m. 6/25/97 until an
 investigation of the in-
cident could be completed.  The investigation was com-
pleted yesterday with the in
terview of Rodney Jackson 
whose name was provided by Stanley Jones.
 WHAT DOES THE COMPANY EXPECT: 
Associates 
to abide by all company polic
ies and procedures without 
exception, not to waste time while on the time clock, to 
address supervisors and those in a lead person[‚s] position 
in a responsible & respectful manner and tone of voice, 
and to carry out directives by supervision and lead persons 

without hesitation or disrespectful comments.
 The inappropriate behavior and comments made by 
Stanley Jones were counter productive and will not be tol-
erated.  Mr. Jones™ tone of voice, aggressive and threaten-
ing behavior, refusal to follow Mr. Henry™s instructions 
and to answer his questions 
warrant termination.  Mr. Henry has recommended against termination favoring to 

give Mr. Jones a final opportunity to correct what has been 
a series of documented and undocumented instances of 
threatening, insulting, accusatory and insolent behavior.
 FUTURE ACTION:
 Any violation of policy, proce-
dure, outburst of disrespect or acts of insubordination to-
ward a supervisor or lead person who are [is] discharging 
their [his] job duties may lead to termination of employ-
ment. Mr. Jones, you are on a Final Notice.  We expect an 
immediate and sustained change in your responsiveness to 
authority and direct
ions from authority.
  Jones declined to sign his acknowledgement of receipt of the 
warning, testifying that he told th
em he did not want to sign it.  
Gaither gave him a copy of th
e warning.  Jones reported for work the next morning at 6 a.m.  (2:209; 5:775Œ776).
 (2) Discussion
 Jones denies telling Warehouse Manager Henry, on June 25, 
ﬁDon™t do itﬂ and ﬁGet out of my face.ﬂ  (2:201, 219; 7:1339).  
While I credit Henry and his vers
ion (not only because of de-
meanor, but because Henry™s version is more logical and inter-
nally consistent), I note that 
even under his own version Jones 
turned away from Henry while telling Henry, the warehouse 

manager (three levels up the orga
nizational ladder from Jones), 
that ﬁI don™t want to listen to any more of this.ﬂ  (2:200; 5:766).  

Thus, even under his own version Jones was insubordinate.
 The General Counsel™s argument (B
rief at 37) that Jones™ re-
action was ﬁunlawfully provokedﬂ is misplaced.  Jones refused 
to answer a simple question.  If Jones really respected author-
ity, as he claims, he would have
 answered the question and, in a calm and respectful manner, look
ed for his opportunity to pose 
any questions he had.  [If Jones suspected that he was about to 
be harassed, he should have an
swered Henry™s question and let 
the event unfold so that an
y harassment would be demon-
strated.  Rather than thinking, Jones responded with his own 
harassment of the warehouse manage
r.  Jones™ predicament was 
self-imposed.]  The General Couns
el (Brief at 17) observes that 
Aldridge™s notes (GCXs 66, 67) make no mention of the length 
of Jones time on the call.  Aldridge was more concerned about 

Jones™ reported conduct toward 
Warehouse Manager Henry.  In 
any event, Henry™s notes (RX 21) mention the lengthy time on 
the telephone, as does the final warning (GCX 16).  The 
lengthy time on the telephone me
rely attracted Henry™s atten-
tion.  What brought about the 
suspension and final warning was Jones™ insubordinate and disres
pectful conduct toward Henry.
 The critical fact is 
that the General Counsel has shown no 
disparity.  There is no evidence that, before this incident, 
Warehouse Manager Henry (the manager who initiated the 
action) had ever disregarded notice that an employee was abus-
ing [anywhere near the 18 or more minutes that Jones was on 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214the telephone] the informal 1-2 
minutes he and his warehouse supervisors have permitted employees to make telephone calls 
during working time.  Forklift driver Annette Bland tells us 
exactly how she [and doubtlessly 
nearly all other employees] 
understood her time limit under the informal discretion for calls during working timeŠconclude an
y call within the 3 minutes 
stated in the sign.  Asked if she thought that she could talk as 

long as she needed to, Bland sh
ows how she, and virtually all 
other employees used their co
mmon sense on calls during work 
time (3:346):  ﬁNo, I just go make sure my daughter had got 
home from school and that was it.ﬂ
 Even under Jones™ version, his 5 minutes on the telephone 
exceeded the 3 minutes that employees are instructed, by 
posted sign, to limit their calls even when on breaks.  And un-
der his own version, Jones™ 
purpose in making the call was 
simply to inform his wife that 
he would not have to work over-
time, and to learn when she would finish work for the dayŠa 
message that, aside from any holding time, would hardly have 
required more than a minute.  
Clearly, Jones abused the infor-
mal slack that Warehouse Manager Henry was cutting for em-
ployees.  If this slack was thereafter restricted, the employees 
must blame Stanley Jones, 
not Warehouse Manager Mark 
Henry.
 The General Counsel also argues, as an additional factor in-
dicating unlawfulness, Fleming™
s ﬁopen hostility toward un-
ionization.ﬂ  The General Counsel does not pause to cite the 
items relied on by the Government
 for this position.  Presuma-
bly, however, she at 
least relies on the June 3, 1997 closure 
threat made by Russ Hill, and Gaither™s March 19 bulletin 
board threat to Jones.  [Gaither™s threat was a ﬁtechnicalﬂ viola-
tion of no animus as shown by th
e fact that Jones, as he con-
cedes (5:785), continued to pu
t union literature in the break-
room with no problem, although pr
esumably not on the bulletin 
board there.].  Whatever it is that the Government relies on 

does not supply the connection n
eeded here, and that connect-
ing link is disparity.  ﬁTiming,ﬂ also argued by the General 
Counsel, does not bridge the gap because ﬁtimingﬂ here is more 
consistent with lawful action (rather than in retaliation for 
Jones™ union activity which ha
d openly existed for several 
months) because Henry reacted spontaneously to an event he 

personally observed.
 Under all the circumstances I find that the Government has 
failed to establish, prima facie, that Fleming was unlawfully 
motivated when it suspended Stanley Jones on June 25, 1997 
pending an investigation of the telephone incident.  [I therefore 
need not reach the question of whether, had an unlawful motive 
been established, what effect 
that would have on the July 2, 
1997 final warning which the complaint does not attack.]  I 
shall dismiss complaint paragraph 16.
 c. Discharged September 18, 1997
 (1) Introduction Complaint paragraph 19 alleges that Fleming discharged 
Stanley Jones about September 18,
 1997.  Fleming admits.  The complaint also alleges that Fle
ming violated Section 8(a)(3) of 
the Act when it discharged
 Jones.  Fleming denies.
 So far as the record shows, J
ones had no problems the rest of 
the summer after his July 3 retu
rn to work following his sus-
pension and final warning.  Then the events of Thursday, Sep-
tember 18, 1997, unfolded.  As with the June 25 telephone 
incident, at the beginning the incident here was entirely within 
the control of Jones.  With the telephone incident, all Jones 
needed to do was to answer a simple question.  Here all Jones 
had to do, at the request of Leadperson Bobby Marston, was to 
reposition some freight.  As in the telephone incident, instead 
of complying on  a minor matter, Jones began to argue.  When 
Jones persisted in arguing, L
eadperson Marston turned the 
situation over to management.  
That resulted in the September 
18 discharge of Jones.  In effe
ct, Stanley Jone
s fired himself.
 (2) Facts The morning of September 18 Jones unloaded some freight 
in Rodney Jackson™s section.  Jack
son is a stocker.  The freight, or most of it, belonged in an adjoining section, that of Bruce 

Bentley.  Jackson testified that
 he asked Jones to move the freight to the adjacent area where it belonged.  Jones asserted 
that he had put it in the correct 
spot.  At that point Jackson con-
tacted his leadperson, Mitch Zweig.  The next that Jackson 
heard, Jones had been fired.  (3:435Œ436, 441Œ443, 447).  The 
spot where Jones should have unloaded the boxes, Jackson 
informs us, was about 25 feet away.  It would not have required 
more than 30 seconds for Jones to have moved the merchan-
dise, Jackson advises.  (3:449Œ450).  When Zweig came and 
inspected the area, he told J
ackson he would submit a note to 
Leadperson Bobby Marston so that Marston could direct Jones 
to reposition the freight.  (3:443).
 Zweig confirms, testifying that
 he wrote down the numbers 
of the boxes and gave the numbers to Marston.  (7:1251).  Mar-
ston advises that Zweig brought the list (GCX 30 at 7) to him 
about 11:25 a.m., some 5 minutes before the lunch period of the 
forklift drivers, and informed 
Marston that some merchandise had been unloaded incorrectly by Stanley Jones, and that Rod-

ney Jackson had called Zweig.  (6:1056Œ1057).  During the 
ensuing lunch period, Marston took the list and personally 
checked the area.  He determined that the freight should have 

been deposited in Stocker Bruce Bentley™s section, which ad-
joins Jackson™s.  (6:1057Œ1060).  Marston pulled a copy of the 
stocker and forklift breakdown areas (GCX 30 at 13; RX 20 at 
1) and, at 12 noon, called Stanley Jones into the Receiving 
Office for a conference (6:1060, 1089).
 [GCX 30 at 13 and RX 20 at 1 is each the first page of a June 
25, 1997 memo from Zweig, Marston, Strait, and Henry to the 
stockers and forklift operators describing their areas of function 

and outlining their duties.  The two-page memo served as a 
basis of a meeting held with the respective groups by Zweig 
and Marston.  Zweig attended wh
en Marston met with the fork-
lift drivers, including Stanley Jones.  (6:1062Œ1064, 1085).  
Page 2 of the memo, which appears as page 2 of RX 20 
(6:1067Œ1068), is a list of 14 numbered instructions, or rules, 
for the drivers.  Rule 3 provides, 
in part:  ﬁIf the freight will not 
go in the area [where] it belongs, check with the stocker, lead 
person, or supervisor before using that area™s bulk reserve 
aisle.ﬂ  Rule 14 provides:  ﬁIf there are any questions or you 
cannot put the freight in its 
designated area, contact Bobby 
Marston or Mitch Zweig.ﬂ  (6:1065).]
  FLEMING COS. 215Even assuming that Jones sincerely believed that he had 
unloaded the freight in an appropr
iate spot, he concedes that 
Jackson, the stocker for that s
ection, was upset that Jones had 
placed the boxes there when mo
st of them belonged in Bruce 
Bentley™s section.  When Jones refused to move the load as 
Jackson requested, Jackson ﬁcurse
dﬂ Jones, and told Jones that 
Jones was ﬁtoo damned ignorant and stupid and can™t nobody 
talk to you.ﬂ  (2:222Œ223; 5:804Œ806).  Clearly, the rules of 
June 25 applied, and Jones should
 have called his leadperson, Bobby Marston.
 Once Jones arrived in the Receiving Office, Marston began 
to tell Jones why Marston had ca
lled him in.  As soon as Mar-
ston spoke the phrase ﬁput up wrong,ﬂ Jones interrupted with, 

ﬁWhat do you mean, I put up wrong?ﬂ  This was repeated and 
Jones defended himself on the basis there had been no room 
there.  ﬁI don™t buy that,ﬂ Marston said, because Marston had 
gone back and checked.  ﬁI don™t care what you buy,ﬂ Jones 
told Marston.  Marston menti
oned the [June 25] meeting and 
the rules, and that Jones should 
have come and gotten Marston.  
After trying three times to get to the point of explaining where 
the areas separated, with Jones interrupting in a loud and agi-
tated fashion, Marston gave up and told Jones to follow him to 

the office of Warehouse Comanager Dennis Strait.  At that point Marston intended to let Strait handle the matter.  Mar-
ston™s purpose in calling in Jones was not for discipline (be-
cause he has no authority for th
at), but simply to explain to 
Jones why the freight was in the wrong place and to ask Jones 

to move it.  (6:1060Œ1062, 1074Œ1076, 1086, 1100Œ1101).
 Unknown to Marston, Jones was tape recording their conver-
sation.  The tape is in evidence
 (GCX 36 side 1, 5th conversa-
tion; GCX 60) as is a transcript (GCX 37 Jones version; RX 22 

Marston™s modified version).  Th
e differences in the transcript 
versions are mostly minor.  The 
transcript supports Marston™s 
account.  While the tape shows that Jones was argumentative, 
Jones does not become loud until 
shortly before Marston, exas-
perated, raises his own voice, 
and soon thereafter Marston tells 
Jones to accompany him to see Dennis Strait.  The transcript 
(both versions) shows that the 
final item triggering Marston™s 
decision that they take the matter
 to Strait was Jones™ question, ﬁWhy do I need to come get you?ﬂ  The tape shows that the 

tone of Jones™ question (which is followed by a part of a state-
ment before Marston abruptly interrupt with the directive to 
accompany him to Strait) to have been defiant, sarcastic, and 
dismissive toward Leadperson Marston.
 As the transcript (both versi
ons) and tape reflect, Marston 
began in a calm and nonaccusato
ry toneŠﬁWe™ve got them in 
the wrong area.ﬂ  ﬁWhat do you 
mean about the wrong area, I 
mean.ﬂ Jones interrupts.  ﬁI™m go
ing to explain it to you,ﬂ Mar-
ston replies.  Marston then starts to explain.
 After just a few words, Jones begins to interrupt again, and 
Marston says, ﬁWell, let me finish because I checked and this is 
wrong.  I™m gonna tell ya they™re wrong.  I looked at ‚em.  So if 
it™s in 1700, it™s Bruce™s area, it needs to be at that end, not 
down toward Rodney™s end.ﬂ  [The foregoing quote, which I 
find to be correct, is from my listening to the tape.  It differs a 
bit from the other two.]  Jones th
en asks, ﬁOkay, what if that 
area was crowded?ﬂ  ﬁBut it™s 
not,ﬂ Marston states [without 
interrupting, as editorially added 
in the Government™s version].  
Marston continues, ﬁI went b
ack and looked.ﬂ  After Marston 
makes his ﬁBut it™s notﬂ statement 
and begins his ﬁI went back . 
. .ﬂ sentence, Jones also begins
 his stammered response to the 
ﬁBut it™s notﬂ by saying that it may not be crowded now but it 
was then.  Before Jones finishes this, Marston can be heard on 
the tape saying, ﬁNo, noﬂ and, 
as the transcript reflects, ﬁI 
won™t even buy that,ﬂ followed by Jones™ interruption of, 

ﬁWell, whatever you buyŠyou knowŠI mean.ﬂ
 Although both transcript versions
 show Jones as stating, 
ﬁYou don™t have to buy it,ﬂ that is not confirmed by the tape.  I 
find that Jones did not say it.  Even so, the ﬁWhatever you buyﬂ 
phrase clearly is disrespectful, and certainly in tone, but it falls 
a bit short of the insubordinate
, ﬁYou don™t have to buy it.ﬂ  
However, an initial playing of 
the tape can give the impression 
that such is what Jones said.  As noted above, both transcript 
versions so record it.  Moreover, in the four-page account 
(GCX 19; GCX 30 at 3) which he wrote (6:1055Œ1056) later 

that September 18, Marston shows that he understood Jones to 
say, ﬁI don™t care what you buy.ﬂ  (GCX 19 at 2; rendered in 
third person in the account.).  A
ccordingly, although, as I have 
found, Jones did not actually say, ﬁI don™t care what you buy,ﬂ I 
further find that Leadperson 
Marston reasonably understood 
Jones as uttering those words.
 The next exchange, as the transcript reflects, has Marston 
telling Jones not even to go back and check the area because Marston has done so and there in plenty of room for the product 
in the adjoining section of Bruce [Bentley].  To Marston™s 
statement about ﬁmore than 
enough roomﬂ in the proper sec-
tion, Jones again asserts that 
at the time there was not enough 
room.  Marston tells Jones that 
ﬁhe then should have come to 
Marston. At that point the end begins.  Jones, escalating the speed and 
level of his voice, states:  
ﬁWhat do you mean I should have 
come and got you.  I mean, I-I-
I™m aware of howŠI™m aware 
of how to do it.ﬂ  To this Marston responds, ﬁBut you didn™t do 

it.ﬂ  What do you mean I didn™t 
do it.  I mean.ﬂ  Interrupting, 
Marston, now himself using a bit higher tone level, asks, ﬁDid 
you come and get me and tell me that you couldn™t get it up?ﬂ  

Overspeaking the last word or tw
o of Marston™s, Jones replies, in a raised, agitated, sarcastic, and dismissive tone:  ﬁWhy do I 

need to come get you?  That would be like.ﬂ  Interrupting, Mar-
ston terminates the meeting at, a
pparently, his desk in the Re-
ceiving Office with:  ﬁAll right, let™s go see Dennis [Strait].  

C™m on.ﬂ As they start to leave the Re
ceiving Office the conversation 
continues, with Jones saying, ﬁBack to this old same thing.ﬂ  
Marston replies, ﬁWell,
 that™s right.  You know what the proce-
dures are and you didn™t do it.ﬂ 
 ﬁWhat you talking about,ﬂ 
Jones responds, starting to conti
nue with ﬁI mean.ﬂ when Mar-ston interrupts by telling him to wait right there, ﬁI™ll get them 
and we™ll get this settled.  Just right out that door please.ﬂ  Mar-
ston can be hear calling on his radio for (Leadperson) Mitch 
Zweig to come to the Receiving Office.
 As the testimony (plus the transcript) explains, Dennis Strait 
was not in the Distribution Office, or up front, and was appar-

ently at lunch.  A lot of testimony, much of it disputed, centers 
on where Marston, Zweig, and J
ones were standing just outside the Distribution Office and whethe
r Jones, during at least part 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216of the conversation, was waving his armsŠsuggesting that he 
possibly was losing control.  
I need not summarize those mat-
ters because it is clear that the basis of the discharge was what 
occurred when Jones met with Marston in the Receiving Office.  
That is the conduct that cau
sed Leadperson Marston to tell 
Stanley Jones to accompany him to see Warehouse Comanager 

Dennis Strait. However, aside from those disput
ed facts, which I need not 
cover, the balance of the transc
ript (and tape) shows that Jones 
continued arguing even when he knew that Marston was going 

to submit the matter to Strait. 
 Jones continues pressing his argument that there had been no room when he unloaded the 
merchandise.  Marston reminds him of the [June 25] meeting in 
which ﬁwe told you guys to come tell us if it was not room.ﬂ  

Jones breaks in with, ﬁHow ma
ny doors I got?  I got three 
[warehouse] doors [to cover with his forklift].ﬂ  ﬁThat™s not the 
point.  That is not the point,ﬂ 
Marston states, continuing, ﬁyou 
were told if you couldn™t put it 
up, come find me or Mitch.  
That is exactly what we
 said.  You didn™t do it.ﬂ
 ﬁRegardless of what was said, I™m not going to argue with 
you, ﬁ Jones states.  ﬁWhat do you mean, ‚Regardless™ﬂ Mar-
ston asks.  Quickly shifting aw
ay without explaining his ﬁRe-
gardless,ﬂ Jones asserts that ﬁI™m
 not going to argue with you.ﬂ  
ﬁWell, but you are,ﬂ Marston ob
serves.  ﬁNo, I™m not arguing with you,ﬂ Jones replies.  The 
conversation then begins its con-
clusion as follows (bold added):
  MARSTON: No, all I wanted you to do was to be 
aware of where the break was.  I was going to ask you to 

go back and fix it.  No, you started, ﬁWhy do I have to 
come and get you.ﬂ  That™s not 
the point.  In the meeting 
you were told that.  JustŠtell you what, we™ll wait.  Soon 
as they come back from lunch, we™ll all get together and 
see what they want to say.  I don™t know.
 JONES: I meanŠlikeŠI got three doors.
 MARSTON: That doesn™t matter.
 JONES: I know what you™re saying.
 MARSTON: But then what is the point?
 JONES: What is the point?
 MARSTON: Whether you have got three doors or not, 
you™re supposed to follow what the rules were.  Plain and 
simple.
 JONES: Call me when you need me, okay?
 MARSTON: Don™t worry.  We will.  [Marston™s voice 
is heard as he is departing.]
 JONES: You call me when you need me.
 MARSTON: Okay [i
n a receding tone].
 JONES: Get yourself together
.  It is not clear that the recedi
ng Marston heard Jones™ last in-
sulting dismissal, ﬁGet yourself 
together.ﬂ  That insubordinate 

remark, however, vividly shows J
ones™ attitude.  Clearly, Jones 
considered himself in the right (and the one who was calm and 
not agitated), and Rodney Jack
son and Bobby Marston, and 
anyone else opposing him, to be in the wrong.  It further shows 

that Jones would be disrespectful even though he was under the 
burden of a final warning.  He would argue with his boss over a 
matter so minor as to be, in the context of this case, a mystery 
as to why NLRB Region 26 decided to issue a complaint and to 
proceed this far as to Stanley Jones.  [Fortunately for the Gov-
ernment, this is not an EAJA case.]  This is especially so be-
cause the Government had in it
s possession the tape recording 
of the September 18 incident with Leadperson Marston, and 
that tape clearly shows the ar
gumentative conduct, to the point 
of insubordination, of Stanley Jone
s.  As with a certain national 
figure a quarter century ago, Jones™ own tape recording proves 
to be his undoing.  In a sense, he truly is ﬁhoisted by his own 
petard.ﬂ
 Management collected statements from the participants 
[other than from Jones who was not interviewed] and others 
who saw a portion of the events.  Foremost among these are the 
statements of Leadpersons Marston (RX 22; GCX 30 at 3Œ6, with attachments) and Zweig (GCX 20; GCX 30 at 22Œ23), 
with supplementary st
atements by James Taylor (GCX 30 at 
24; 2:176Œ177), Peggy Cates (GCX 21; GCX 30 at 25), and 

Danny Gaither (GCX 18; GCX 30 at 26).  No statement is at-
tached from Forklift Driver Deborah Grandberry, although she 
confirms Marston in that portion of the Receiving Office con-
versation that she heard.  (7:1170Œ1172).
 Although Human Resources Manage
r Gaither states that a 
consensus decision was reached [that September 18] to dis-
charge Stanley Jones (2:157, 
173), Distribution Manager Mark 
Aldridge asserts (7:1329) that he 
made the decision.  I interpret 
Aldridge™s assertion to mean that, although the group of man-
agers agreed, he was the person officially making the decision 
as the top manager of the department involved.  The four per-
sons signing (as present at the termination meeting) the separa-
tion memo were three managers 
(Aldridge, Henry, and Gaither) 
and Leadperson Marston.  (GCX 30 at 2).
 The text of the memo describing
 the ﬁFinal Incident Leading 
To Employment Separation Of 
Stanley Jones From Fleming 
GMD September 18, 1997ﬂ reads (GCX 30 at 1, bold in origi-
nal):  It had been brought to Mitch Zweig™s (Lead Person 
Over Stocking) attention that Stanley Jones (Fork Lift op-
erator) had been placing merchandise in the wrong reserve 
slots.  This practice makes a stocker™s job more difficult, because the merchandise is located out of the stocker™s 
area, resulting in a greater potential for lost merchandise and increased circles and outs
.  Rodney Jackson (Stocker) 
told Mitch Zweig he had words with Stanley about putting 

merchandise in the wrong area and wanted Mitch to han-
dle.  (This occurred today 9/18/97.)
 Mitch Zweig did an inspection of the stocking area, 
and listed merchandise that was 
out of the proper reserve.  
The list consisted of 10 items of which Stanley Jones was 
directly responsible for seven of the ten items.  (See At-

tachments.)
 Mitch Zweig turned the list of merchandise that was 
improperly reserved over to 
Bobby Marston (Lead Person 
Over Receiving).  Fork Lift Operators are part of the re-

ceiving department.
 Bobby Marston took the list and walked to inspect the 
reserves in question and determined that the list was accu-
rate and there was more than 
adequate room to have ware-
housed in the proper reserves.  There had been previous 
 FLEMING COS. 217meetings with lift operators
 and the procedures are under-
stood by all.  If product cannot go in the proper area, the 
forklift operator is expected 
to contact Bobby Marston or 
Mitch Zweig.
 Bobby asked Stanley Jones to come to the receiving 
office.  Bobby Marston™s intent
ions were to explain what 
he had done wrong and get him to correct it.
 (See the attached notes.)
  [The attached notes are the 
memos of Marston (GCX 19, with the backup production 
documents attached), Zweig, Taylor, Peggy Cates , and 
Gaither.]  Instead of allowing Bobby Marston to explain, 
Stanley began to exhibit th
e same type behavior docu-
mented previously and most recently in a 
final warning 
on July 2, 1997. 
 Stanley™s behavior became very disre-
spectful, argumentative, accusatory and insulting toward 

his lead person, Bobby Marston.  Bobby was simply trying 
to discharge his assigned duties as a lead person.
 It was made perfectly clear to Stanley Jones on July 
2, 1997 by management that [any] future outburst 
would not be tolerated.
 A meeting was held with Bobby Marston, Mitch 
Zweig, Mark Aldridge, Danny Gaither, Mark Henry and 
Russ Hill to review the facts that occurred.  The decision 
was made to sepa
rate employment.
  Later that afternoon Jones was called into Aldridge™s office.  
Present were Jones, Aldridge, and Gaither.  The meeting [tape 
recorded by Jones, with tape and transcript in evidence as GCX 
36, side 2, and GCX 37 at 3] was one paragraph long.  After 
reminding Jones of the final warning that had issued to Jones 
earlier, and what was expected of
 him under that final warning, 
Aldridge said that in the situation that had arisen that Septem-

ber 18 that Jones had refused to comply with the final warning.  
Jones was terminated, and Gaither gave him his separation 
notice.  The text of the sepa
ration notice states (GCX 17):
  After previous documentations, including a Final Warning for 

being argumentative with superv
ision, Stanley exhibited the 
very same behavior today toward his lead person.
  Gaither testified, similar to the separation notice, that the ba-
sis for the discharge was twofold:  (1) the fact of the final warn-ing of July 2, 1997, and (2) a repetition of that anti-authority 
attitude and behavior.  ﬁOn July
 2 we made it perfectly clear 
that we would not tolerate that
 type behavior and that weŠin 
that particular documentation we 
told him that we really should 
have fired him then, but because of his tenure and so forth we 

wanted to give him a second chance.  Then he exhibited the 
same type behavior the sec
ond time.ﬂ  (2:172Œ173).  Ware-
house Manager Mark Henry and Leadperson Bobby Marston 
escorted Stanley Jones out of the building (with Jones stopping 
at nearly every public address station to announce his dis-
charge).  (6:1081Œ1082, 1095Œ1096).
 (3) Discussion
 For someone laboring under a ﬁFinal Warning,ﬂ Stanley 
Jones foolishly engaged in th
e same argumentative behavior 
less than 2 months later, on Sept
ember 18.  Even if Jones had some rational basis for his decision to unload the boxes where 
he did, he contends that the ar
ea was congested, admits that the 
stocker did not want another stoc
ker™s merchandise in his area, 
and he knew the rules of June 
25Šin a situation such as this, 
call the leadperson to resolve th
e problem.  Jones asserts that there was no problem.  Jones™ probl
em is that he sees things 
only one wayŠhis wayŠand he acts strictly according to that 
personal view of his business worl
d.  All who have a different 
view are wrong, even if they are his superiors.  As they are his 

superiors, Jones therefore sets out
 to persuade them to his view by arguing even over the most minor of work instructionsŠ

such as to take all of 30 seconds to use his forklift to move 
some boxes about 25 feet.  [Actually, Marston never reached 
the point of giving that instruction, but from Rodney Jackson, 
the stocker, we know that is wh
at was involved and could have 
been done on the spot without ev
er getting leadpersons or man-
agement involved.]  Sadly, as mentioned earlier, Jones never 
learned the common-sense wisdom of the old saying, ﬁThe boss 
may not always be right, but he is always the boss.ﬂ
 Jones attitude of ﬁI™m right and you™re wrongﬂ led him to re-
act in an argumentative fashion when Leadperson Marston, in a 
nonaccusatory fashion and toneŠﬁWe™ve got them in the 
wrong area.ﬂŠ[That™s ﬁweﬂ as in ﬁyou and I.ﬂ] tried to explain 
the problem and to have Jones go
 move the boxes.  By immedi-
ately reacting defensively and 
argumentatively, while under a 
final warning to avoid such con
duct, in reality Stanley Jones 
fired himself.  If Jones was not
 amenable to following the old 
common sense saying, mentioned earlier, that the boss is al-
ways the boss, then he would ha
ve served himself well had he 
followed the wisdom of Qoheleth, an inspired writer, who 
teaches that there is a season for everything, including ﬁa time 
to be silent, and a time to speak.ﬂ  
Ecclesiastes 
3:7.
 Apparently attempting to show 
some disparity, the General 
Counsel points to an ﬁinterviewﬂ as the only discipline adminis-
tered to one James Bolton for 
having been insubordinate to 
Leadperson Zweig in early June 1997 (GCX 22).  Although 
Gaither asserts that it was the first time Bolton had exhibited 
that behavior, whereas Jones previously had exhibited this be-
havior more than once and had been given a final warning 
(2:156), Bolton™s interview document (GCX 22) states on its 
face that Bolton had been disrespectful in the past.  However, 
the exhibit shows that Bolton was warned that any such con-
duct in the future would result 
in ﬁstronger disciplinary meas-
ures.ﬂ  Bolton was just not as far along the disciplinary trail as 

was Jones.  No disparity is shown.
 Lastly, the General Counsel (Brief at 39) argues that Flem-
ing™s unlawful motivation is disclose
d by the fact that it did not 
interview Stanley Jones and obtain 
his version of events.  There 
is no question that, in the right circumstances, such a failure can 
be an indicium of unlawful motivation.  The circumstances here 
do not fit that category.  Fleming cannot be faulted for relying 
on the reports it received, part
icularly that from Leadperson 
Bobby Marston.  And Jones™ ow
n tape recording clearly dem-
onstrates that Fleming was well justified in discharging Stanley 
Jones.  Stated differently, I fi
nd that the Government failed to 
prove prima facie, by a preponderance of the evidence, that a 
moving reason for its September 
18, 1994 decision to discharge 
Stanley Jones was his activities 
on behalf of the Union.  Ac-cordingly, I shall dismiss complaint paragraph 19.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2182. Richard Campbell
 a. Introduction Complaint paragraph 18 alleges 
that about August 25, 1997 
Fleming issued a disciplinary warning to Richard Campbell.  
Fleming admits.  The complaint also alleges that Fleming vio-
lated Section 8(a)(3) of the Act by issuing the warning to 
Campbell.  Fleming denies.  Ri
chard Campbell testified in sup-port of the allegation, with L
eadperson Mitch Zweig testifying 
in opposition and identifying the warningŠGCX 12; RX 38.  
Distribution Manager Mark Al
dridge identified (7:1321Œ1323) 
an earlier (June 11, 1997) written warning (RX 1) issued to 
Campbell by Aldridge for simi
lar poor performance, but appar-
ently not as extensive as the 
alleged incident of August 11, 
1997. Campbell is a long time employee 
at the facility, having be-
gun working there over 20 years ago (as of the trial).  (4:551).  
Since about October 1996 Campbell has been a stocker report-
ing, since about January 1997, 
to Leadperson Mitch Zweig.  
(4:551, 606Œ607).  Before that he worked (several years, appar-
ently) as an unloader.  (4:552).
 Fleming™s annual appraisals 
of Campbell™s work perform-
ance are in evidence beginning with the review year ending 
March 1993 (GCX 39) and ending with the review period con-
cluding March 1997 (GCX 43).  Through those years Camp-
bell™s overall ratings have been ﬁpartially Met Objectivesﬂ 
[Malone & Hyde form] or ﬁInconsistentﬂ [Fleming form] in 
1992Œ1993 (GCX 39; supervisor D. Purcell), 1994Œ1995 (GCX 
40, supervisor Doug Sanders
), and 1995Œ1996 (GCX 42, su-
pervisor Shirley Martin), and ﬁM
et Objectiveﬂ [Malone & Hyde 
form], or ﬁAccomplishedﬂ [Fleming form], for 1993Œ1994 
(GCX 41, supervisor Shirley Martin) and 1996Œ1997 (GCX 43, 
by supervisor Dennis Strait).  
His marks for Quality, Job Re-
quirements, and Initiative [the 
most relevant categories here] 
have been mixed, with the exception of Job Requirements.  For 
that category he received good marks until the review by Den-
nis Strait who gave him ﬁInconsiste
nt.ﬂ  The latest review, by 
Warehouse Manager Dennis Stra
it, gives a good mark (ﬁAc-
complishedﬂ) for Quality and ﬁInconsistentﬂ for Initiative.  
(GCX 43). In March 1997 Strait wrote, in part, ﬁRichard is a valued as-
sociate that [who] has been with 
the company for twenty years.  
He reports to work consistently and on time.  Richard does 
quality work.  However, he needs to work on his knowledge of 
job requirements.ﬂ  For summary Strait wrote (GCX 43):
  Richard can be counted on to 
get the job done and has a good 
attitude.  He needs to work on his initiative towards team-
work, but overall Richard is an accomplished associate that 
[who] is a true help to the stocking department.
  Respecting disciplinary problems
, after a couple of matters 
in 1993 (an interview and a writte
n warning in 1993 for talking 
too much to stockers, noted in the 1993 to 1994 review, GCX 41), nothing appears until, as discussed earlier, the February 5, 
1997 ﬁinterviewﬂ (GCX 6) which he and Vessie Reynolds re-
ceived for spending excessive time in the breakroom after 
clocking in.
 The next item of evidence, in time sequence, is a May 27 
memo (GCX 27) from Human Resources Manager Danny 
Gaither to ﬁDistribution Management & Team Leadersﬂ re-
specting ﬁGroup Talksﬂ on May 28 and May 29.  Two attached 
pages list the names of some 118 employees (including lead-
persons such as Zweig and Mars
ton) scheduled to attend, at 
different hours, the ﬁAntiunion 
Save Fleming Meetings.ﬂ  The 
third attached page, having 19 numbered names, bears the 
heading, ﬁThere Will Be No Meeting Scheduled For The Hard-
ened Hearts And Minds.ﬂ  (GCX 27 at 4).  Of the 19 names on 
the list (including that of Stanley Jones), the first name is that 
of Richard Campbell.  Rodney Ja
ckson is listed in second 
place.  Gaither testified that 
he created and typed the list.  
(1:127; 2:146).  The 19 are so listed, and excluded from the 
ﬁantiunionﬂ [many employers use the more positive term of 
ﬁprocompanyﬂ] ﬁSave Flemingﬂ captive-audience meetings 
(Gaither™s memo refers to a film
 to be shown) because, Gaither 
testified, they had been ﬁdisrupt
iveﬂ at previous meetings and it 
was obvious that, as Fleming could not change their minds, any 
required attendance would waste 
their time and Fleming™s.  
(1:126; 2:148).
 It was not intended, Gaither te
stified, that copies of the 
memo and lists reach anyone besides management and team 
leaders.  (1:127; 2:146).  The term ﬁdisruption,ﬂ Gaither asserts, 
includes actions showing disint
erestŠsuch as sleeping during a 
film, or arguing rather than listening.  Richard Campbell is one 
of those showing disinterest.  (2:147, Gaither).  The 19 includes 
employees who visibly supported 
the Union by, for example, 
wearing Union insignia.  (1:126Œ128; 2:146).  The General 

Counsel offered this document to show union animus respect-
ing the alleged discriminate
es among the 19 named on the 
fourth page.  (1:116).  I received the document because it 
names the alleged discriminatees
, and not because it necessarily 
shown any union animus.  (1:129)
.  I rejected three other 
documents (GCX  26, 28, & 29) 
in which Gaither expresses his 
opinion opposing the Union, because
 Gaither™s expressions of 
opposition to the Union, in my view, are protected by 29 USC 

158(c) and express no animus.  (1:120, 122Œ123).  That is dif-
ferent from ruling that if expressions are protected by Section 
8(c) they cannot be used to show animus, the position taken by 

the courtsŠsee 
Medeco Sec. Locks v. NLRB, 
142 F.3d 733, 744 (4th Cir. 1998), and 
BE&K Const. Co. v. NLRB, 
133 F.3d 1372, 1375Œ1376 (11th Cir. 1997).  The Board™s view is otherwise.  
See 
Stoody Co., 312 NLRB 1171, 1182 (1993).  Although I am 
bound to follow established Board law,
10 my ruling does not 
reach the conflict between the Board and the courts because I 
simply find no animus expressed.
 Turn now to the document at handŠGaither™s four-page 
May 27 memo (GCX 27), especially the fourth page listing the 
19 excluded from the meetings because they have ﬁHardened 
Hearts And Minds.ﬂ  First, I attach no significance to the se-
quential order of the names.  Richard Campbell may be listed 
first because Gaither possibly started with the stockers.  (Recall 
that Rodney Jackson, in s
econd place, is a stocker.)
 On brief the General Counsel do
es not argue that the listing 
and exclusion, either singly or in combination, constitutes ani-
                                                          
 10 Waco
, 273 NLRB 746, 749 fn. 14 (1984). 
 FLEMING COS. 219mus.  Apparently, therefore, the General Counsel has aban-
doned the position of animus the Government took at trial.  
Agreeing with the Government™s apparently new position of no 
animus, I likewise find no animus
.  Excluding open supporters 
of a union from the employer™s captive-audience meetings, 
where the employer™s view
s opposing unionization are ex-
pressed, is not unlawful.  (A
nd the complaint here does not 
attack the exclusion.)
 Similarly, as the reasons (disr
uptive or showing disinterest) 
described by Gaither for excluding the 19 are union-neutral, no 
animus is shown simply becau
se many of them wore union 
insignia. Moving on now to the next event, I note that Distribution 
Manager Mark Aldridge himself 
issued a written warning (RX 
1) to Campbell on June 11, 1997 for poor performance.  The text of Aldridge™s handwritten note attached to the warning 
form states (4:610; 7:1321):
  CIRCUMSTANCES:
 The inventory preplanning in Richard™s area was not 
completed causing over 300 pallet tags to be written in.  
Richard™s area covers the 36 and 3700 aisles.
 Richard™s poor performance in preparing for inventory 
resulted in several associates working unnecessary over-
time Saturday 5Œ17Œ97 and Sunday 5Œ18Œ97.
  FUTURE ACTION:
 Random inventory checks will be performed by super-
vision and/or the stocker lead 
person.  It is Richard™s re-
sponsibility to maintain his work area and to assure his in-
ventory is identified and slotted in the proper location.  
Failure to do so will result in further disciplinary action up 
to and including termination.
  On cross-examination Campbell
 expressed a desire to ad-dress this matter.  (4:610Œ611).  But Fleming asked no further 
questions about it, and the General Counsel did not do so either 
during redirect examination.  
Hence, Campbell never got his 
chance to ﬁelaborate.ﬂ
 b. Final warning of August 25, 1997
 Turn now to the final warning.  Campbell was on vacation 
during part of August 1997.  When he returned to work Mon-
day, August 25, he was presented with a ﬁFinal Warningﬂ 
(GCX 12; RX 38) from Dennis Strait and Mitch Zweig for 
problems allegedly found in his 
section when he was gone.  
(4:571).  Zweig thinks that Distribution Manager Mark 

Aldridge also was present at the disciplinary meeting, but he is 
uncertain.  (7:1289).  When he la
ter testified, Aldridge did not claim to have been present, 
although his signature is on the 
warning. The events developed in this manner respecting the final 
warning.  Early Monday morning [Monday, August 11, accord-
ing to the warning form] Zweig received a [radio] call from 
Strait who was in one of the aisles in Campbell™s section.  Strait 
was with Kenny Kimbrell who was filling in for Campbell.  
Strait said he had noticed some
 problems in the area.  After 
Strait pointed to some of the problems, Zweig said he would 

make a check and submit a report.  Zweig then took a pad and 
inspected Campbell™s section, 
making two pages of notes of 
problems he found.  (7:1243; RX 38 at 3Œ4).  After Zweig 

submitted his report to Strait, Strait told Zweig to prepare a 
final warning for Campbell and to submit it to Strait.  (7:1300).  
Zweig then prepared the document (RX 38) which consists of 
the one-page warning form, a sec
ond page of 9 listed problems found, 9 items that Campbell must do, and 4 listed items of what the company expects.  Pages 3 and 4, as noted, are the 
notes (mostly box or case numb
ers) which Zweig recorded 
during his inspection.  Zweig testified that he did the investiga-

tion and prepared all four pages of the warning document, ex-
cept for the signatures.  (7:1242, 1288, 1301).  Apparently just 
the first two pages (GCX 12)
 were given to Campbell.
 The nine numbered problems allegedly found are:  (1)  Ex-
cessive build up of cases white tagged behind the slot.  (2)  
Cases keyed to the slot that have not been white tagged.  (3)  
Cases in bottom two reserves without any tags at all.  (4)  
Freight on the floor.  (5)  White tag cases on third and fourth levels of reserve racks.  (6)  Excessive cases stacked on the 
back of the pulling line.  (7)  Cases in upper reserve racks with-
out any tags.  (8)  Full pallets of freight in the bottom two re-
serves.  (9)  Pallets with partial amounts of cases that did not 
match the tag.
 For its ﬁWhat Should Be Done, Or How To Fix Themﬂ sec-
tion the warning states, in nine numbered corresponding items 

[run-on sentences in items (1) and (5) separated]:  (1)  Check 
your replenishment against what
 you have white tagged behind 
the slots.  If you have freight 
white tagged behind the slots, 
zero it out on your replenishment.  (2)  Put white tags on every 
item that will not fit in the slot after you have keyed the pallet 
tag out to the slot.  (3)  You are responsible for making sure 
ALL freight in your area has some kind of tag on it.  (4)  All 
freight MUST be on a pallet.  
(5)  All white tagged freight 
should go on the bottom row behind your slots.  Occasionally a 
few cases might overflow to the second rack but should be 
moved down as soon as possible.  (6)  NO CASES should be 
left on the back of the line at the end of the day.  (7)  All freight 
in the upper reserves must have a tag on it.  (8)  All full pallet 
freight must be put in the upper three reserves.  (9)  When pull-
ing your replenishment, pul
l every case on that layer.
 Finally, the second page ends 
with the section, ﬁWhat The 
Company Expects,ﬂ which reads:  (1)  All stockers have been 
trained on what their responsibilities are and what work proce-
dures should be followed.  (2)  You are responsible for making 
sure your section is complete e
ach day before you leave.  (3)  
You are expected to keep your 
section up by following all work 
procedures, knowing your position description, and by follow-
ing the white tag program.  (4)  Communicate any problems or 
issues to you lead person or supervisor.
 Respecting problem number (1), 
Campbell told Strait, at the 
warning interview, that, yes, there possibly were some white 
tagged cases behind the line, but that is where they have to be 
placed when the slot gets full.  As Campbell testified, ﬁIf the 
slot is full then that stays behind the line.  The white tag stays 
behind the line.ﬂ  (4:573, 580Œ581). 
 Campbell asserts that he disputed number (2) by telling Strait that everything he keyed 

out he had white tagged.  The pr
esence of number (2) is one 
reason that Campbell did not sign the warning.  (4:573).  With 
the exception of numbers (1) and 
(8), Campbell denies all the  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220others and so told Strait, w
ho made only a few comments be-
fore moving to the next section.  (4:579Œ591, 595).  As to (8), 
Campbell explained to Strait that, to avoid his getting behind 
for fast moving merchandise, 
Campbell would put whole pal-lets in the bottom two reserves (which are reserved solely for 
use by the stockers) for quick access during his shift.  Strait did 
not agree to Campbell™s syst
em.  Campbell acknowledged the 
possibility that he was guilty of leaving some of that there when 
he left on vacation.  (4:595Œ597).  As to the other matters in the last two sections of page 2 of the warning, Campbell testified 
that he told Strait he followed those to the letter.  Strait had no 
comment.  Campbell refused to sign the warning because, he 
told Strait, he did not feel he 
was guilty of most of the problems 
listed.  (4:591Œ594).
 Zweig testified that Campbell™s
 last day before his vacation 
started was the Friday before (7:1242, 1247) and that there 
were no weekend stockers (7:1
242) because no one works at 
the facility on weekends (7:1247).  ﬁIt would have taken weeks 
for some of that to build up,ﬂ Zweig asserts.  (7:1247).  The 
only specific item Zw
eig describes (7:1247) in this connection 
is the ﬁexcessive freight behind
 the line,ﬂ or alleged problem (1).  As noted, Campbell admits to the existence of some of 
that, but credibly testified that such is what happens when the 
slot fills up.  When the slot f
ills up, standard procedure is to 
place it behind the line.
 Most of the 9 ﬁproblems foundﬂ
 Campbell disclaims as being 
caused by anything he did or failed to do.  Instead, Campbell 
observes that other employees, su
ch as forklift operators and 
order selectors, have access to the section and frequently knock 
over boxes or pull the one case that is white tagged from a pal-
let, leaving the other boxes on that pallet without any white tag, 
and forklift drivers depositing 
merchandise in the racks but 
failing to enter the pallet numbers into the computer.  (4:575Œ

579)  Lift driver and former stocker Annette Bland agrees 
(2:276) as does stocker Vessie Reynolds (3:498Œ500).  More-
over, while stockers usually leav
e at 2:30 p.m., order selectors 
(2:276; 7:1288) work until about 6 p.m.
 A question exists here regardin
g the date when Campbell be-
gan his vacation.  No witness specifies the date.  Zweig implies 
that the first business day of Campbell™s vacation was the same 
MondayŠAugust 11Šthat is mentioned in the final warning 
document.  This would be the 
same Monday that Strait called 
Zweig to Campbell™s section, followed by Zweig™s inspection, 

and then Zweig™s preparation of the warning.  As noted, Zweig 
testified that Campbell™s last da
y before his vacation began was 
the Friday ﬁbeforeﬂ the Monday (August 11) that Strait called 

Zweig over to Campbell™s section.  (7:1242, 1247).  That is to 
say, Campbell™s last day at work was Friday, August 8.
11  And, Zweig testified (7:1247), no one works on weekends at the 
facility.  In other words, as 
no other employee worked between 
the time Campbell worked and the Monday morning when 
                                                          
 11 Although the General Counsel (Brief
 at 20) asserts that Campbell 
returned on August 25 from a 1-week vacation, the evidence indicates 
that Campbell had taken a vacation of 
2 weeks.  The point is immaterial 
in the absence of a contention that 
Fleming backdated the date of the 
inspection by a week or so, thus a
llowing other employees to enter and 
leave a mess in Campbell™s section. 
Warehouse Manager Strait fou
nd these problems and called 
Zweig, and particularly because
 it would have taken several 
weeks for some of the problems to
 have developed, Campbell is 
the person responsible for the mess.
 Zweig concedes that he tries to make a ﬁquick sight checkﬂ 
of his 23 sections, including 
Campbell™s, once a week, but 
sometimes he does not have time to give each section a good 
check.  Generally, Zweig ackn
owledges, Campbell™s section 
has been ﬁfairly straight.ﬂ  Zw
eig has no idea what could have 
caused this situation to develop in Campbell™s section.  Indeed, 
ﬁThat™s why I was actually shocke
d when Dennis [Strait] called 
me down there to see the amount
 of problems that there was 
[were].ﬂ  (7:1247Œ1248).  Actually
, Campbell thinks, but does 
not know, that Zweig made a daily 
check of his section.  In any 
event, about once a week Zweig would informally call Camp-
bell™s attention to a minor matter that needed to be corrected, 
ﬁMaybe a little piece of paper hanging off the boxes or some-
thing like that.ﬂ  (4:568Œ570).
 Zweig testified that the order selectors could not have cre-
ated the problems in racks high above the floor because they do 
not operate forklifts or other lift machines.  (7:1243, 1246).  
[However, forklift drivers have that equipment, and the order 
selectors, as Bland Reynolds de
scribe, come in and sometimes 
pull (from the bottom rack) the one box that is white tagged, 
thereby creating an inventory discrepancy.]  Fleming intro-
duced copies of warnings issued for similar problems of 
stockers during 1997.  (RXs 16, 17, 33Œ35).
 c. Discussion
 Fleming attacks the credibility of Richard Campbell based, 
in part, on an asserted contradiction between his testimony at 
trial and in a pretrial affidav
it respecting when he began his 
first union activity.  As Campbell credibly explains at trial, the 
initial reference to card signing 
referred to activity by union 
supporters generally.  He later 
(about late January to early Feb-
ruary 1997; 4:553, 621) began wearing union insignia and still 
later, in March (4:621) he began asking employees to sign 
cards.  (4:552Œ553, 618Œ623).
 The initial question now is wh
ether the Government prima 
facie established a violation.  
Presumably Zweig or supervision 
observed Campbell wearing his union insignia.  Zweig testified 
that Campbell was not wearing any union insignia when the 
February 5 warning was issued to
 him.  (7:1228).  That was 
because, I find, Campbell had not yet begun wearing the insig-

nia.  Thereafter he did, and Fl
eming, I find, observed such ac-
tivity.  Campbell, I find, was one of the known union support-

ers whose names appear on the May 27 list (GCX 27 at 4) of 
the ﬁHardened Hearts And Minds.ﬂ 
 Knowledge is 
established.  Animus is not shown, however.  
There is no direct evidence of 
animus toward Campbell, and I infer no animus from the mere 
fact that Richard Campbell was one of the 19 on the ﬁHardened 
Hearts And Mindsﬂ list who we
re excluded from Fleming™s 
antiunion ﬁSave Flemingﬂ mee
tings.  Nor is any disparity 
shown. The General Counsel apparently attempts to argue pretext [in 
the sense of a gross distortion of conditions, or by even outright 
lies about the conditions] by co
ntending that, as Campbell as-
serts, his section was in proper 
shape when he left for vacation 
 FLEMING COS. 221Friday afternoon, August 8.  By referring to an ﬁallegedﬂ in-
spection (Brief at 20), the General Counsel apparently suggests 
that either Strait or Zweig made
 no inspection and, as no weight 
was given to the fact that orde
r selectors, late stockers, and 
forklift operators come into a stocker™s section and leave things 
misplaced, pretext is shown (Brief at 38).  The Government 
conveniently fails to address the evidence that no one worked 
between late Friday, August 8, and when Strait allegedly found 
the mess on Monday morning, August 11.  That means, under 
the Government™s argument, that all of the mess, or most of it, 
was created in the 3 hours or so
 after Campbell™s 2:30 p.m. 
departure on vacation that Friday, August 8.
 For its part, Fleming argues that even if it be determined that 
Campbell was not responsible for 
the deficiencies found, Flem-
ing held a reasonable (and unrebu
tted) belief that Campbell was 
responsible and that the discip
line imposed was not unlawful.  
(Brief at 54Œ56).
 At trial the Government did not 
seek to demonstrate, and on 
brief does not argue, that the alleged deficiencies were 
ﬁplantedﬂ by management, or at 
management™s direction, over 
the weekend of August 9Œ10, 1997.  ﬁPlantedﬂ evidence has 
occurred in other cases, including at least two of mine.  See, for 
example, 
Acme Die Casting, 
309 NLRB 1085, 1152Œ1153 
(1992) (supervisor falsified employee™s production rates), enfd. 
except remanded as to unrelated issue, 26 F.3d 1162 (D.C. Cir. 
1994); and Southwest Distributing Co., 301 NLRB 954, 980Œ984 (1991) (stale ﬁthrowdownﬂ beer planted on driver™s route).
 The courts and the Board are quite alert to the technique of 
an employer™s ﬁlaunderingﬂ a ﬁbadﬂ motive by passing the de-
cision, on planted evidence, to a third manager outside the con-
spiracy loop.  This is so, as th
e courts have phrased it, to pre-
vent a company from ﬁlaunderingﬂ a ﬁbadﬂ motive by passing 
the decision, on planted evidence, to a third manager outside 
the conspiracy loop.  See 
Grand Rapids Die Casting Corp. v. 
NLRB, 
831 F.2d 112, 117 2751Œ2752 (6th Cir. 1987), citing 
and quoting from 
Boston Mutual Life Insurance Co. v. NLRB, 
692 F.2d 169, 171 (1st Cir. 1982).  While that is somewhat 
different from the potential situation here (Zweig, while not the 
decision maker, was the investig
ator of possibly planted evi-
dence, with Zweig being outside the loop), the effect would be 
the same analyticallyŠan unlawful motivation and planted 
evidence could have been insulated by assigning the investiga-
tion to an agent (Leadperson Zweig) who is outside the con-
spiracy loop.
 Here there is a rather strong odor of planted evidence.  Lead-
person Zweig, I find, was outside
 of any conspiracy loop.  
What Zweig asserts that he found he apparently found.  But 
management could well have pl
anted the conditions over the 
weekend, deliberately leaving Zw
eig out of the conspiracy so 
that Zweig honestly could testify 
that he saw the bad conditions 
in Campbell™s section.  [How and when they were placed there 
is something else.]  Warehous
e Manager Dennis StraitŠthe 
manager who allegedly ﬁfoundﬂ th
e initial portion of the al-leged deficienciesŠconve
niently did not testif
y.  Thus, Strait did not assume the legal burdens associated with testifying 

under oath, nor did he subject himself to cross-examination.  
By not testifying, Strait did not have to answers questions prob-
ing into any knowledge he ma
y have had concerning whether the deficient conditions had been moved from somewhere else 
to Campbell™s section over the weekend after Campbell had left 
on vacation.
 To sum up, Dennis Strait did not testify, and therefore did 
not have to answer any questio
ns.  Leadperson Zweig testified 
that he was ﬁshockedﬂ at the extensive deficiencies (with some 
of the cases behind the line being of ancient vintage).  Zweig 
was ﬁshockedﬂ because he knows that Campbell™s section is 
usually ﬁfairly straightﬂ and be
cause Zweig (as Campbell veri-
fies) checks the section weekly (perhaps even more frequently).  

There is an element of overreaching respecting items 1 and 8, 
the items which Campbell admits 
some possible presence.  As to item 1, Campbell was following standard procedure when 

there is no room in the slot.  Respecting item 8, to the extent 
there were any full pallets there, Campbell explained that it was 
part of his effort to be effici
ent and to move the merchandise 
without delay.  Even if Flem
ing did not like Campbell™s 
innovative idea, a final warning for such innovation [rather than 
an ﬁAﬂ for misguided effort] smacks of overkill.  These factors 
are combined with knowledge 
of Campbell™s sympathies 
favoring the Union and with his credible testimony that he left 
the section in proper order (with 
the possible exception of items 
1 and 8).  Finally, no evidence 
actually contradicts Campbell.  
That is, Zweig did not testify th
at the items he found had been 
there the Friday before.  Granted, he testified that some of the 
items could have taken weeks to 
have built up (the items behind 
the line), but that is different from testifying that those same 
items were there, and not somepl
ace else, on Friday, August 8.  
No one from Fleming with personal knowledge identified this 

merchandise as having been there on Friday, August 8, when 
Campbell left for vacation.  All th
is could lead to a finding of 
unlawful motivation.
 Opposed to the theory of ﬁpla
ntedﬂ deficiencies are these 
factors.  First, Campbell admits 
that he ﬁpossiblyﬂ was guilty of 
deficiencies 1 and 8.  As seen from the earlier quotation of 
those items, they are not minor items such as ﬁMaybe a little 

piece of paper hanging off boxes or something like that.ﬂ  [On 
the other hand, if these are so major, it would seem that Zweig 
would have seen them, especially since they would have been 
at eye level, not in the racks high off the floor.]  Second, 

Campbell™s performance record leaves doubt concerning his 
performance on matters such as these deficiencies.  It would be 
one thing if Campbell had a sterling job performance record.  
The odor of planted evidence would be an overpowering stench 
had Campbell received high marks in the past in the areas af-
fecting quality, job knowledge, in
itiative, and job performance.  
Moreover, the warning issued 
by Distribution Manager Mark 
Aldridge in June certainly lends some credibility to the possi-
bility that, indeed, Richard Campbell (although sincerely think-
ing that he had left his ar
ea clean) somehow overlooked the 
mess which Mitch Zweig noted in the inspection he made on 
August 11, 1997.
 Based on the foregoing considerations, I find that the evi-
dence falls just short of showing 
a violation as alleged, either 
under any theory advanced by the General Counsel, or under a 

theory of ﬁplantedﬂ (that is, fra
udulent) deficiencies.  Accord-
ingly, I shall dismiss complaint paragraph 18.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2223. Vessie Reynolds
 a. Introduction On August 25, 1997 Fleming issu
ed a written warning (GCX 11; RX 7) to Vessie Reynolds.  [C
omplaint par. 7(a).]  Fleming 
issued Reynolds a final warning (GCX 13; RX 3)
12 on Novem-ber 26, 1977.  [Complaint par. 17(b).]  By such warnings, the 
complaint alleges, Fleming violated Section 8(a)(3) of the Act.  
Admitting the warnings, Fleming denies that it violated the Act 
by imposing such discipline on Reynolds.
 Hired June 18, 1984 (GCX 49Œ51), Reynolds had worked at 
the Memphis warehouse for nearly 14 years (3:455) when she 
first took the witness chair in 
this case.  Since about 1992 she 
has been a stocker.  (3:466; GCX 49 at 1).  Before that she 
worked as an order selector.  (GCX 49 at 1).  For the past 3 
years or so Reynolds has worked 
the 6 a.m. to 2:30 p.m. shift 
(3:455, 497) that, apparently, most stockers work.  Although 
2:30 p.m. is the normal closing ti
me for her shift, stockers are 
expected to work later if such is needed to complete the day™s 
work.  (6:913, 1041, 1051, Sanders; 7:1233, 1280, Zweig).
 Four annual performance reviews of Reynolds are in evi-
dence (GCXs 49Œ52) covering her review years ending June 
1993, 1994, 1995, 1996.  Such reviews are of limited value for 
indicating how an employee pe
rformed during the relevant 
period, particularly where, as 
with Reynolds, the employee was 
not rated as falling at either e
nd of the spectrum.  Nevertheless, 
the reviews are in evidence.
 Dwaine L. Hooker did the first appraisal (GCX 49), Doug 
Sanders the second (GCX 50) a
nd third (GCX 51), and Shirley 
Martin the fourth (GCX 52).  Hooker gave Reynolds mostly 

good marks (but only partially 
good marks for Initiative and 
Safety).  Reynolds favorably im
pressed Sanders their first year, 
for he gave her good marks in 8 of the 10 categories, and the 
exceptions were top marks for Quantity and Safety (GCX 50).  
For the appraisal year ending in June 1995, however, Sanders 
dropped Reynolds a bit, with only Safety receiving the highest 
mark and Attendance, with 46 absences, given the bottom mark 
of ﬁUnsatisfactory.ﬂ  (GCX 51).  Martin states in her review 
1996 review that she has been supe
rvising Reynolds for ﬁa very 
short time.ﬂ  She gave Reynolds good marks in everything ex-
cept Attendance, which again gets the bottom mark because of 
28 absences.  (GCX 52).  The June 1997 appraisal, if such ex-
ists, is not in evidence.
 There is an additional appraisal 
of sorts dated in 1996.  This 
is Gaither™s April 4, 1996 ﬁTo Whom It May Concernﬂ letter.  
Gaither testified that it was accurate ﬁat that timeﬂ because 
there was nothing in her file to indicate otherwise.  (2:170).  
The letter™s text reads (GCX 32):
  Vessie Reynolds, social security number [number 
listed], has been employed as a full time associate with our 
company since June 18, 1984.  Vessie began as an order 
selector and currently serves as a stocker.
                                                           
 12 The ﬁduplicateﬂ exhibits are not really duplicates because the cop-
ies tendered Reynolds did not have 
the signatures of the managers nor 
did her copies have all of the docum
entation of the alleged deficiencies. 
Vessie does good quality work [and] maintains 
productivity standards, is fork lift certified and works well 
with her coworkers.
 Vessie has expressed a desi
re to explore other em-
ployment opportunities.  I would recommend Vessie for 
any position you feel she qualifies.
  As discussed earlier respecting the warning of February 5, 
1997 (GCX 5) over the breakroom incident, in mid-January 
1997 Mitch Zweig became, at the time, the announced supervi-
sor for stockers.  Before the election of June 4, management made it clear that Zweig™s title was Leadperson.  As of a Flem-
ing organizational chart dated April 21, 1997 (GCX 2 at 3), 
Zweig reported to Warehouse Ma
nagers Dennis Strait and 
Mark Henry.  Although it appears that Zweig primarily reports 

to Strait (2:159, Gaither), Zwei
g testified (7:1267) that Ware-
house Supervisor Doug Sanders ﬁis more or less the supervisor 

right above me.ﬂ
 The ﬁmore or lessﬂ description 
apparently is a bit ambiguous 
because Sanders, according to his responsibilities as listed by 
him, do not include direct superv
ision of stocking, but rather 
ﬁentail inventory control, spec
ial projects, and dealing with 
replenishment ofﬂ Fleming™s inventory.  (5:853; 6:1017).  As 
Sanders explains, Fleming™s inve
ntory replenishment system is 
computerized [actually, ﬁcomputer drivenﬂ in that the system is 
programmed to initiate various warehouse activities] and bears 
the title ﬁFleming On-Line Operational Distribution System,ﬂ 
or ﬁFOODS.ﬂ  The computerized system tracks products, by 
assigned numbers, from the receiving dock to the order selec-
tors™ pulling slots.  The aisles also have numbers as do the pull-
ing slots.  Pallet tags show th
is information.  A 9-page booklet 
in evidence (RX 5) gives a basic outline of the system.  FOODS 
became operational in November 1995.  (5:853Œ865; 6:1007Œ
1017, Sanders). Manual steps taken by the stockers are keyed into the com-
puter so that the cases of product can be located by checking 
the computer.  If a step is not 
done properly, or not keyed into 
the computer, an inventory ﬁdiscrepancyﬂ is created and the 
item has become ﬁlostﬂ so far as the computer can determine.  
Stockers must submit their repl
enishment sheets (reports) daily 
so that leadpersons and supervisors can check the work for 
accuracy.  (5:861Œ865, Sanders; 7:1240, Zweig).
 Sanders testified that the 9-page booklet about FOODS was 
distributed to employees, includi
ng Vessie Reynolds, at training 
sessions in 1995.  (5:859; 6:905)
.  Sanders also distributed a March 5, 1997 ﬁPosition Descripti
onﬂ (GCX 10) for stockers.  
(6:1011).  The position description lists 10 major job responsi-
bilities.  I quote only the more relevant numbers here:
  1. Replenishes order selector slots swiftly and accu-
rately in order to eliminate circles.  [ﬁCircleﬂ is a term in-

dicating that a pulling slot is empty or out of stock.  
(4:631Œ632, Anthony; 6:911, 1011Œ1012, Sanders).]
 2. Responds to circles imme
diately in order to elimi-
nate line outs.
 6. Responsible for comple
ting replenishment sheets 
daily and enter moves into 
the FOODS computer system 
via RF and handheld terminal
s.  Completed replenishment 
sheets are turned in daily to Supervisor™s office.
  FLEMING COS. 2237. Ensures reserve stock is in proper location.
 8. Responsible for housekeeping in their area of re-
sponsibility.
  That was followed by some training about a ﬁWhite Tag 
Programﬂ designed, according to a March 14 memo (RX 36) to 
all stockers from [Warehouse 
Manager] Dennis Strait and 
[Leadperson] Mitch Zweig, to clear freight off the floor from 
behind the [pulling™ slots.  (7:1235, 1283).
13  The purpose of 
moving the freight off the floor is to prevent the damage being 
done to the freight by forklifts.  Zweig distributed the memo 
individually and discussed it with each stocker.  Zweig knows 
that he gave a copy to Vessie Re
ynolds because he made a list 
(RX 37) of the stockers he gave it to, and Reynolds™ name ap-
pears in second place among 25 listed names.  (7:1236Œ1239).
 Additional training during 1997 includes a one-page March 
25 memo (GCX 8) from Stra
it and Zweig regarding 11-
numbered ﬁDaily Work Procedures,ﬂ including number 7, as a 

reminder (emphasis added):  ﬁC
omplete your replenishment 
sheets 
daily and turn them in to the 
bin in the supervisor™s of-fice.ﬂ  (6:927; 7:1239Œ1240, 1283Œ1285).  Reynolds confirms 
having received a copy of this memo from Zweig.  (5:730).  
Richard Campbell also confirms the training, about March, 
concerning the replenishment sheets.  (4:615Œ617).
 This was followed by yet another training session on June 
18, as evidenced by a memo (RX 6) of such date titled, 
ﬁStockers™ Meeting.ﬂ  Sanders testified that Reynolds was pre-
sent at the meeting because he picked a time when all the 
stockers could be present.  It
 was Sanders who covered the 8 
numbered points in the memo.  (6:908Œ914, 1049).  [Zweig was 
not present.  (7:1293).]  The first one is the most relevant here 
(emphasis in original):
  1. Stockers are to ensure that they had
 [have] 
com-pleted their
 replenishment for that day before they leave.  
It is their responsibility to check to make sure are [all or 
their] circles were stocke
d and any scratches announced 
before they leave.  It is not the late stocker™s job to com-
plete their work so that they can leave at 2:30.
  Sanders testified that the warehouse has four major sections, 
and that each of the major sections has a ﬁlate stockerﬂŠa per-

son who stays after 2:30 to remedy ﬁany out-of-stocks that may 
happen after the stockers finish
 their replenishment and leave 
for the day.ﬂ  That is their ﬁonly job.ﬂ  (6:912Œ913).
 Although Reynolds was a stocker, until October 24, 1997 
Reynolds performed her stocking duties in the Cosmetics De-
partment.  (3:463, 471; 5:723; 6:1049; GCX 63).  The white tag 
program was not used in Cosmet
ics during the relevant time.  
(5:723, Reynolds; 6:1020Œ1021, Sa
nders).  On October 24 
Cosmetics apparently had to re
duce its stockers from two to 
one.  Because Reynolds had the least seniority, she was trans-
ferred to the position of ﬁfloa
tingﬂ stocker.  (3:454, 471; 
6:1028Œ1034; GCX 63).
 On August 25 Reynolds received
 a written warning, dated 
August 21 (GCX 11; RX 7), for several enumerated work defi-
                                                          
 s. 13 Sanders testified that the purpose of the white tag program is to 
tag any overflow merchandise that 
remains in the storage space when 
there is not room for it in the pulling slot. (5:857; 6:925). 
ciencies noted during the period of August 11 through August 
15.  As mentioned earlier, the complaint attacks this warning.
 The day of her October 24 transfer to the position of a float-
ing stocker, Reynolds received an interview (RX 8) for an un-
timely submission of her replen
ishment sheets for October 14, 
and inconsistency in completin
g a checklist form.  [The com-
plaint has no allegation concerning this warning.  Fleming of-
fered it as bearing on motiveŠas tending to show lack of a 
design to use any occasion to punish Reynolds for her union 
activities.  (6:932).  Sanders testified that he likes to give em-
ployees the benefit of any doubt and he simply wanted to in-
crease Reynolds™ ﬁawareness levelﬂ
 by the interview.  (6:945).]
 A month later, on November 
26, Reynolds was give a writ-
ten ﬁFinal Warningﬂ (GCX 13; RX 3) for several items of al-
leged bad performance during the period of November 10 
through November 25.  The final warning is attacked by the 
complaint.
 b. The written warning of August 25, 1996
 (1) Facts The week (MondayŒFriday) of August 11Œ15, 1997 Rey-
nolds substituted for stocker Yolanda Edwards while Edwards 
was on vacation.  (3:459, 469; GCX 11 at 1).  Edwards™ section is not specified, although an Aisl
e 12 is mentioned (GCX 11 at 2; 7:1272).  Clearly it was not in
 Cosmetics, for in Edwards™ section the White Tag program app
lied, as we shall see.  Al-
though Reynolds thought she had done a good job while substi-
tuting for Edwards (3:459), on Monday, August 25, shortly 
before 2:30 p.m., Reynolds wa
s summoned to the office of Warehouse Manager Dennis Strait where, in the presence of 
Leadperson Mitch Zweig, Strait issued her a written warning, 
dated August 21 (GCX 11), for alleged deficiencies in her work 
performance while substituting 
for Edwards nearly 2 weeks 
earlier.  (3:458Œ459, 470; 5:716Œ717).
 There is no evidence that during the week when Reynolds 
substituted (August 11Œ15) she was ever told that she was do-
ing something wrong.  Nor is there any evidence that Leadper-
son Zweig ever came and asked her if she had any questions.  
On the other hand, there is no evidence that Reynolds, 
substituting in a section that op
erated with white tags, ever 
asked Leadperson Zweig for a refresher on his instructions 

concerning the March 14 memo (RX 36) about the White Tag 
Program.  Unpleasant consequences
 resulted from this lack of 
communication, and white tags are 
only one part of the asserted 
problemDiscovery of the alleged problems occurred in this fashion, 
Zweig testified.  At the end of 
that week, on Friday, August 15, 
Zweig was helping the late st
ocker, James Bolton, because 
Bolton had to stock a large number of circles that day.  (7:1269, 
1294, 1302).  When Zweig entered a [pallet] number into the 
computer, the computer showed a large amount of stock in the 
slot.  To doublecheck, Zweig went and observed that the slot 
was empty [a circle].  But there were two layers of freight in 
the reserve location. ﬁRight then I knew something was 
wrong.ﬂ  (7:1269, Zweig).  This was the area stocked that day 
by Reynolds.  (7:1269, 1303).
 From there Zweig went into the ﬁreal timeﬂ computer and 
tracked Reynolds™ entries for that day and decided to do an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224ﬁarea check.ﬂ  That check revealed more problems.  After 
Zweig made his investigation (7:1268), he reported the matter 
to Supervisor Sanders (6:920, 923) who made his own investi-
gation of the reported discrepa
ncies (6:915, 920, 923).  Follow-
ing his own investigation, Sanders prepared the hand printed 
warning sheet, or cover page, a
nd typed the two-page attach-
ment of stated deficiencies.  
(6:915, 920, 930).  Zweig testified 
that while he did not prepare the document (GCX 11; RX 7), 
the observations and conclusions stated on pages 2 and 3 are 
also his.  [From my own notes a
nd recollection, I find that ﬁare 
also hisﬂ is the sense of the 
somewhat garbled transcript at 7:1294:6.] Sanders was not present when Strait delivered the warning to 
Reynolds.  (6:943; 7:1293Œ1294).  Sanders did not sign the 
original file copy.  (RX 7). 
 Strait and Distribution Manager 
Mark Aldridge signed the docume
nt (or dated their signatures) 
on August 26.  (RX 7).  Sanders was absent because when he 
presented the matter with the documentation to Strait and 
Aldridge, Strait personally took ch
arge of presenting the warn-
ing to Reynolds.  (6:942Œ943, Sanders).
 The text of the covering page, or written warning, reads:
  It was necessary to give you a written warning for bad job 
performance while stocking.  (See attached sheets.)  All 
stockers are expected to follow established work policies and 
procedures in the performance of their daily duties as a 
stocker.
  For future action the document warns, ﬁFurther discipline up 
to and including termination.ﬂ
 The two attached pages, also dated August 21 and titled 
ﬁVessie Reynolds Bad Performance Issues,ﬂ read:
  During the week of August 11 thru 15, you were di-
rected to stock in Yolanda Edwards™ section while she was 
off on vacation.  The following serious stocking discrep-
ancies were discovered while Mitch Zweig was perform-
ing a check on your weekly re
plenishment activity for that 
time period.
 1. According to the KNONOS time sheets [RX 39, ap-
parently], you left each day at the end of an eight hour 
shift while turning in your replenishment sheets that were 
not completed.  These sheets reflected that over 50% of 
replenishment lines were not do
ne.  It is the stocker™s re-
sponsibility to complete their 
replenishment sheets daily 
before they leave as outlined in the stocker™s job descrip-
tion (3/5/97) [GCX 10] and the daily work procedures 
(3/25/97) [GCX 8].  This subject was reiterated in a 
stockers™ meeting held on 6/18/97 [RX 6].  Completing 
replenishment sheets on a daily 
basis is crucial in main-
taining proper stocked level of product for the selection 

process.  Reynolds admits that she left at 2:30 p.m. and that, in so do-
ing, she left without completi
ng her replenishment sheets.  
Moreover, she further admits that leaving without completing 
her replenishment sheets means th
at she would be leaving ﬁa 
number of circlesﬂŠthat is, a numb
er of empty slots.  (3:459; 
5:718Œ719).  Reynolds defends her 2:30 p.m. departures on two 
grounds.  First, Fleming has a late stocker who can stock mer-chandise after the regular stoc
kers have gone home.  (3:460; 
5:719).  Indeed, for a couple of years Reynolds worked as a late 
stocker and she filled slots which the order selectors would call 
out as circles.  (3:460; 5:719). 
 Second, Reynolds claims that 
Zweig told her, and perhaps others, about the time of the union 

organizing, that he wanted the replenishment sheets turned in 
daily even if they were incomplete.  (3:469; 5:718Œ719).
 Zweig did not deny, or offer some clarification, on the latter 
point when he later testified.  
I therefore accept Reynolds™ as-
sertion to the extent it is consiste
nt with the credible evidence.  
Thus, I find that it is not credible that Zweig repudiated the March 5 job description (GCX 10
, item 6), the March 25 daily 
work procedures memo (GCX 8, item 7), or point 1 (RX 6) that 

Supervisor Sanders made at the June 18 meeting with the 
stockers (6:911Œ913, 1051).  What
 Zweig may have said, based 
on the credible evidence and Reynolds™ assertion, is that, 
should there be some reason a stocker cannot remain after 2:30 
p.m. on occasion to complete his or her replenishment sheet, 
then drop the incomplete sheet off at the supervisor™s office on 
the way out.  Such a statement 
clearly is not a repudiation of 
management™s several written and oral instructions about the important need to complete the replenishment sheet before 
leaving.  As Sanders told all 
the stockers (including Reynolds) 
on June 18 in point 1 (RX 6, bold in original):
  1. Stockers are to ensure that they had
 [have] 
com-pleted their
 replenishment for that day before they leave.  
It is their responsibility to check to make sure are [all or 

their] circles were stocke
d and any scratches announced 
before they leave.  It is not the late stocker™s job to com-
plete their work so that they can leave at 2:30.
  Mitch Zweig confirms that such
 is the duty of the regular 
stockers and that late stockers 
do not perform the work of the 
regular stockers.  (7:1231Œ1233, 
1280).  As Sanders (6:913, 
1051) and Zweig (7:1231Œ1232) explain, late stockers remain 
and fill the circles called out by
 the order selectors who work 
after 2:30 p.m. on work generate
d after the regular stockers 
have gone.  The late stockers do not work from the replenish-
ment sheets.
 Recall also that there are only four (4) late stockers for the 
entire warehouse, one for each ma
jor section, w
ith an average 
of five regular stockers per major section.  (6:912Œ913, Sand-
ers).  Neither Reynolds nor the 
Government suggests how, if all 
regular stockers stopped work at
 2:30 p.m. and clocked out, 
leaving incomplete replenishment sheets, these four late 
stockers could do their own work plus all the remaining work 
left by all the regular stockers
.  That would have one late 
stocker ﬁtrying to cover an area th
at we have four (4) or five (5) 
[regular] stockers in.ﬂ  (6:913Œ9
14, Sanders).  Obviously, the 
point is made by management in the Position Description, item 
6 (emphasis added)ŠﬁResponsible for 
completing
 replenish-ment sheets 
daily . . . . 
Completed replenishment sheets are 
turned in daily to Supervisor™s office,ﬂ (GCX 10); in item 7 of 
the March 25 Daily Work Procedures (GCX 8); and in point 1 
(as quoted earlier) made by Supe
rvisor Sanders when he met 
with all stockers on June 18 (RX 6; 6:911Œ913, 1051).  And to 

remain beyond 2:30 p.m. the stoc
kers did not have to obtain 
permission to work overtime.  If overtime is abused, Sanders 
 FLEMING COS. 225explains, that is addressed separa
tely.  Zweig testified that he 
can make a preliminary determ
ination whether someone has 
abused overtime pay by checki
ng on the number of units of 
work done by the employee that day.  (6:913, 1041Œ1042, 
Sanders; 1051; 7:1233, 1280, Zweig).
 Reynolds testified (as did others
) that serving as a substitute 
stocker in an unfamiliar section is not as easy as stocking in 
one™s regular section.  (3:460Œ461).  No doubt that is true, and 
perhaps that contributed to Reynolds™ failure to complete her 
replenishment sheets.  Even if 
the benefit of doubt is extended 
to Reynolds (that she sincerely 
thought it proper for her to stop 
at 2:30 p.m. and to leave the balance of her work for the late 
stocker), the counterpart also appliesŠthe benefit of doubt 
(purity of motive) is extended to Fleming in view of all the 
written and oral instructions about this topic.  Perhaps Fleming 
could have cut Reynolds some sl
ack in view of her unfamiliar-
ity with Edwards™ section.  
Had Reynolds made only one or 

two errors, perhaps Fleming 
would have been lenient.
 The extensive nature of Reynolds™ mistakes, however, ap-
parently angered Warehouse Mana
ger Strait.  Strait appeared 
angry when he read the warning to Reynolds, and in the meet-

ing he accused her of sabotage.  Implying that she was intimi-
dated, Reynolds testified that she asked no questions.  (3:459Œ
460, 464Œ467, 470Œ471).  Strait™s angry appearance, while 
unprofessional, may well be explai
ned by what he apparently 
viewed as a deliberate disregard of standing, explicit instruc-
tions.  There is testimony about a certain laxity of enforcement 
of rules in general.  Recall the observations which Aldridge 
made in the fall of 1996.  Indeed, Annette Bland testified that 
as a stocker in 1996 she would throw away some of her replen-
ishment sheets, and that even in 1997 there were times that, if 
she did not finish, she waited until finishing the work the next 
day before submitting her replenishment sheets.  (2:265Œ266).  
[As to Bland, in a couple of para
graphs I mention the discipline she received for this in May 1997.]  Recall, however, Mitch 

Zweig™s testimony that, on bei
ng promoted to leadperson in 
January 1997, he set about to 
subdue the laxity dragon.  
(7:1279).  Nothing done by Bland in 1997, particularly after 
Sanders™ June 18 meeting with the stockers, is shown to have 
been anywhere near the extensive set of mistakes detailed in the 
written warning delivered to Reynolds on August 25.
 Before returning to the warning and item 2, I must note 
Zweig™s testimony that it is important for stockers to submit 
their completed replenishment sheets daily in order that he can 
check and see what work the stocker did that day.  (7:1240).  
And as Sanders adds, it is so that supervision can check the 
work for accuracy.  (5:865).  One wonders whether Zweig and 
Sanders did this for each day th
at Reynolds substituted.  If so, 
did they find that she was not submitting her replenishment 
sheets daily?  If so, they could 
have told her, discussed any 
problems with her then, and perhaps have avoided the unpleas-
ant events we see here.
 I note that Sanders concedes that, at times, stockers forget to 
turn in their replenishment sheets at the end of their shift, but 
that, in such cases, they generally do so the first thing the next 
morning.  (6:930).  Even so, warnings have been given for this 
in past years (RX 15 to Ceolia McRae on 11Œ18Œ94; RX 14 to 
Herman Whitten on 4Œ20Œ95; and RX 29 To Steve Puckett on 
12Œ5Œ95), and Annette Johnson [Bland] received an interview 
(RX 32) on May 13, 1997 for failing to turn in her replenish-
ment sheets.  Next time, she wa
s told, a written warning would 
issue.  Isaac L. Lias was issued a written warning (RX 34) for, 
among other problems, failing to complete his replenishment 
sheets daily.  The attachment instructs him, in relevant part, 
ﬁStay at work until all replenishment sheets for that day have 
been pulled and turned in to the 
section supervisor.ﬂ  Lias is 
one of those named on Gaither™s list of the ﬁHardened Hearts 
And Minds.ﬂ  The complaint does 
not name Lias as a discrimi-
natee in any respect.  Turn 
now to discrepancy number 2.
  2. A check was done on one of your daily replenish-
ment sheets for accuracy on pulling your replenishment 
lines.  There were two lines that you had keyed in as com-
pleted but the mdse with designated pallet tags were [was] still in reserve location instead of the pulling slot.  This 
would lead to serious problems in locating the mdse and 
possible line out of the item since the reserve location 
would no longer be listed in the computer.  Keying in pal-
let tags on replenishment lines
 without moving the mdse 
into the slot is considered as falsification of company re-
cords (production) and is listed in the company™s work 
procedures (1/15/97) [Rule XXII.2.C.; GCX 3 at 8] as a 
serious offense which could lead to further discipline up to and including termination.
  Zweig testified that the foregoing is what he found in the 
area which Reynolds stocked ﬁthat day.ﬂ  (7:1269, 1271, 1303).  
He traced the entries she made on the computer.  (7:1270).  
Taking Reynolds™ replenishment sh
eets, Sanders also visually 
checked and found several cases still in the storage area even 
though they had been keyed [into the computer] as having been 
moved to the pulling slot.  The replenishment sheets were the 
responsibility of Reynolds.  (6:924Œ925).
 Reynolds does not believe that she made this keying error.  
(3:461).  However, Reynolds adm
its that ﬁScott,ﬂ one of the 
ﬁlumpers,ﬂ14 helped her that week, that under her direction, 
Scott would handle some of the replenishment sheets and 
would put some of the items into the pulling slots.  Reynolds 
thought Scott had done ﬁa pretty good job.ﬂ  (3:461Œ463).  On cross examination Reynolds cont
ends as to paragraph 2 that (5:721Œ722):  I didn™t do it.  Because when I was given this write-up, no-

body gave me anything to prove to me that I had made this 
mistake.  All they gave me was this [GCX 11] saying that I 
did it, but there was no proof that I did it and I have been 
stocking for a pretty good while and I think I do a pretty good 
job.  You know, I™m not saying that I don™t make mistakes, 
because I™m human, I do make mistakes.  But I don™t know if 
I™d done it.  I just can™t say I did do this.
  Responding to questions, Reynolds
 asserts that no one took 
her to the section and showed he
r the evidence, nor did she go 
out there to inspect the evidence.  (5:721).  Of course, these last 
                                                          
 14 ﬁLumpersﬂ are not payroll employee
s of Fleming.  They appear to 
be independent contractors who assi
st in unloading trucks.  (6:1079, 
1096; 7:1175). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226two questions and answers appear to be an exercise in silliness.  
The allegedly defective work 
occurred on Friday, August 15, 
but the warning interview was being conducted 10 days laterŠ

mid-afternoon of Monday, August 25.  There is no evidence 
that Fleming preserved or photog
raphed the physical conditions 
as the police might do of a crime scene.  That is, Fleming™s 

normal business operations during the week of August 18Œ22, 
and Monday August 25, presumably eliminated any possibility 
that Reynolds could have gone out late on August 25 and found 
the physical conditions that allegedly existed 10 days earlier.
 Zweig testified that he also spoke at the meeting, trying to 
explain what had been found and the methods used.  This in-
cluded showing Reynolds the ﬁc
omputer generated printout 
sheet and the replenishment sheets and everything that we had 
together.  I™d shown her the sheets that I found and then I™d 
shown her the markings on the replenishment sheet, the list that 
I generated off the computer.ﬂ 
 Reynolds asked no questions 
respecting any of the documenta
tion.  Actually, Zweig only 
ﬁtried toﬂ show these matters to Reynolds because ﬁshe wasn™t 
responsive to even want to see th
em.  She said, ‚I don™t have to 
see them, I don™t need to 
see them.™ﬂ  (7:1293, 1301Œ1302).  
Reynolds did not testify at the rebuttal stage and deny or ex-
plain these specifics given by Zw
eig, although she had asserted 
generally, as quoted above, 
that no one had showed her any 
proof that she had made the errors.
 Unlike trial evidence respecting the final warning, which I 
cover later, neither Fleming nor
 the General Counsel offered 
the supporting documentation for the warning (GCX 11; RX 7) 
here.  In effect, the situation 
here is Reynolds™ word against 
Fleming™s.  Fleming asserts; Reynolds denies.  That standoff 
does not get the Government over the procedural hump of 
demonstrating, prima facie, an
 unlawful motive.  The General 
Counsel needs to expose deficiency 
item 2 to be false.  Even if 

Reynolds™ denial somehow were
 sufficient to do that [com-
bined, for example, with an unf
avorable demeanor projected by 
Zweig), Reynolds™ account is damaged by her admission that a 
lumper, handling the replenishment sheets, assisted Reynolds 
by filling some of the pulling sl
ots.  The lumper, ﬁScott,ﬂ did 
not testify.  The Government™s
 evidence fails to get over the 
procedural hump respecting defici
ency item 2.  Turn now to 
alleged deficiency item 3.
  3. Mdse was found in two locations behind the line 
that you had keyed to the pulling slot but had failed to use 
the white tags to indicate such action as set forth in the 
white tag program (3/14/97) [RX 36].  This program was 
set forth [as Sanders testified,
 5:857; 6:925] to distinguish 
slot overflow mdse that had 
been keyed to the slot from 
the mdse that is still assigned to a reserve location.
  Asked about this alleged de
ficiency, Zweig testified 
(7:1271):  Well, that [the] printout that shows all of the daily 

moves[,] the pallet tag numbers
 are listed on that sheet.  
[That printout, or sheet, is not in evidence.]  The pallet tag 

numbers were behind the Rese
rve, the cases were behind 
the Reserve, but there was no white tag on that freight.  
That pallet tag number was still showing and it was the 
pallet tag number that matched the pallet tag number on 
her daily key sheet.
  Sanders confirms, adding that 
a late stocker would not know 
if product is overflow if it is not tagged.  ﬁThere™s not a tag on 
there indicating where that merchandise needs to go to.ﬂ  
(6:925Œ926). As Reynolds herself explains 
(similar to the example given 
by Sanders at 5:857; 6:925), if a pallet has 30 cases, but the 
pulling slot can hold only 14 cases
, then the extra 16 cases, the 
ﬁoverflow,ﬂ is placed in reserve ﬁbehind the line.ﬂ  (3:463).  As 
cases are removed from the slot, replacement cases can be 
pulled from behind the line and moved to the slot.  The key 
point is that Fleming™s white ta
g system [RX 36] is designed to 
show that that group of cases behind the line already has been 

keyed into the computer as part 
of the group placed in the slot.  
It is part of Fleming™s inventory tracking system.
 Reynolds essentially admits this allegation, but defends on 
two grounds.  First, and as noted
 earlier, she regularly stocked 
in Cosmetics where white tags were not used.  Second, she 
marked the tag, and stockers were still familiar with the old 

system and the late stocker wo
uld know that the marked tag 
meant that the product in reserve was already keyed into the 

computer as part of the group
 in the slot.  Thus (3:464):
  I guess at the time I didn™t realize, you know, that I was 
supposed to use the white tags [this is essentially saying 
that she paid no attention at the training sessions simply 
because her department, Cosmetics, did not use the white 
tags], but I didŠI did put them behind the line and the 
original tag I would draw a 
line through it and leave that 
number of the slot on that item so the next person if I™m 

gone home and that slot has ran down they would still 
know to come and pull the merchandise out so I don™t see how I would be sabotaging anything of that nature.
  On cross-examination Reynolds continues (5:723):
  I left the original tag on it with that number on it so that I 

would know to put it [the overflow cases sitting in reserve 
behind the line] into the slot when it [the slot] got low 
enough [with the same type cases as those sitting behind 
the line] for me to put it in.
  ﬁQ. Ms. Reynolds,ﬂ Fleming™s c
ounsel then inquired (5:723), 
ﬁin doing what you just describe
d, how would a late stocker 
then know where that merchandise should go?ﬂ  [Recall Sand-
ers™ testimony, cited above, th
at a late stocker would not know that product is overflow if it is not tagged.]  Reynolds answered 
as follows (5:723Œ724):
  Oh, they would know because we just had gotten off into 
using the white tags, we were very familiar with using the 
regular tags, putting the merchandise behind the line and 

we would just use the regular tags that they use from re-
ceiving and just put the left 
over amount behind the line.  
We just had really gotten off into using the white tags so 

everybody was still familiar with the regular tags.
  The late stockers may have still been familiar with the old 
system of using the regular tags, 
but it is silly for Reynolds to 
suggest that it was only recently
 that the staff had begun using 
 FLEMING COS. 227the white tags.  Zweig explained the White Tag Program (RX 
6) to the stockers, specifically including Vessie Reynolds, and 
distributed copies of the program memo to each of them, on 
March 14 (7:1235Œ1239, 1283; RX 37)Šjust about exactly 5 
months earlier than the incident in question here.  As the 
stockers had been working with the white tag system for 5 
months, it seems only l
ogical that a busy late
 stocker, not see-ing a white tag on the facing case in a group of cases sitting in 
the reserve behind the slot, might not get close enough to check 
and see whether makings from the old system were on the regu-
lar tag.  In short, Reynolds wa
s zigging when everyone else was 
zagging.
 But, the General Counsel argues (Brief at 18), not everyone 
else was zagging because Annette Bland testified that on occa-
sion she has forgotten to use wh
ite tags, yet Zweig merely re-
minded her to put them on, and she ﬁwas never disciplined for 
failing to use white tags (368).ﬂ 
 The General Counsel distorts 
Bland™s testimony.  Bland testified that on some occasions 

when Zweig came through he saw that she had not put on some 
of the white tags.  He reminded her to do so before she left for 
the day.  (3:368).  Bland was an open supporter of the Union.  
(2:274; 3:337Œ338, 354).  Under her maiden name, Annette 
Johnson (2:256Œ257, 269), Bland is named on Gaither™s list of 
those with ﬁHardened Hearts 
And Minds.ﬂ  Had Zweig passed through where Reynolds was substituting and seen that some 
white tags were missing, nothing indicates that [as of August, as distinguished from Novembe
r] he would not have reminded 
Union supporter Reynolds, as he
 has reminded Union supporter 

Bland, not to forget her white ta
gs.  That situation is entirely 
different from the situation here
Šwhere Reynolds had already 
gone home and the missing white tags constituted only one of 
several problems. Disciplinary Interviews for white
 tag-violations issued on 
June 19, 1997 to Thin Nguyen (RX 16) and to Bill Pattat (RX 
17), neither of whom wore an
y union insignia.  (6:1038Œ1039).
 To close this point, it appears that the Government, once 
again, has failed to surmount the procedural hump.  Had the 

white tags been the only problem, perhaps Fleming would have 
issued Reynolds nothing more than a disciplinary interview as a 
wake-up notice.  The Government has failed to show, prima 
facie, any unlawful motivation as to deficiency number 3.  Turn 

now to alleged deficiency number 4 (which has a tag-along 
paragraph about Monday, August 18).
  4. Your replenishment sheets from the previous day 
were found on a pallet in 12 aisle.  Two lines had been 
pulled but were never keyed in.  There were no other 
marks on the sheets to indicate that the replenishment lines 

had been pulled.  All replenis
hment moves are to be keyed 
in daily and the replenishment sheets are to be turned in 

daily at the end of the shift as outlined in the stocker™s job 
description (3/5/97) [GCX 10, item 1] and the Daily Work 
Procedures (3/25/97) [GCX 8, item 7].  Keying the pallet 
tags on a daily basis is very important in maintaining accu-
racy in our replenishment system.  Sheets found lying in 
reserve from a previous day c
ould be considered deliberate 
discarding of production documents which is a serious of-fense in our company™s work procedures [Rule XXII.2.D.; 
GCX 3 at 8] and could lead to further discipline up to and 
including termination.
 On Monday, August 18, you were stocking back in 
your section in the Cosmetic room.  You failed to turn in 
your replenishment sheets at the end of the day.  There 
were 23 replenishment pulls th
at were completed but were never keyed in.  This has th
e same implications as men-
tioned in #4 above. 
 Zweig testified that he found 
Reynolds™ replenishment sheets 
on a pallet in Aisle 12.  (7:1272)
.  Sanders explains that when 
they could not find Reynolds™ replenishment sheets as having 

been submitted from the previous day [it is unclear whether the 

ﬁprevious dayﬂ was Thursday, August 14, or Friday, August 
15], Zweig went back and found
 her replenishment sheets on a pallet in Aisle 12.  Sanders then checked regarding the two 
lines pulledŠproduct that had been physically ﬁmoved from 
the storage to the pulling slot but had not been keyed in.ﬂ  
Sanders went to the locations in
volved and personally observed 
the situation.  (6:926Œ927).
 Reynolds testified that she does not have ﬁany recollectionﬂ 
of having left her replenishment sheets in Aisle 12.  Continu-

ing, Reynolds asserts (3:465):
  I keep my replenishment sheets stapled together.  Al-
though this young man [ﬁScottﬂ the lumper, apparently] 
was helping me and I had to take them loose and I let him have one at a time and like I say he would pull the items 
down low.  He was giving them back to me so I would 
stack them up and staple them back together so I don™t un-
derstand how that could happen.
  As to the part about sheets found ﬁlying in reserve,ﬂ Rey-
nolds likewise has no recollection of that.  (3:466).  Respecting 
the ﬁdeliberate discarding,ﬂ Reynolds asserts that such is when 
Strait accused her of ﬁsabotaging inventory.ﬂ  She would never 
do anything to hurt her job, Reynolds testified.  (3:465Œ467).  
Reynolds does not specifically address the asserted failure to 
submit her replenishment sheets for Monday, August 18.
 Crediting Zweig, and also Sanders, I find that Reynolds in 
fact left her replenishment sheets on a pallet in Aisle 12 where 
Zweig found them.  Paragraph 4™s reference of sheets found 
ﬁlying in reserveﬂ apparently is a reference to the same sheets 
found on the pallet and not to a second incident of other sheets 
found in a separate location.  
The fact that in 1996 Annette 
Bland may have discarded her sh
eets is irrelevant to the new 
conditions in 1997.  As Bland 
asserts, in somewhat ambiguous and incomplete testimony (2:266), what she did then was be-
fore the new system was installed.  In any event, as already 
noted, on May 13, 1997 Bland was given a disciplinary inter-
view (RX 32) for failing to turn
 in her replenishment sheets, 
and was warned that the next time a written warning would 
issue.
 Earlier, on April 7, Isaac L. Lias [one of those on Gaither™s 
list of ﬁHardened Hearts and Mindsﬂ] was given a written 
warning (RX 34) for, in part, failing to turn in his replenish-
ment sheets.  Despite his presence
 on Gaither™s list, Lias is not 
named in the complaint as a discriminatee respecting either this 
warning or anything else.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228To some extent the evidence concerning deficiency para-
graph 4 repeats that already su
mmarized regarding deficiency 
number 1.  Having credited the accounts of Zweig and Sanders here, I find no unlawful motivati
on respecting item 4.  That 
includes the matter for Monday, August 18, which the parties 
did not specifically address at tr
ial.  To the extent Reynolds™ 
assertion (3:466) that she has always turned in her replenish-
ment sheets is a denial of the Aisle 12 matter, I do not credit 
her.  If it is a denial of the Augus
t 18 matter, I find it immaterial 
as to the issuance of the warning.  As Fleming offered no trial 
evidence respecting Monday, August 18, Reynolds™ assertion 
could be considered as rebutting that last ﬁtag-along,ﬂ or foot-
note, paragraph.  But that paragr
aph is merely a footnote to the 
warning which, I find, would have issued even had there been 
no reference to the August 18 matter.
 (2) Conclusions Respecting deficiency paragraphs 1 through 4 of the August 
25 warning, I have credited Fleming™s evidence over that of the 

Government.  Because the General Counsel failed to show, 
prima facie, that a moving r
eason for Fleming™s August 25, 
1997 issuance of the written warning (GCX 11; RX 7) to Ves-
sie Reynolds was her activities on behalf of the Union, I shall 
dismiss complaint paragraph 17(a).
 c. The final warning of November 26, 1997
 (1) Introduction Following her August 25 receipt of the written warning (GCX 11; RX 7), on October 24 Vessie Reynolds received [as 
mentioned earlier] a disciplinary 
interview (RX 8, not alleged 
in the complaint) for (1) dela
yed submission of replenishment 
sheets and (2) inconsistent completion of forklift checklists.  
Recall that on that same Octobe
r 24 Reynolds was transferred 
from her stocker™s position in Cosmetics to be a ﬁfloatingﬂ 

stocker.  (GCX 63).  [The complaint does not attack the transfer 
as unlawfully motivated (3:471; 6:1033), and the Government 
seeks no finding respecting it.]
 A ﬁfloatingﬂ stocker is a stocker not assigned to a specific 
area or department, but a stocker who, as the term implies, fills 
in for other stockers who are absent because of illness, vaca-
tion, or other reasons.  (1:108Œ109; 3:471; 6:1048Œ1049; 
7:1234).  The stockers™ job de
scription (GCX 10) applies 
equally to floating stockers.  (7
:1234, Zweig).  For several rea-

sons a floating stocker™s job is more difficult than the work of a 
regular stocker.  First, the ﬁfloaterﬂ is unfamiliar with what has 
been going on in the section.  Sec
ond, it takes time to learn the 
new section.  Third, there is a lot of accumulated work to be 

done when the regular stocker has 
not kept up his section.  This 
has to be done while responding to the calls by order selectors 
and those made over the intercom.  (2:273, Bland; 4:642Œ644, 
Anthony).
 Notwithstanding the greater difficulty of a floater™s job, the 
Government, as noted, does not attack the economic basis for 
the reduction of one stocker in 
Cosmetics, the selection of Rey-
nolds as the stocker to be transferred, or her October 24, 1997 
transfer to the position of floating stocker.
 A month after her October 24 transfer, Reynolds was given a 
final written warning, dated November 26, 1997.  (GCX 13; 
RX 3).  The copy (GCX 13) give
n to Reynolds consists of a 
cover page (the warning proper) w
ith text and the signatures of 
Warehouse Supervisor Doug Sanders and Leadperson Mitchell 
A. Zweig (with Dennis Strait 
and Sanders signing that Rey-
nolds refused to sign) plus two pages of alleged discrepancies 
in work performance described in paragraphs numbered 1 to 6.  
The discrepancies assertedly were found by Zweig in a check 
made for the period of November 10 through 25.  Human Re-
sources Manager Gaither (6:952) 
prepared the cover page, and 
Sanders prepared pages 2 and 3.  (6:952; 7:1267).
 Zweig testified that he perform
ed the review of Reynolds™ 
section.  On showing the paperwork to Supervisor Sanders, 
Sanders inspected some of the matters right then, and then took 
the paperwork.  (7:1266Œ1267).  Sanders testified that he inves-
tigated the matter, formed a 
recommendation for management 
as to the appropriate discipline, and conferred with manage-

ment concerning the proper discipline.  (6:951, 977Œ979).  
Asked as to what triggered his 
investigation, Zweig testified 
that it was the sight of a lot of 
freight, on pallets, on the floor in 
the section where Reynolds was substituting and after she had 
left for the day.  This was Monday, November 10, Reynolds™ 
first day to substitute in the section.  Seeing other problems as 
well, Zweig decided to keep his eye on the area for the rest of 
the week.  (7:1256Œ1257).  Zweig asserts that a late stocker 
would not have left all the pallets on the floor because they 
simply pull a pallet and put it into a slot.  Neither would order 
selectors have been the cause of the mess because they do not 
operate the equipment needed to pull pallets off the racks and 
put them on the floor.  (7:1257Œ1258).
 The work examined was that which covers the third and 
fourth weeks, plus 2 days into
 the fifth week, after Reynolds 
had been transferred to the more demanding work of a floater.  

In other words, only Reynolds™ work her first 2 weeks as a 
floating stocker was not examined (or at least not covered by 
the warning).  Fleming™s file copy (RX 3) [also bearing the 
signature of Distribution Manager Mark Aldridge dated De-cember 1] has 45 pages, with the last 42 pages (4 through 45) 
being the supporting documentation.
  The array of management 
representatives facing Reynol
ds in Warehouse Manager Dennis 
Strait™s office for this final wr
itten warning were
 Strait, Ware-house Supervisor Doug Sanders, a
nd Leadperson Mitch Zweig.  
(3:484Œ485; 6:980).  The warning was delivered to Reynolds 
on Wednesday, November 26, a fe
w minutes before her shift ended at 2:30 p.m.  (3:484).
 Sanders read the final warning (pages 1 through 3) to Rey-
nolds.  (3:484, 486; 6:952Œ954, 980).  Reynolds asked no ques-
tions until Sanders had finished, when she asked Zweig for a 
copy of the warning.  (3:486Œ488; 5:729Œ730; 6:953, 956, 981, 
983).  She was given a copy of the first 3 pages (GCX 13), but 
not (3:491Œ492, Reynolds) of the 42 pages of documentation 
because, Sanders asserts (6:953), she did not request a copy of 
that.  On the other hand, neither did Sanders offer a copy of the 
42 pages to Reynolds.  (6:1035
Œ1036).  Sanders testified that 
the documentation was not attached
 to the three pages of the 
warning, but was sitting there on the table.  (6:954, 980).
 Actually, there is no evidence that Sanders, or anyone, in-
formed Reynolds that the stack of 42 pages sitting on the table 
(separated from the 3-page warning) was the supporting docu-
 FLEMING COS. 229mentation for the warning.  
Asked how Reynolds would know 
to ask for copies of the suppor
ting documents, Sanders replied 
that ﬁthe actual supporting evidence is kept in her personnel 
file.ﬂ  (6:953).  The answer 
apparently means that Fleming 
charges employees with such knowl
edge and that if they want a 
copy they have the burden of asking for one.  Reynolds asked 
no questions because, as she explains, she felt that, with the 
warning in typed form, and in the tone of voice it was deliv-
ered, the three already had made up their minds, and therefore it 
would be better for her just to listen.  (5:737).
 (2) Facts The text of the warning proper reads (GCX 13 at 1; RX 3 at 
1; emphasis in original):
  CIRCUMSTANCES: Vessie Reynolds has received previous warnings, in-
cluding a written warning on August 26, 1997 [GCX 11; 
RX 7] concerning her poor job performance and not fol-
lowing established stocking procedure.  Most recently, 
Lead Person Mitch Zweig identified several performance 
issues from November 10, 1997 through November 25, 

1997 as evidenced in the attached [pages 2Œ3] November 
26, 1997 write up.  Vessie conti
nues to be very inconsis-
tent about properly completi
ng her replenishment sheets, 
turning the replenishment sheets in daily, completing her 
replenishment daily before
 going home, pulling her 
replenishment in layers a
nd not stair-stepping, pulling 
empty pallets daily,
 and keying in product and leaving in 
the reserve.  This list is not all inclusive of the poor 

performance issues demonstrated
 by Vessie.
  WHAT THE COMPANY EXPECTS:
 The company expects all stockers to follow stocking 
procedures set forth without exception.  Vessie willingly 
continues to not follow procedure, which in turn creates 
additional problems through the system.  During an inter-
view on 10Œ24Œ97 [RX 8], Vessie requested and received 
another copy of the expected work procedures.  [The 
March 25 memo on Daily Work 
Procedures is GCX 8.  
Apparently confusing that me
mo with the earlier one of March 14 (RX 36) dealing with the White Tag Program, 
Reynolds testified that Zweig gave her a copy of the 
white-tag memo on the warehouse floor one day.]  Mitch 
Zweig and Doug Sanders will cover stocking procedures 

one last time with Vessie.  Should Vessie have any ques-
tions or misunderstandings she needs to clarify now.
 Since two major concerns with Vessie™s perform-
ance have been her (1) failure to complete her replen-
ishment daily before going home and (2) not consis-
tently turning in her replenishment sheet daily.
  [sic]  
It 
will become a requirement, effective immediately, for 
Vessie to contact her Lead Person, Mitch Zweig, each af-
ternoon before going home and present her replenish-ment sheet to him. 
 This procedure will remain in effect 
until revoked in writing by Fleming management.  In case 
Mitch is absent or not available, Vessie may receive per-
mission to leave by 
Dennis Strait, Mark Henry, or 
Mark Aldridge.
  FUTURE ACTION:
 This is an all encompassing final warning.  If Vessie 
violates any procedure, company rule, or fails to follow 
through on requests of her supervisor, whether given di-
rectly to her from her superv
isor or given indirectly through the lead person, or leaves at the end of the day 
without contacting one of the individuals listed above, any 
such action may lead to separation of employment.
  Pages 2 and 3, dated November
 26 and titled ﬁVessie Rey-
nolds Bad Job Performance Issues,ﬂ
 has a preamble stating that 
the following ﬁserious stocking di
screpancies were discovered 

while Mitch Zweig was performing a check on your replenish-

ment activity for the time period of [Monday] 11/10/97 thru 
[Tuesday] 11/25/97.ﬂ  The balance of pages 2 and 3 consist of 
the 6 numbered paragraphs.  They provide as follows.
  1. A check was completed on the accuracy on pulling 
your replenishment lines.  On [Monday] 11/10/97, there 
were two lines that you keyed in as completed but the 
mdse was still in the reserve.  On 11/24/97, there was one 
line that you keyed in as complete but the mdse was still in 
the reserve.  On 8/26/97 you 
were given discipline [GCX 
11 RX 7] on this same issue and told that keying in pallet 
tags on replenishment lines 
without moving the mdse to the slot was considered as falsification of company records 
(production) and is listed in the company™s work proce-
dures (1/15/97) [Rule XXII.2.D;
 GCX 3 at 8] as a serious offense which could lead to further discipline up to and in-

cluding termination.
 2. On 11/20/97 [Thursday], you turned in your replen-
ishment sheets that were improperly filled out.  On that 
same day, the late stocker had a lot of circles in your sec-
tion.  This is an indication that you did not complete your 
replenishment for the day before
 you left.  You were given 
discipline on 8/26/97 [GCX 11; RX 7] about leaving be-

fore completing your replenishment sheets.
 3. On 11/14/97 [Friday] and 11/25/97 [Tuesday] you 
did not turn in any replenishment sheets at the end of your 
work day.  On 8/26/97, you 
were given discipline [GCX 11; RX 7] on not turning your sheets in at the end of your 
shift as outlined in the stocker™s job description (3/25/97) 
[GCX 10] and the daily work procedures (3/25/97) [GCX 
8].
 4. On 11/24/97 [Monday], the section supervisor 
[name not given, but not a supe
rvisor over stockers (6:995, 
1009Œ1010, 1048, Sanders)] reported a high number of 

circles in that section early afternoon even though there 
were only three selectors pulling at that time.  A check of 
your replenishment activity i
ndicated that there had not 
been any replenishment activity since 10 a.m.
 5. On 11/24/97, there were
 numerous pallets found in 
reserve that were stair-stepped.  The replenishment system 

is set up for the stocker to pull in layers.  There should be 
no stair-stepping if your replenishment is pulled correctly.
 6. On the indicated days an area check was done on 
your section after the end of the day.  The following dis-
crepancies were recorded:
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230A) 11/17/97 [Monday]Š pallets left on the floor white 
tag freight had not been stocked cut box tops lying around 
in the section
 B) 11/18/97 [Tuesday]Šwhite tag freight was still not 
stocked cut box tops still left in the section
 C) 11/24/97 [Monday]Š stair-s
tepped mdse numerous 
empty pallets left in reserve
  Respecting accusation number 1 
(merchandise keyed in as 
being moved on two dates, November 10 and 24, but in fact was still in reserve), Reynolds a
sserts that Sanders did not take 
her out on the floor and show her the errors, and Reynolds does 
not believe she made them.  (3:486Œ488).
 There is a partial problem here with the evidence and the 
briefing.  Neither party, either 
at trial or on brief, adequately 
correlates the ﬁsupportingﬂ (6
:974, Sanders) documentation 
(RX 3 pages 4Œ45) to the six numbered paragraphs of the dis-
crepancy listings on pages 2 and 3 of the warning.  [Actually, 
pages 16Œ37 and 39Œ44, certain replenishment sheets, appar-
ently are merely illustrative rather than work discrepancies 
cited in the warning.  (7:1263Œ
1265, Zweig).  Sanders merely 
confirms that the pages were present when he issued the warn-
ing.  (6:973Œ974).]
 As for Reynolds™ trial complaint that, on November 26, 
Sanders did not escort her out to the area and show her the defi-
ciencies, there is no evidence that such deficiencies (particu-
larly the ones several days old) would still have existed the 
afternoon of Wednesday, November 26.  Nor is there any evi-
dence that the computer screens for those dates still could have 
been accessed, printed, and studied.
 Reynolds™ trial protest is unde
rstandable.  Who could re-
member all the computer keystr
okes, and freight handling, done 
days earlier.  Even more, wo
rking from such a disadvantage, 
how would Reynolds, or anyone, have been able to have dis-
proved the accusations (findings, actually, of management since 
the meeting was not to obtain he
r version, but to deliver the 
warning) against her?  Had she not been intimidated by the 
appearance (warning already typed) of a ﬁdone deal,ﬂ the 
ﬁtoneﬂ of the meeting [impressing her as, apparently (5:737), 
hostile], and the imposing array of three management represen-
tatives opposing her, she possibly could have obtained more 
specifics by asking for the doc
umentation and questioning them 
on the spot about the entries and documents.
 As to accusation number 1, neither Zweig nor Sanders gives 
supporting testimony, or even points to the documentation that 

allegedly supports mana
gement™s deficiency finding number 1.  
Consequently, Reynolds™ denial
 is the only positive evidence 
on the point.  This does not nece
ssarily prove discrimination.  
[Sanders denies any unlawful mo
tive.  (6:1050).]  It merely 
means, at this point, that no record basis is shown for manage-
ment finding number 1.
 Turn now to alleged discre
pancy number 2.  Did Vessie 
Reynolds submit impr
operly completed replenishment sheets 
on Thursday, November 20?  Reynolds asserts that no such 

sheets were shown to her (3:488
), and as earlier summarized, 
that fact is not disputed.  This asserted discrepancy appears to 
be based on supporting pages 4 through 10 (of RX 3) which 
improperly contain lines drawn th
rough some of the entries.  
The lines are not supposed to be
 there.  (7:1258Œ1259, Zweig).  
Reynolds does not recall 
placing the lines there.  (5:734).  I find 
that Fleming had a reasonable ba
sis for including discrepancy 
number 2 as a ground supporting the final warning.
 Respecting discrepancy number 3, Zweig testified that he re-
ceived no replenishment sheet from Reynolds for Friday, No-
vember 14, and that page 11, of
 RX 3, is his supporting docu-
ment.  (6:961; 7:1240, 1261Œ1262, 1285Œ1286, 1300).  Page 12 
shows the same for Monday, November 24.  (6:962; 7:1262, 
1286).  Although the sheet is dated November 25, when Zweig 
prepared it the date covered is fo
r the previous day.  (7:1286).  I 
therefore find that Fleming intended for the warning to list 
November 24 rather than November 25.  Reynolds ﬁwould sayﬂ 
that she submitted her sheets.  (3:492Œ493).  Finding that Rey-
nolds failed to submit her sheets 
that day, I find that Fleming 
had a basis in fact for its 
alleged discrepancy number 3.
 Discrepancy number 4.  Neither the section nor the section 
supervisor is identified.  The a
sserted ﬁcheck of your replen-
ishment activityﬂ apparently is referenced in Zweig™s brief 
description (7:1262Œ1263) of RX 3 at pages 13Œ15.  Supporting 
page 13 is the ﬁShift Summary.ﬂ  A part of it shows the 
stockers by name and number. 
 Reynolds is listed as number 
844.  In the next column is the number of palletsŠ66Šthat she 
ﬁkeyed outﬂ that Monday, Novemb
er 24, and the time, in min-
utes (483) that she worked that day. (RX 3 at 13; 7:1262).  A 
hand printed ﬁ7.55 hoursﬂ appears beside the 483 minutes.  
[483 minutes equal 8.05 hours on the standard 60 minute sys-
tem.  The 7.55 number (a bit over 7 and one half hours on the 
100-unit system) apparently is reached by subtracting a 30-
minute lunch from 8.05 hours.]
 Before going further, I make these brief notes about the shift 
summary™s report of all the stockers that day, even though the 
testimony does not.  Of 18 stoc
kers listed (excluding Zweig and two who have no units recorded despite time worked), 5 keyed 
out fewer pallets than did Reyn
olds, 2 had the same number, 
66, and 10 had a higher number (with 108 being the highest, at 
511 minutes worked, and 100 being the second highest, at 509 

minutes worked).  The average of the 10 highest is 85, and the 
average of all 18 (again excludi
ng Zweig and the other two) is 70.1.  The lowest, a 2, was done by stocker 853, Bolton, who 

actually worked 511 minutes that
 day.  The record does not 
show what Bolton did besides his 
two pallets, nor does it show 
what Bentley, at 511 minutes 
and no pallets, or Kail at 337 
minutes and no pallets, did whil
e they were on the clock.  The 
point is that Reynolds™ figures, while not among the best, indi-cate that, in comparison with all stockers working that day, she 

produced at only slightly below averageŠand that is without 
factoring in the extra difficulty she faced as a floating stocker 
working in an unfamiliar section.
 The record does not show whether those producing at Rey-
nolds™ level or below also received warnings for their produc-tion that day.  Zweig testified th
at 80 to 100 ﬁpullsﬂ is average 
with the 100 number actually being better than average if done 
in 8 hours.  (7:1281).  Either the shift summary for November 
24, 1997 reflects abnormally low numbers, or Leadperson 
Zweig needs to recalculate the numbers for a representative 
period to obtain a standard averag
e.  In short, Zweig may here 
be judging Reynolds against a my
thical standard of about 90 
 FLEMING COS. 231pulls for 8 hours, when the real average for Fleming™s stockers 
is about 70.  Even if 80 pulls is
 treated as the low end of an 
acceptable range, the number of 80 is a good bit more than 

Fleming™s actual average.
 Turn now to RX 3 at pages 14 and 15.  These pages report-edly show pallets moved as of, 
apparently, 2:28 p.m., and as-
sertedly (6:962Œ963, Sanders; 7:
1263, Zweig), by Reynolds.  
Someone, presumably Zweig, to
taled (hand notation) the num-ber of pallets as 66 (RX 3 at 15), with the last time entry of 
ﬁ1000315ﬂ apparently meaning 15 
seconds past the hour of 
10:03 a.m.15  Although, as noted, bot
h Sanders and Zweig as-sert that pages 14 and 15 are Reynolds™, in fact neither her 
name nor her stocker number is li
sted on either page.  Actually, 
pages 14 and 15 easily could be 
the pages of stocker Pattat, 
number 808, who also pulled 66 pall
ets that day, or of stocker 
Richardson, number 843, who likewise pulled 66.  (RX 3 at 
13).  The only affirmative evid
ence linking pages 14 and 15 to 
Reynolds is Zweig™s testimony 
(7:1263) that he observed the deficiencies, noted on pages 14 and 15, when he toured her 
assigned section, plus Sanders
™ generalized testimony (6:978Œ
979) that he also checked the reserve areas noted in the docu-
mentation submitted by Zweig.  
[The Government did not test 
these assertions at trial, and 
does not argue that the pages are not shown to be those of Reynolds.]
 But if pages 14 and 15 are those of Reynolds, and if her last 
replenishment activity occurred at
 10:03 that morning, what did 
she do between then and her quitti
ng time of 2:30 p.m.?  Flem-
ing implies that she did nothing.  Reynolds credibly testified 
that she worked hard that day as a floater in the section of 
stocker Kenny Kimbrell.  (3:493Œ494).  She offers no explana-
tion as to why the printout of pages 14 and 15 would show no 
replenishment activity by her afte
r 10:03 that morning, or what 
she would have done the rest of her shift.  On the other hand, 

Fleming offers no explanation of
 how Zweig, surely by 1 p.m., 
would not have seen that Reynolds (supposedly) had stopped 
work at just after 10 a.m., particularly if she was just sitting 
around polishing her fingernails.
 The assertion in Fleming™s accu
sation number 4 about circles 
is unsupported by any credible evidence.  To the extent Sand-
ers™ generalized testimony is in
tended to support it, I find it far 
too generalized to do so.  As I credit Reynolds™ positive testi-
mony that she worked hard that day, I further find that she 
worked hard at whatever duties would not have been reflected 
on page 15 after 10:03 that morning.  As Reynolds™ positive 
testimony has more substance than the air castles built by Flem-
ing, I find no credible record evidence to support alleged dis-
crepancy number 4.  Thus, I 
find, Fleming had no reasonable 
basis for its assertions
 in accusation number 4.
 Discrepancy number 5.  This 
accusation is based on observa-
tions which Zweig made in the 
section that Monday, November 
24, as reflected in the comments 
he noted on RX 3 at pages 14 
and 15.  (7:1263).  These reco
rded observations assert that 
Zweig found some 16 empty pallets in the reserve areas, and 9 
                                                          
 15 No testimony explains the numbers.
  And the lawyers, on brief, do 
not stoop to articulate their interpre
tation of these mundane details of 
the exhibits.  That process of analysis apparently would be beneath 
their lofty dignity. 
pallets ﬁstair stacked,ﬂ or ﬁsta
ir stepped.ﬂ  [If cases are not pulled in layers, as required, but
 a few from several layers, then 
ﬁstair steppingﬂ of layers results.  (3:497; 4:616).]
 I note that although Reynolds was never asked whether she 
did the stair stepping, she knows th
at it is improper.  (3:497).  
She suggests that such could have been done by the late 
stocker.  (3:499).  Zweig disput
es that, asserting that the late 
stocker simply pulls a complete layer and puts it into a slot.  
(7:1257Œ1258).  Forklift driver Annette Bland testified that she 
recalls seeing Reynolds fill in for Kenny Kimbrell in October 
or November, and she did not see any empty pallets where 
Reynolds was working.  She would have noticed such because 
the lift drivers take empty pall
ets out to the receiving dock.  
(2:272Œ273, 277Œ278).  Reynolds doe
s not specifically address 
the matter of empty pallets.
 Reynolds credibly testified that when she comes into a sec-
tion, most of the time the regula
r stocker has not been there for 
2 or 3 days ﬁand so they™re just coming at me with a lot of work 

and I™m doing it as fast as I can
.ﬂ  (5:735).  Stocker Annette Bland credibly testified that Kimbrell fails to keep his section 
in proper order.  (2:274; 3:350Œ351).  Most telling of all, how-
ever, is Zweig™s admission (7:1286)
 that he does not recall 
performing a check of Kimbrell™s section for the week preced-
ing Monday, November 24, the day focused on here.  Thus, if 
Kimbrell left his section in a 
mess, and Reynolds was flooded 
with current work, Reynolds hardly had time to clean up the 
mess which Kimbrell had left.
 The problem facing both Reynolds
 and Bland is that they 
must recall from memory.  By c
ontrast, Zweig (I attach almost no weight to Sanders™ ﬁme tooﬂ testimony) was making daily 
notes.  [Oddly, to avoid items ge
tting ﬁlostﬂ in the computer, a 
fear expressed by Sanders (5:861
), Zweig did not promptly tell 
Reynolds about the discrepancie
s he was noting.  He could have done so and Fleming still ha
ve given her a warning.  In-

stead, Zweig decided (7:1257) on November 10, the first day, 
to watch her the rest of the week, and that observation period 

expanded through the next week and then into the third week.]
 Even assuming that pages 14 and 15 are those of Reynolds, 
Zweig does not explain how he knows that the deficiencies he 
found were not problems left by stocker Kenny Kimbrell.  Even 
worse, did Zweig know that the problems had been left by 
Kimbrell but Zweig seek to la
y the blame on Reynolds?  Zweig 
and Sanders did not testify with 
a favorable demeanor in this area, whereas Reynolds and Bland did.  Finding that the dis-
crepancies did not exist, I find 
that Fleming had no basis for its 
accusation number 5.
 Discrepancy number 6.  The 
ﬁarea checkﬂ mentioned appears 
at RX 3 page 45.  (6:973Œ974, Sanders; 7:1265Œ1266, Zweig).  
The first two days (Monday and Tuesday, November 17Œ18) 
from that check are specified, plus Monday, November 24 
(which repeats the accusations 
set forth in discrepancy number 
4 already covered).
 As to the charge about Monday,
 August 17, Reynolds denies.  
(3:485).  The pallets on the floor had been left there by Kenny 
Kimbrell.  (3:485).  As for the 
white tag freight, order selectors 
and the late stocker (who work
 beyond 2:30 p.m.) frequently 
come into a section and pull me
rchandise, and sometimes they fail to key these moves into the computer.  (2:276; 3:497Œ499).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232Similarly, Reynolds always thro
ws box tops that she cuts off 
into the trash boxes.  As the late stocker does the same work as 
a regular or floating stocker, he
 could have done that.  (3:499Œ
500, Reynolds; 4:658, Anthony).  In any event, neither Lead-
person Zweig nor any supervisor
 came to Reynolds on any of 
these days, or the next morning, to advise her that she was do-

ing anything wrong.  (3:500Œ501).  Finding that Reynolds was 
not responsible for any alleged de
ficiencies, I further find that 
Fleming knew she was not responsible.  Accordingly, I find 

that accusation number 6 is without merit, and I further find 
that Fleming knew it to be false.
 (3) Discussion
 Although there are several key poin
ts in the evidence, a prin-
cipal one is the taint of ambush associated with this final warn-
ing.  While Vessie Reynolds was working hard, such as in 
Kenny Kimbrell™s section, 
Leadperson Mitch Zweig never 
came by and told her that she (supposedly) was doing anything 
wrong.  For over 2 weeks in November 1997 he never said 
anything to her about any suppo
sed deficiencies even though, ever since the first of these days, November 10, he admittedly 
had begun watching her because 
of assertedly having seen 
some problems.  Why would any
one in management, or in the 
position of management™s agent, not say anything for all these 
many days, and then management 
unload it all at a final warn-ing session with three management representatives bravely 
arrayed against a lone employee
?  After all, Warehouse Super-
visor Doug Sanders vividly descri
bes at trial the very bad con-
sequences that befall Fleming when, as a result of false infor-
mation, merchandise gets ﬁlostﬂ in the computer system.  
(5:861).  Clearly, the time to corr
ect any bad habits is quickly.
 But what of past practice?  Perhaps Fleming always am-
bushes its employees, and therefor
e did not treat Reynolds dis-
parately.  To consider this point, turn to the copies of compara-
tive discipline reports offered by Fleming in support of, and 
earlier discussed in conjunction 
with, the warning of August 25, 
1997.  [No additional comparative discipline was offered spe-
cifically respecting the final wa
rning.]  An inspection shows 
that, rather than ambush, Fleming™s practice is to speak to the 

employee either the same day or no later than the next business 
day:  RXs 15, 14, 29, 33, 35, 
34, 32, 16, 17, 13 (in date se-quence, from November 1994 to June 1997).  The same holds 
true concerning the comparative warnings which Fleming of-
fered respecting the February 5 
warning to Reynolds and Rich-
ard Campbell:  RXs 9, 10, 12, 
18, 11 (a date sequence begin-
ning April 1995 and ending November 1997).  In view of this 
clear pattern of past practice, 
I find that, departing from past 
practice here respecting Reynol
ds, Fleming treated Vessie Rey-
nolds disparately. Fleming treated Reynolds with
 disparity because, I find, it 
wanted to lay the final groundwork for getting rid of her be-
cause of her activities on behalf of the Union.  It therefore 
blamed Reynolds for defects for which, I find, it knew she was 
not responsible.  Furthermore, it 
delayed notifying Reynolds of 
the accusations until the evidentiary trail was either cold or 

nonexistent.  Thus, Fleming th
ereby effectively removed Rey-
nolds™ ability to defend herself 
by exposing the baseless nature 
of the accusations against her.  These are the ones in accusa-
tions 1, 4, 5, and 6.  I theref
ore find that the Government has 
proved, prima facie, that the final warning was tainted with 
unlawful motivation.
 The question now is whether the evidence shows that Flem-
ing would have issued the final 
warning as to discrepancies 2 
and 3 even had there been no union 
activities.  I find the answer 
to be yes.  In August Reynolds
 was disciplined (GCX 11; RX 
7) for problems concerning her 
replenishment sheets, and the 
face of the final warning issued here (GCX 13; RX 3) shows, in 
the bolded language under the heading ﬁWhat The Company 
Expects,ﬂ that the principal concern of the warning was Rey-
nolds™ problem with her replenishment sheets.  Finding that 
Fleming would have issued the 
final warning simply over dis-
crepancies 2 and 3 (the matter of the replenishment sheets), I 
shall dismiss complaint paragraph 17(b).
 CONCLUSION OF LAW
 Respondent Fleming Companies, Inc., Memphis General Merchandise Division (Fleming), is shown to have violated 
Section 8(a)(1) of the Act as al
leged, but not respecting Section 
8(a)(3) as alleged.  The unfair labor practices affect commerce 
within the meaning of Section 8(
a)(1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
16 ORDER The Respondent, Fleming Comp
anies, Inc., Memphis Gen-
eral Merchandise Division, Mem
phis, Tennessee, its officers, 
agents, successors, and assigns, shall
 1. Cease and desist from
 (a) Prohibiting by rule (to the 
extent it has not rescinded the 
rule) solicitation of any kind on company property.
 (b) Threatening employees with unspecified reprisals or 
other discipline for engaging in activities on behalf of a union.
 (c) Informing employees that
 Fleming was imposing more 
stringent working conditions, and would now enforce rules as 
to time clocks, because of a union organizing campaign.
 (d) Removing union literature 
from the bulletin boards while 
permitting personal items to be posted there.
 (e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.
 (a) Within 14 days after service by the Region, post at its 
general merchandise warehouse at
 Memphis, Tennessee, copies 
                                                          
 16 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 FLEMING COS. 233of the attached notice marked ﬁAppendix.ﬂ
17  Copies of the 
notice, on forms provided by th
e Regional Director for Region 26, after being signed by Respo
ndent™s authorized representa-
tive, shall be posted by the Respondent and maintained by it for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-

able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
                                                          
 17 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ings, the Respondent has gone out of business or ceased its 
operation at the facility involved in this proceeding, the Re-
spondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current employees and former employees em-
ployed by the Respondent at any time since January 15, 1997 
(the date of the first unfair labor practice found in this case).
 (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a respons
ible official, 
on a form provided by the Region, attesting to the steps that the 
Respondent has taken to comply.
 IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges violations of the Act not specifically found, 
including paragraphs 14 through 19.
   